Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 1 of 183
                                                         PATRICK HOWELLS


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------


      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------
                                   Examination Before Trial of

      PATRICK HOWELLS, taken pursuant to the Federal Rules of

      Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

      1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on February 19, 2018, commencing at 9:26 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 2 of 183


                                                                         2



 1                              INDEX TO EXHIBITS

 2

 3

 4   Exhibits                                           For Identification

 5   294         Subpoena to Testify at a                         5
                 Deposition in a Civil Action,
 6               Plaintiff's Amended Notice to
                 Take Deposition of Patrick
 7               Howells on February 19, 2018,
                 dated and signed by Josephine A.
 8               Greco, Esq. on February 2, 2018
                 and Certificate of Service by
 9               U.S. Mail sworn to and signed by
                 Daylyn T. Blackman on February 2,
10               2018, and Amended Certificate of
                 Service by U.S. Mail sworn to and
11               signed by Daylyn T. Blackman on
                 February 16, 2018 (7pp.) (Not
12               Bates)

13   264(1)      Remarked Exhibit 264                             9

14

15

16

17

18

19

20

21

22

23




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 3 of 183


                                                                                          3



 1        APPEARANCES:

 2        GRECO TRAPP, PLLC,
          By J O S E P H I N E A . G R E C O , ESQ . ,
 3        1700 Rand Building,
          14 L a f a y e t t e S q u a r e ,
 4        Buffalo, New York 14203,
          Appearing for the Plaintiff.
 5
          BARCLAY DAMON LLP,
 6        By M E G A N E . B A H A S , E S Q . ,
          The Avant Building, Suite 1200,
 7        200 Delaware Avenue,
          Buffalo, New York 14202,
 8        Appearing for the Defendants.

 9        PRESENT:         Darcy Black
                           Keegan Roberts
10                         Kaitlyn Lauber

11

12                ( The f o l l o w i n g s t i p u l a t i o n s w e r e e n t e r e d

13        i n t o by b o t h p a r t i e s . )

14                It is hereby stipulated by and between counsel

15        f o r the r e s p e c t i v e p a r t i e s t h a t t h e o a t h of t h e

16        R e f e r e e i s w a i v e d , t h a t s i g n i n g , f i l i n g and

17        c e r t i f i c a t i o n of t h e t r a n s c r i p t a r e w a i v e d , a n d

18        t h a t a l l o b j e c t i o n s , e x c e p t as to t h e f o r m of t h e

19        questions, are reserved until the time of trial.

20

21

22                        P A T R I C K               H O W E L L S,

23              3444 Murphy Road, Newfane, New York 14108,




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 4 of 183


                                                                                          4



 1                     after being duly called and sworn,

 2                                   testified as follows:

 3

 4   EXAMINATION BY MS. GRECO:

 5

 6   Q.   Hi , Mr . H o w e l l s .       I 'm J o s e p h i n e G r e c o a n d I

 7        represent Darcy Black with an action she has

 8        b r o u g h t a g a i n s t B l a c k A n g u s M e a t and s e v e r a l

 9        principals.           Okay.

10                T o d a y we a r e g o i n g t o t a k e y o u r d e p o s i t i o n .

11        Have you ever given a deposition before?

12   A.   No .

13   Q.   All right.          S o m e of t h e b a s i c r u l e s .       We h a v e a

14        court reporter.                S h e t y p e s e v e r y t h i n g t h a t we

15        say.      T h e r e a s o n is , w h e n t h i s c a s e g o e s to t r i a l

16        a n d we a r e i n F e d e r a l C o u r t and t h e w i t n e s s g o e s

17        on t h e s t a n d , w h o e v e r g a v e a d e p o s i t i o n , e i t h e r

18        a t t o r n e y can u s e t h a t d e p o s i t i o n r e l a t i v e t o

19        questioning that witness.                      So it's important that

20        it ' s a c c u r a t e .     It c a n b e u s e d f o r o t h e r r e a s o n s ,

21        l i k e in d i f f e r e n t m o t i o n s , b u t it 's y o u r s w o r n

22        t e s t i m o n y , s o it w i l l be u s e d t h r o u g h o u t t h i s

23        c a s e in d i f f e r e n t w a y s .      S o we w a n t to m a k e s u r e




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 5 of 183


                                                                                          5



 1        t h e c o u r t r e p o r t e r c a n h e a r the q u e s t i o n , t y p e

 2        it , t h a t you u n d e r s t a n d t h e q u e s t i o n a n d t h e n y o u

 3        a n s w e r it to t h e b e s t of y o u r a b i l i t y .

 4                The court reporter can't take down nonverbal

 5        responses.          W h a t t h a t m e a n s is n o d d i n g y o u r h e a d

 6        or u h -h u h .     So y o u h a v e to a r t i c u l a t e y o u r a n s w e r

 7        by s a y i n g e i t h e r y e s or no o r w h a t e v e r t h e a n s w e r

 8        is , so t h a t s h e can t y p e i t .            All right?

 9                T h e o t h e r t h i n g is w e h a v e t o n o t i n t e r r u p t

10        each other.           I t ' s v e r y h a r d for h e r to t y p e t w o

11        people talking at the same time.                          So w h a t I w o u l d

12        a s k you i s t o w a i t u n t i l I f i n i s h my q u e s t i o n a n d

13        I will wait until you finish your answer.                                All

14        right?

15   A.   Okay.

16   MS. GRECO:         A n d c a n you m a r k t h i s a s E x h i b i t 2 9 4 .

17

18                (W h e r e u p o n , a S u b p o e n a t o T e s t i f y at a

19        D e p o s i t i o n in a C i v i l A c t i o n , P l a i n t i f f ' s A m e n d e d

20        N o t i c e to T a k e D e p o s i t i o n of P a t r i c k H o w e l l s on

21        F e b r u a r y 19 , 2 0 1 8 , d a t e d a n d s i g n e d by J o s e p h i n e

22        A. Greco, Esq. on February 2, 2018, and

23        C e r t i f i c a t e of S e r v i c e by U . S. M a i l s w o r n to a n d




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 6 of 183


                                                                                         6



 1        s i g n e d by D a y l y n T . B l a c k m a n o n F e b r u a r y 2 , 2 0 1 8 ,

 2        a n d A m e n d e d C e r t i f i c a t e of S e r v i c e by U. S. M a i l

 3        s w o r n to a n d s i g n e d b y D a y l y n T. B l a c k m a n on

 4        F e b r u a r y 16 , 2 0 1 8 (7p p . ) ( N o t B a t e s ), w e r e t h e n

 5        received and marked as Exhibit 294, for

 6        i d e n t i f i c a t i o n .)

 7

 8   BY MS. GRECO:

 9        L e t me s h o w y o u w h a t ' s b e e n m a r k e d as E x h i b i t

10        2 9 4 , w h i c h , f o r t h e r e c o r d , is a S u b p o e n a to

11        T e s t i f y a t a D e p o s i t i o n in t h e C i v i l A c t i o n ;

12        P l a i n t i f f ' s A m e n d e d N o t i c e t o T a k e the D e p o s i t i o n

13        of P a t r i c k H o w e l l s on F e b r u a r y 19 th , 2 0 1 8 , d a t e d

14        a n d s i g n e d by J o s e p h i n e G r e c o on F e b r u a r y 2,

15        2 0 1 8 ; and a n A m e n d e d C e r t i f i c a t e of S e r v i c e

16        r e l a t i v e to s e n d i n g t o o p p o s i n g c o u n s e l .

17                 So , M r . H o w e l l s , my q u e s t i o n is , w e r e you

18        served with this Subpoena and Notice to Take a

19        Deposition?

20   A.   It w a s in my m a i l b o x .

21   Q.   Okay.        You received it by mail.                   Was i t a l s o

22        t a c k e d to y o u r d o o r ?

23   A.   No .     It w a s a t t a c h e d to my m a i l b o x .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 7 of 183


                                                                                           7



 1   Q.    A n d you r e c e i v e d it ?

 2   A.    Correct.

 3   Q.    D i d you r e a d i t ?

 4   A.    Yes.

 5   Q.    Okay.        A n d i n t h e S u b p o e n a i t s t a t e s - - if y o u g o

 6         to t h e f o u r t h p a g e , i t s a y s E x h i b i t A - - b e f o r e

 7         we g e t to t h a t .        A r e you b e i n g r e p r e s e n t e d by

 8         counsel today?

 9   A.    No .

10   Q.    Okay.        A n d o n E x h i b i t A it s t a t e s , p l e a s e b r i n g

11         to t h e d e p o s i t i o n t h e f o l l o w i n g d o c u m e n t s .   Do

12         y o u see t h a t t h e n i t de f i n e s d o c u m e n t s p u r s u a n t

13         to 3 4 (a ) of t h e F e d e r a l R u l e s o f C i v i l P r o c e d u r e

14         a r e d e f i n e d as d o c u m e n t s - -

15   MS. BAHAS:          H e ' s n o t on E x h i b i t A.

16   MS . G R E C O :    It s a y s E x h i b i t A a t the t o p .

17   THE WITNESS:            Okay.

18   BY M S . G R E C O :

19   Q.    A n d w h e n you r e c e i v e d t h e S u b p o e n a , d i d you r e a d

20         this?

21   A.    Yes.

22   Q.    Okay.        A n d d o y o u h a v e a n y W - 2' s, 1 0 9 9 o r a n y

23         other form of tax documentation from Black Angus




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 8 of 183


                                                                                          8



 1        M e a t or a n y o n e w h o o w n s B l a c k A n g u s M e a t ?

 2   A.   No .

 3   Q.   Okay.      And do you have any documentation

 4        reflecting any type of compensation, wages,

 5        b e n e f i t s , a n y t y p e of m o n e y r e c e i v e d i n any

 6        m a n n e r or in k i n d t h i n g s - - you k n o w w h a t i n k i n d

 7        means?

 8   A.   Yes.

 9   Q.   F r o m a n y o n e at B l a c k A n g u s M e a t , m e a n i n g a n y of

10        t h e n a m e d D e f e n d a n t s you s e e on t h e t o p , t h a t

11        would be Keegan Roberts, Diane Seibert, Robert

12        Seibert or Black Angus Meat?

13   A.   No .

14   Q.   A n d did y o u h a v e in y o u r p o s s e s s i o n a n y job

15        application, work schedule, time cards,

16        p e r f o r m a n c e s , n o t i c e of p a y i n c r e a s e s , a n y of t h e

17        things listed there?

18   A.   No .

19   Q.   A n d do y o u h a v e any d o c u m e n t s o r a n y t h i n g i n y o u r

20        possession relative to Darcy Black?

21   A.   No .

22   Q.   Do y o u h a v e a n y t h i n g in y o u r p o s s e s s i o n r e g a r d i n g

23        R o b e r t S e i b e r t , D i a n e S e i b e r t , K e e g a n R o b e r t s or




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 9 of 183


                                                                                            9



 1        Black Angus Meats?

 2   A.   No .

 3   MS. GRECO:          Okay.        B e f o r e we g o on , f o r t h e r e c o r d ,

 4        c o u n s e l , D e f e n d a n t s a n d I h a v e a g r e e d to re m a r k

 5        o r i g i n a l E x h i b i t 2 6 4 -- s t r i k e t h a t .

 6        I n a d v e r t e n t l y , w e h a v e m a r k e d t w o e x h i b i t s as

 7        Exhibit 264.              So c o u n s e l f o r d e f e n s e a n d I h a v e

 8        a g r e e d to re m a r k o n e of t h o s e e x h i b i t s .         So f o r

 9        t h e r e c o r d , we a r e re m a r k i n g E x h i b i t 2 64 , w h i c h

10        is t h e W - 2 r e p o r t f o r 2 0 1 0 f o r E r i c S e n e c a f r o m

11        B l a c k A n g u s M e a t as E x h i b i t 2 46 - - o r , I 'm s o r r y ,

12        264 paren, 1, paren.

13

14                 (W h e r e u p o n , E x h i b i t 2 6 4 w a s t h e n r e c e i v e d

15        a n d r e m a r k e d a s E x h i b i t 2 6 4 ( 1) , f o r

16        i d e n t i f i c a t i o n .)

17

18   BY M S . G R E C O :

19   Q.   Thank you.            Mr . H o w e l l s , w h e r e do y o u r e s i d e now ?

20   A.   N e w f a n e , New Y o r k .

21   Q.   What's your address?

22   A.   3444 Murphy Road.

23   Q.   Your present telephone number?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 10 of 183


                                                                                      10



 1   A.   423-0178.

 2   Q.   How long have you resided there?

 3   A.   Nine years.

 4   Q.   So t h a t w o u l d be a p p r o x i m a t e l y 2 0 0 9 or 2 0 0 8 ?

 5   A.   Yeah.

 6   Q.   Is t h a t y o u r o n l y r e s i d e n c e ?

 7   A.   Yes.

 8   Q.   P r i o r t o r e s i d i n g a t 3 4 4 4 M u r p h y R o a d , w h e r e did

 9        you reside?

10   A.   42 P a r k w o o d .

11   Q.   Is t h a t A v e n u e o r S t r e e t ?

12   A.   Avenue.

13   Q.   Where is that?

14   A.   Kenmore.

15   Q.   H o w l o n g did y o u r e s i d e t h e r e ?

16   A.   Say twelve years.

17   Q.   Is t h a t a p p r o x i m a t e l y 1 9 9 6 ?

18   A.   Yes.

19   Q.   To a p p r o x i m a t e l y 2 0 0 0 -- w h e r e d i d y o u r e s i d e

20        before then?

21   A.   36 P a r k w o o d .

22   Q.   H o w l o n g did y o u r e s i d e t h e r e ?

23   A.   That's where I grew up.                    T h a t 's w h e r e I was b o r n .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 11 of 183


                                                                                    11



 1   Q.   So s i n c e b i r t h ?

 2   A.   S i n c e ' 67 .

 3   Q.   W h a t is y o u r d a t e o f b i r t h ?

 4   A.   11 / 3 / 67 .

 5   Q.   H o w old a r e y o u now ?

 6   A.   I'm fifty.

 7   Q.   A n d for t h e r e c o r d , a r e y o u a C a u c a s i a n m a l e ?

 8   A.   Yes.

 9   Q.   A r e you m a r r i e d ?

10   A.   No .

11   Q.   Were you ever married?

12   A.   Pardon?

13   Q.   Were you ever married?

14   A.   Yes.

15   Q.   W h a t y e a r s w e r e you m a r r i e d ?

16   A.   I got divorced nine years ago.

17   Q.   A p p r o x i m a t e l y 2 0 0 8 to 2 0 0 9 ?

18   A.   Married eight years.

19   Q.   So d i d y o u g e t m a r r i e d i n 1 9 9 9 or 2 0 0 0 ?

20   A.   Yeah.

21   Q.   To w h o m w e r e y o u m a r r i e d ?

22   A.   Pardon?

23   Q.   To w h o m w e r e y o u m a r r i e d ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 12 of 183


                                                                                    12



 1   A.   Lynn Strusa.

 2   Q.   C a n you s p e l l t h a t .

 3   A.   S - T - R -U - S - A .

 4   Q.   And where does she reside?

 5   A.   I d o n 't k n o w .

 6   Q.   Is s h e s t i l l i n W e s t e r n N e w Y o r k ?

 7   A.   I b e l i e v e so , y e s .

 8   Q.   A f t e r y o u w e r e m a r r i e d , d i d she t a k e h e r m a i d e n

 9        name back?

10   A.   I d o n 't k n o w .

11   Q.   Do y o u h a v e a n y c h i l d r e n ?

12   A.   N o n e t h a t I k n o w of .

13   Q.   And during your marriage, where was Lynn Strusa

14        employed?

15   A.   Frontier Science.

16   Q.   W h a t is F r o n t i e r S c i e n c e ?

17   A.   It ' s an A I D S r e s e a r c h f o u n d a t i o n .

18   Q.   What position does she hold?

19   A.   I r e a l l y don ' t k n o w t h e t i t l e .

20   Q.   Do y o u k n o w w h a t s h e did ?

21   A.   S h e w o r k e d o n a c o m p u t e r a n d p e o p l e -- t h e i r

22        n a m e s w o u l d n ' t c o m e i n , it w o u l d be l i k e in a

23        l e t t e r c o d e a n d u p d a t e , w h a t e v e r t h a t is .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 13 of 183


                                                                                13



 1   Q.   D i d she w o r k t h e r e t h e w h o l e t i m e y o u w e r e

 2        married?

 3   A.   Yes.

 4   Q.   Okay.      Where is Frontier Science located?

 5   A.   I b e l i e v e on M a p l e R o a d .

 6   Q.   Is t h a t A m h e r s t or W i l l i a m s v i l l e ?

 7   A.   I think Amherst.

 8   Q.   D i d she e v e r w o r k a t B l a c k A n g u s M e a t ?

 9   A.   No .

10   Q.   A r e you f r o m W e s t e r n New Y o r k ?

11   A.   Yes.

12   Q.   A n d w h e r e d i d y o u g o to h i g h s c h o o l ?

13   A.   Kenmore West.

14   Q.   D i d you g r a d u a t e ?

15   A.   Yes.

16   Q.   What year?

17   A.   '86.

18   Q.   Were you working before graduation anywhere?

19   A.   No .

20   Q.   So n o p a r t - t i m e w o r k or a n y t h i n g b e f o r e you

21        graduated?

22   A.   No .

23   Q.   W h a t d i d you d o a f t e r y o u g r a d u a t e d ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 14 of 183


                                                                                     14



 1   A.   I w e n t to D a e m e n C o l l e g e , o n e y e a r .

 2   Q.   W h a t d i d you m a j o r in ?

 3   A.   Physical therapy.

 4   Q.   D i d you c o m p l e t e t h a t p r o g r a m ?

 5   A.   No .

 6   Q.   W h y did y o u l e a v e s c h o o l ?

 7   A.   Pardon?

 8   Q.   W h y did y o u l e a v e s c h o o l ?

 9   A.   L a c k of f u n d s .

10   Q.   H o w w e r e you p e r f o r m i n g in t h e p h y s i c a l t h e r a p y

11        program?

12   A.   Pardon?

13   Q.   H o w w e r e you p e r f o r m i n g in t h e p h y s i c a l t h e r a p y

14        program?        I m e a n , w e r e y o u s u c c e s s f u l in

15        c o m p l e t i n g y o u r c o u r s e s or w e r e y o u h a v i n g

16        difficulties?

17   A.   I had no problem.

18   Q.   Okay.      W h a t d i d you d o w h e n you l e f t D a e m e n

19        College?

20   A.   Started working construction.

21   Q.   Where did you work construction?

22   A.   Profile Concrete.

23   Q.   Okay.      H o w l o n g did y o u w o r k t h e r e ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 15 of 183


                                                                                        15



 1   A.   Fifteen years.

 2   Q.   H e l p me o u t .     F r o m w h e n to w h e n ?    Like when did

 3        you last work there?

 4   A.   M a y b e ' 90 to 2 0 0 5 .

 5   Q.   Y o u s a i d you g r a d u a t e d h i g h s c h o o l i n 1 9 8 6 , J u n e

 6        of ' 86 , t h e n y o u d i d a y e a r of c o l l e g e , t h a t

 7        w o u l d b e J u n e of ' 8 7 .      D i d y o u do a n y t h i n g

 8        b e t w e e n J u n e o f '87 a n d 1 9 9 0 w h e n y o u s t a r t e d at

 9        Profile Concrete?

10   A.   Before that?

11   Q.   Yes.

12   A.   I w o r k e d at S h e r -D e l F o o d s .

13   Q.   A n d w h a t did y o u do t h e r e ?

14   A.   Just clean up.

15   Q.   And --

16   A.   I would come in after classes and just do

17        cleanup.

18   Q.   O n c e y o u f i n i s h e d s c h o o l - - you s a i d y o u s t o p p e d

19        g o i n g t o c o l l e g e in a p p r o x i m a t e l y J u n e o f ' 87 .

20        So f r o m t h e t i m e y o u s t o p p e d g o i n g t o c o l l e g e in

21        J u n e of ' 87 u n t i l y o u s t a r t e d c o n s t r u c t i o n at

22        P r o f i l e C o n c r e t e in 1 9 9 0 , w h a t d i d y o u d o ?

23   A.   W o r k i n g a t S h e r - Del F o o d s .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 16 of 183


                                                                                         16



 1   Q.   So y o u w e r e f u l l -t i m e t h e r e ?

 2   A.   N o t in t h e b e g i n n i n g .

 3   Q.   You were part-time?

 4   A.   N o t w h e n I w a s g o i n g to c o l l e g e .

 5   Q.   Okay.      So d u r i n g t h a t y e a r y o u w e n t to c o l l e g e

 6        f o r p h y s i c a l t h e r a p y , y o u a l s o w o r k e d at S h e r -D e l

 7        Foods?

 8   A.   It w a s a l w a y s p a r t - t i m e .

 9   Q.   D i d you e v e r g e t a f u l l - t i m e p o s i t i o n t h e r e ?

10   A.   No .

11   Q.   H o w did y o u g e t y o u r p o s i t i o n a t S h e r - D e l F o o d s ?

12   A.   My f a t h e r w o r k e d t h e r e .

13   Q.   W h y did y o u l e a v e S h e r -D e l F o o d s ?

14   A.   To g e t in t h e c o n s t r u c t i o n b u s i n e s s , t o m a k e m o r e

15        money.

16   Q.   Do y o u r e m e m b e r w h a t you w e r e m a k i n g a t S h e r - Del

17        Foods?

18   A.   No .

19   Q.   In c o n s t r u c t i o n for P r o f i l e C o n c r e t e , w h a t w a s

20        your position?

21   A.   Laborer.

22   Q.   W a s it a u n i o n o r n o n -u n i o n s h o p ?

23   A.   Non-union.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 17 of 183


                                                                                     17



 1   Q.   A n d was t h a t a j o b t h a t - - t e l l m e w h a t you d i d

 2        as a l a b o r e r .

 3   A.   Rake stone, rake concrete, set forms.

 4   Q.   W h a t w a s the a d d r e s s of P r o f i l e C o n c r e t e ?

 5   A.   I d o n 't k n o w .     T h e y a r e o u t of L o c k p o r t .

 6   Q.   Is i t a n o n g o i n g b u s i n e s s t o d a y ?

 7   A.   I h a v e no i d e a .

 8   Q.   A n d w h e n did - - why d i d y o u l e a v e P r o f i l e

 9        Concrete?

10   A.   T h e y w e r e g o i n g in a d i f f e r e n t d i r e c t i o n a n d

11        g e t t i n g o u t of t h e c o n c r e t e f i e l d .

12   Q.   W h a t do y o u m e a n by g o i n g in a d i f f e r e n t

13        direction?

14   A.   They were more doing site work.

15   Q.   D i d t h e y get r i d of a l l t h e i r l a b o r e r s - - s t r i k e

16        that.      D i d y o u r e s i g n or d i d t h e y t e r m i n a t e y o u ?

17   A.   They didn't bring me back for the next season, so

18        termination.

19   Q.   C a n you t e l l m e how t h a t w o u l d w o r k w h e n y o u say

20        didn't bring you back for the next season?

21   A.   Never got a callback.

22   Q.   A n d s t a r t i n g w h e n y o u f i r s t s t a r t e d in 1 9 9 0 - - I

23        believe you said you were there about fifteen




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 18 of 183


                                                                                              18



 1        years?

 2   A.   Yeah.

 3   Q.   H o w w o u l d it w o r k ?      W h a t w o u l d be t h e r e g u l a r

 4        season that you would work?

 5   A.   It w o u l d all d e p e n d o n t h e w e a t h e r .

 6   Q.   G i v e me a n i d e a how i t w o r k e d .

 7   A.   B e g i n n i n g of A p r i l , e n d i n g l a t e N o v e m b e r , e a r l y

 8        December.

 9   MS. GRECO:         I'm sorry.          C a n y o u r e a d w h e n he s a i d it

10        ended?

11                (W h e r e u p o n , t h e a b o v e -r e q u e s t e d a n s w e r w a s

12        t h e n r e a d b a c k b y the r e p o r t e r .)

13   THE WITNESS:           S t a r t i n g in A p r i l , t h e n f i n i s h i n g i n

14        late November, early December.

15   BY M S . G R E C O :

16   Q.   W a s t h a t d e p e n d e n t on t h e w e a t h e r ?

17   A.   Yes.

18   Q.   W h e n we h a d t h e O c t o b e r s t o r m , f o r e x a m p l e , w a s

19        t h a t an e a r l y w i n t e r ?

20   A.   No .    It w o u l d be a w e e k o f f , w h a t e v e r , u n t i l we

21        got going again.

22   Q.   A n d w h a t w o u l d h a p p e n in l a t e N o v e m b e r o r e a r l y

23        December -- strike that.                     What would happen at




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 19 of 183


                                                                                         19



 1        t h e end o f t h e s e a s o n e a c h y e a r ?

 2   A.   We w o u l d s t o p w o r k i n g .

 3   Q.   Okay.       And how did that happen?

 4   A.   L a c k of w o r k .

 5   Q.   Would you get a notice?                    How would you know that

 6        y o u w e r e not g o i n g to be w o r k i n g any l o n g e r f o r

 7        that season?

 8   A.   D u e to t h e w e a t h e r .

 9   Q.   So w o u l d - -

10   A.   We w o u l d n ' t p o u r c o n c r e t e u n d e r t h i r t y - t w o

11        degrees.

12   MS. BAHAS:         D o a l l t h e s e q u e s t i o n s r e l a t e to P r o f i l e ?

13   MS. GRECO:         Yes.

14   BY M S . G R E C O :

15   Q.   A n d let ' s l o o k i n p a r t i c u l a r to t h e y e a r s 2 0 0 4 ,

16        2005.       During the -- when the season would end,

17        what would you do?

18   A.   Collect Unemployment.

19   Q.   Okay.       How long would Unemployment --

20   A.   Pardon?

21   Q.   Is t h e r e a t i m e p e r i o d t h a t U n e m p l o y m e n t w o u l d

22        cover?       W o u l d it go f r o m s e a s o n t o s e a s o n o r how

23        does that work?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 20 of 183


                                                                                   20



 1   A.   I b e l i e v e it ' s t w e n t y -f o u r w e e k s .

 2   Q.   Were there some years when there were extensions

 3        given?

 4   A.   Yes, but I never had them.

 5   Q.   A n d so w h a t d i d you d o a f t e r y o u w e r e n o t c a l l e d

 6        b a c k f o r w o r k in 2 0 0 5 at P r o f i l e C o n c r e t e ?

 7   A.   I w e n t to H y T e c h C o n c r e t e .

 8   Q.   C a n you s p e l l t h a t .      H-I - G -H ?

 9   A.   H - Y , d a s h , T - E - C -H .

10   Q.   Where is that located?

11   A.   N e w f a n e , New Y o r k .

12   Q.   A n d how l o n g d i d y o u w o r k t h e r e ?

13   A.   Started the year I ended with Profile and worked

14        there seven, eight years.

15   Q.   So t h a t w o u l d be a p p r o x i m a t e l y 2 0 1 2 or 2 0 1 3 ?

16   A.   I would say 2013.

17   Q.   Okay.      And what position did you hold there?

18   A.   Concrete foreman.

19   Q.   W a s t h a t the f i r s t t i m e y o u w e r e in a f o r e m a n

20        position?

21   A.   No .

22   Q.   Okay.      D i d t h e r e c o m e a t i m e w h e n y o u w e r e at

23        Profile Concrete that you became a foreman?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 21 of 183


                                                                                          21



 1   A.   Yes.

 2   Q.   When was that?

 3   A.   I would say the last three years I was there.

 4   Q.   Okay.      A n d w h a t w e r e you d o i n g as a f o r e m a n a t

 5        Profile Concrete?

 6   A.   Laid out blueprint work.

 7   Q.   Would you also pour concrete?

 8   A.   Yes.

 9   Q.   So y o u w o u l d d o the l a b o r p l u s t h e f o r e m a n j o b ?

10   A.   A n d the f i n i s h i n g .

11   Q.   T h e r e 's s o m e t h i n g t h a t 's c a l l e d l i k e a w o r k i n g

12        foreman versus someone --

13   A.   Correct.

14   Q.   - - t h a t j u s t d o e s s u p e r v i s i o n , so to s p e a k .

15        W o u l d y o u c o n s i d e r y o u r s e l f to be a w o r k i n g

16        foreman?

17   A.   Yes.

18   Q.   At H y -T e c h C o n c r e t e , w e r e y o u a l s o a w o r k i n g

19        foreman?

20   A.   Yes.

21   Q.   A n d at Hy - T e c h C o n c r e t e , w a s y o u r j o b a l s o --

22        strike that.           At Hy -T e c h C o n c r e t e , w e r e you a l s o

23        l a i d o f f d u r i n g the - - s t r i k e t h a t .       W h a t d o you




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 22 of 183


                                                                                        22



 1        c a l l t h e s e a s o n w h e n you w e r e l a i d o f f ?       Was

 2        t h e r e a n a m e f o r it ?

 3   A.   Just seasonal work.

 4   Q.   So w h a t s e a s o n d o y o u c a l l i t w h e n y o u a r e l a i d

 5        off?      I s t h e r e a w a y t h a t s o m e o n e in t h e c o n c r e t e

 6        b u s i n e s s w o u l d r e f e r to it ?

 7   A.   It j u s t v a r i e s o n t h e w e a t h e r p r e t t y m u c h .

 8   Q.   W o u l d t h e y c a l l it w i n t e r l a y o f f ?     W h a t do y o u

 9        c a l l it ?      Do y o u j u s t s a y --

10   A.   Laid off.

11   Q.   So d u r i n g t h e - - w a s t h e r e a t i m e p e r i o d on a n

12        a n n u a l b a s i s w h e n y o u w o u l d be l a i d o f f f r o m

13        Hy - T e c h C o n c r e t e ?

14   A.   It v a r i e d e v e r y y e a r .

15   Q.   Okay.       But there would be a period of time?

16   A.   Yes.

17   Q.   A n d w o u l d t h a t p e r i o d of t i m e b e the s a m e p e r i o d

18        of t i m e a s a t P r o f i l e C o n c r e t e ?       By t h a t , I m e a n

19        y o u s a i d A p r i l - - a p p r o x i m a t e l y A p r i l to l a t e

20        November, early December.

21   MS. BAHAS:          Objection to form.

22   BY M S . G R E C O :

23   Q.   If y o u k n o w .      Strike that.          W h e n w o u l d y o u be




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 23 of 183


                                                                                       23



 1        l a i d o f f at Hy - T e c h C o n c r e t e ?

 2   A.   V a r i e d on t h e w e a t h e r .

 3   Q.   A n d g e n e r a l l y , w h e n w o u l d it be t h e n ?

 4   A.   B e g i n n i n g t w o w e e k s o r s o in A p r i l , f i n i s h i n g

 5        late November, early December.

 6   Q.   A n d w h a t w e r e y o u r h o u r s o f w o r k at Hy - T e c h

 7        Concrete?

 8   A.   It v a r i e d e v e r y w e e k .

 9   Q.   W o u l d y o u w o r k a m i n i m u m o f f o r t y h o u r s or --

10        strike that.

11   A.   I mean, it could rain for two, three days, you

12        w o u l d n ' t get f o r t y h o u r s , or it w o u l d be n i c e a n d

13        you would get fifty hours.

14   Q.   So i t w o u l d d e p e n d on t h e w e a t h e r ?

15   A.   Yes.

16   Q.   D i d you h a v e a n y b e n e f i t s a s s o c i a t e d w i t h H y - T e c h

17        Concrete?

18   MS. BAHAS:        Objection to form.

19   BY MS. GRECO:

20   Q.   D i d you h a v e a n y e m p l o y m e n t b e n e f i t s w h i l e

21        e m p l o y e d at Hy - T e c h C o n c r e t e ?

22   A.   I had medical for the first three years, then

23        t h e y t o o k it a w a y .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 24 of 183


                                                                                       24



 1   Q.   Anything else?

 2   A.   Pardon?

 3   Q.   Anything else?            Any o t h e r b e n e f i t s b e s i d e s

 4        medical?

 5   A.   No .

 6   Q.   Vacation, did you have vacation benefits?

 7   A.   No .

 8   Q.   D i d you h a v e s i c k t i m e b e n e f i t s ?

 9   A.   No .

10   Q.   D i d you h a v e p e r s o n a l t i m e b e n e f i t s ?

11   A.   No .

12   Q.   D i d you h a v e s o m e t h i n g c a l l PTO ?

13   A.   No .

14   Q.   D i d you h a v e a n y o t h e r f o r m of i n s u r a n c e ?

15   A.   No .

16   Q.   D i d you h a v e a n y b e n e f i t s at P r o f i l e C o n c r e t e ?

17   A.   No .

18   Q.   W h y did y o u l e a v e H y - T e c h C o n c r e t e ?

19   A.   They brought back the old foreman.

20   Q.   J u s t so I u n d e r s t a n d , so y o u w e r e t h e r e for

21        approximately eight years and they brought back

22        t h e p e r s o n t h a t was t h e f o r e m a n b e f o r e y o u ?

23   A.   Correct.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 25 of 183


                                                                                   25



 1   Q.   Do y o u k n o w w h y t h e y b r o u g h t t h e old f o r e m a n

 2        back?

 3   A.   W h a t I w a s t o l d , he h a d b e t t e r k n o w l e d g e of

 4        commercial jobs that they were leaning to.

 5   Q.   So w h a t d i d y o u do a f t e r t h a t ?

 6   A.   I s t i l l w o r k ed t h e r e .

 7   Q.   Okay.       So y o u a r e s t i l l at H y -T e c h C o n c r e t e ?

 8   A.   No .

 9   Q.   Let's backtrack.              You were at Hy-Tech Concrete

10        f r o m 2 0 0 5 to 2 0 1 3 , a p p r o x i m a t e l y ?

11   A.   Yes.

12   Q.   You were a foreman and they replaced you with the

13        o l d f o r e m a n w h o had b e e n t h e f o r e m a n p r i o r to y o u

14        becoming a foreman, is that true?

15   A.   Yes.

16   Q.   So w h a t d i d y o u do a f t e r w o r k i n g for H y - T e c h

17        Concrete?

18   A.   I w o r k e d for F a e r y C o n c r e t e .

19   Q.   C a n you s p e l l t h a t .

20   A.   F - A - E -R - Y .

21   Q.   Where is that located?

22   A.   Ransomville.

23   Q.   W h a t -- w h e n d i d y o u s t a r t w o r k i n g t h e r e ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 26 of 183


                                                                                        26



 1   A.   At t h e e n d o f Hy -T e c h .

 2   Q.   Okay.      W a s i t r i g h t a f t e r Hy - T e c h ?

 3   A.   Yes.

 4   Q.   W h a t p o s i t i o n - - w h a t p o s i t i o n or p o s i t i o n s h a v e

 5        y o u h e l d at F a e r y C o n c r e t e ?

 6   A.   Concrete foreman.

 7   Q.   A r e you s t i l l e m p l o y e d t h e r e n o w ?

 8   A.   Yes.

 9   Q.   W h a t is y o u r r a t e o f pay r i g h t n o w - - s t r i k e

10        that.      Are you on layoff now?

11   A.   Yes.

12   Q.   H o w l o n g h a v e y o u b e e n l a i d off ?

13   A.   Say, beginning of December.

14   Q.   A r e you t h e l a s t o n e to be l a i d o f f , s o to s p e a k ,

15        b e c a u s e y o u a r e the f o r e m a n ?

16   A.   No .

17   Q.   So t h e y c a n h a v e l a b o r e r s w o r k i n g w i t h o u t y o u as

18        a foreman?

19   A.   No .    We w o u l d a l l b e l a i d o f f p r e t t y m u c h t h e

20        same time.

21   Q.   I ask questions.              I don't know the answers.                    Are

22        y o u on U n e m p l o y m e n t n o w ?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 27 of 183


                                                                                       27



 1   Q.   Who's your supervisor now?

 2   MS. BAHAS:          Form.

 3   BY M S . G R E C O :

 4   Q.   W h o was y o u r s u p e r v i s o r at F a e r y C o n c r e t e ?

 5   A.   Bill Faery.             He's the owner.

 6   Q.   Okay.        A n d w h e n you w o r k e d a t H y - T e c h C o n c r e t e ,

 7        w h o was y o u r s u p e r v i s o r ?

 8   A.   Bubby Pollack.

 9   Q.   P - O - L -L - A - C - K .     Was i t B u b b y ?

10   A.   B - U - B -B - Y .

11   Q.   Okay.        W a s h e an o w n e r ?

12   A.   Yes.

13   Q.   H a v e y o u e v e r b e e n c o n v i c t e d of a c r i m e ?

14   A.   No .

15   Q.   A r e you r e l a t e d to a n y o n e -- s t r i k e t h a t .        Are

16        y o u r e l a t e d to D i a n e S e i b e r t ?

17   A.   No .

18   Q.   Robert Seibert?

19   A.   No .

20   Q.   Keegan Roberts?

21   A.   No .

22   Q.   Thomas Howells?

23   A.   Yes.




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 28 of 183


                                                                                    28



 1   Q.   A n d w h a t is he ?

 2   A.   He ' s my f a t h e r .

 3   Q.   Christopher Howells?

 4   A.   Yes.

 5   Q.   W h a t is h e ?

 6   A.   My b r o t h e r .

 7   Q.   In y o u r e m p l o y m e n t -- a n y of t h e e m p l o y m e n t

 8        y o u ' ve d e s c r i b e d to u s , h o w w e r e you p a i d ?

 9   A.   By c h e c k .

10   Q.   By c h e c k ?

11   A.   Yes.

12   Q.   That would be a check from the company?

13   A.   Yes.

14   Q.   A n d at t h e e n d o f t h e y e a r w o u l d you r e c e i v e any

15        documents -- strike that.                  W o u l d you r e c e i v e an

16        a n n u a l d o c u m e n t r e l a t i v e t o the w o r k y o u h a d

17        performed, your wages for tax purposes?

18   A.   Yes.

19   Q.   What was that?

20   A.   1099.

21   Q.   D i d you g e t a 1 0 9 9 or W- 2 ?

22   A.   W-2.     I'm sorry.

23   Q.   Have you ever received a 1099 from anyone you did




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 29 of 183


                                                                                       29



 1        work for?

 2   A.   No .

 3   Q.   Y o u w o u l d u s e a W- 2 r e l a t i v e to f i l i n g y o u r

 4        taxes?

 5   A.   Yes.

 6   Q.   You would file your taxes annually?

 7   A.   Yes.

 8   Q.   As a f o r e m a n , w o u l d y o u h a v e to m a i n t a i n t i m e

 9        records or approve time records for the employees

10        you supervise?

11   A.   No .

12   Q.   W h o w o u l d do t h e t i m e r e c o r d s ?

13   A.   Bill Faery.

14   Q.   At F a e r y , it w o u l d be B i l l F a e r y .        And how about

15        at y o u r o t h e r c o m p a n y ?

16   A.   They had a time clock.

17   Q.   Hy - T e c h - - I ' m s o r r y .      P r o f i l e C o n c r e t e -- no - -

18        strike that.           At F a e r y C o n c r e t e , the r e c o r d s you

19        said would be maintained by Bill Faery?

20   A.   Yes.

21   Q.   At H y -T e c h C o n c r e t e , who w o u l d t h e r e c o r d s be

22        maintained by?

23   A.   We h a d a t i m e c l o c k .         The secretary would.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 30 of 183


                                                                                       30



 1   Q.   Okay.       At P r o f i l e C o n c r e t e ?

 2   A.   The owner.

 3   Q.   Okay.       A n d h o w w o u l d you g e t p a i d e a c h w e e k ?

 4   A.   Company check.

 5   Q.   W o u l d i t be h a n d e d to y o u , m a i l e d to y o u ?

 6   A.   Handed.

 7   Q.   At a n y of t h e c o m p a n i e s t h a t y o u h a v e t o l d us y o u

 8        worked for -- strike that.                       Did y o u e v e r w o r k

 9        d u r i n g t h e n o n - s e a s o n at a n y t i m e - - s t r i k e t h a t .

10        D i d you e v e r w o r k d u r i n g y o u r n o n -s e a s o n at a n y

11        time you were employed at Faery Concrete, Hy-Tech

12        C o n c r e t e or P r o f i l e C o n c r e t e ?

13   MS. BAHAS:         Objection to form.

14   BY M S . G R E C O :

15   Q.   Strike that.            Did you ever work -- strike that.

16        Do y o u u n d e r s t a n d w h a t t h e n o n - s e a s o n m e a n s ?

17   A.   Yes.

18   Q.   Okay.       What does that mean to you?

19   A.   The time I was laid off.

20   Q.   Right.       Did you ever work anywhere during the

21        time you were laid off from Profile Concrete?

22   A.   No .

23   Q.   D i d you e v e r w o r k a n y w h e r e d u r i n g t h e t i m e y o u




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 31 of 183


                                                                                          31



 1        w e r e l a i d o f f f r o m Hy -T e c h C o n c r e t e ?

 2   A.   No .

 3   Q.   D i d you e v e r w o r k a n y w h e r e d u r i n g t h e t i m e y o u

 4        were laid off from Faery Concrete?

 5   A.   No .

 6   Q.   W h y did y o u n o t w o r k ?

 7   A.   B e c a u s e I h a d a job .        It ' s a s e a s o n a l j o b .

 8   Q.   A n d is it a l s o b e c a u s e y o u w e r e r e c e i v i n g

 9        Unemployment benefits?

10   A.   Yes.

11   Q.   W h a t is y o u r u n d e r s t a n d i n g w h e n r e c e i v i n g

12        U n e m p l o y m e n t b e n e f i t s a b o u t y o u r a b i l i t y to w o r k ?

13   A.   I d o n 't u n d e r s t a n d .

14   Q.   W h e n y o u r e c e i v e U n e m p l o y m e n t b e n e f i t s , did y o u

15        h a v e to v e r i f y o n a r e g u l a r b a s i s t h a t y o u w e r e

16        not working anywhere else?

17   A.   No .

18   Q.   Is i t y o u r u n d e r s t a n d i n g t h a t i n o r d e r t o r e c e i v e

19        U n e m p l o y m e n t b e n e f i t s y o u h a d t o not b e w o r k i n g

20        somewhere else during the time you were getting

21        the benefits?

22   A.   Correct.

23   Q.   Okay.       Do y o u k n o w R o b e r t S e i b e r t ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 32 of 183


                                                                                       32



 1   A.   Yes.

 2   Q.   W h e n d i d you f i r s t m e e t h i m ?

 3   A.   I c a n 't g i v e y o u a s p e c i f i c d a t e .

 4   Q.   C a n you t e l l m e w h a t y e a r y o u m e t h i m ?

 5   A.   No .

 6   Q.   C a n you t e l l m e a p p r o x i m a t e l y h o w l o n g y o u ' ve

 7        known him?

 8   A.   I would say maybe ten years.

 9   Q.   Do y o u k n o w - - i s y o u r f a t h e r e m p l o y e d b y R o b e r t

10        Seibert?

11   A.   Yes.

12   Q.   Do y o u k n o w w h e n y o u r f a t h e r b e g a n e m p l o y m e n t

13        there?

14   A.   No .

15   Q.   Have you known Robert Seibert since your father

16        began employment there?

17   A.   That's what I meant.

18   Q.   How long after your father started working there

19        d i d you m e e t h i m ?

20   A.   I d o n 't k n o w .

21   Q.   Would you have met Robert Seibert soon after your

22        father started working there?

23   MS. BAHAS:        Objection to form.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 33 of 183


                                                                                       33



 1   THE WITNESS:           I don't know.

 2   BY M S . G R E C O :

 3   Q.   H o w did i t c o m e a b o u t y o u m e t R o b e r t S e i b e r t ?

 4   A.   Through my dad.

 5   Q.   H o w t h r o u g h y o u r d a d -- s t r i k e t h a t .     Can you

 6        t e l l us , to t h e b e s t of y o u r r e c o l l e c t i o n , w h a t

 7        y o u r e c a l l f r o m the f i r s t t i m e y o u m e t R o b e r t

 8        Seibert?

 9   A.   S t o p ped i n t o s e e m y dad a n d b e i n g i n t r o d u c e d to

10        him.

11   Q.   D i d you e v e r b e c o m e p e r s o n a l f r i e n d s w i t h R o b e r t

12        Seibert?

13   MS. BAHAS:        Objection to form.

14   THE WITNESS:           We w e r e f r i e n d s .

15   BY M S . G R E C O :

16   Q.   W h e n y o u say f r i e n d s , d i d y o u s o c i a l i z e t o g e t h e r ?

17   A.   No .

18   Q.   D i d you - -

19   A.   By s o c i a l i z e , go o u t an d h a n g o u t ?

20   Q.   Yes.      I ' m t r y i n g to f i n d o u t if h e w a s a p e r s o n a l

21        f r i e n d or j u s t s o m e o n e y o u k n e w t h r o u g h B l a c k

22        Angus Meat.

23   A.   Someone I knew.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 34 of 183


                                                                                     34



 1   Q.   That was someone you knew through Black Angus

 2        Meat?

 3   A.   Yes.

 4   Q.   A n d I f o r g o t t o ask t h i s .      D i d y o u s p e a k to

 5        c o u n s e l f o r B l a c k A n g u s M e a t at a n y t i m e b e f o r e

 6        you started testifying today?

 7   A.   No .

 8   Q.   D i d you s p e a k to a n y o n e f r o m B l a c k A n g u s M e a t - -

 9   A.   No .

10   Q.   Wait.      Let me finish.            Did you speak to anyone

11        after you received the Subpoena in this case?

12   A.   No .

13   Q.   I m e a n t , did y o u s p e a k t o a n y o n e r e g a r d i n g y o u r

14        testimony?

15   A.   No .

16   Q.   D i d you s p e a k to - - a t a n y t i m e f r o m M a y of 2 0 1 0

17        to t h e p r e s e n t , h a v e you s p o k e n t o a n y o n e a t

18        Black Angus Meat regarding Darcy Black?

19   A.   My f a t h e r .

20   Q.   Okay.      A n d w h e n did y o u s p e a k t o him ?

21   A.   C o u p l e w e e k s a g o , s a i d I m i g h t be g e t t i n g

22        subpoenaed.

23   Q.   H o w m a n y t i m e s d i d y o u s p e a k to h i m r e g a r d i n g - -




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 35 of 183


                                                                                       35



 1   A.   Once.

 2   Q.   Do y o u r e c a l l w h e r e y o u s p o k e t o him ?

 3   A.   His house.

 4   Q.   C a n you t e l l m e , as b e s t y o u c a n r e c a l l , w h a t w a s

 5        said?

 6   A.   Might be getting subpoenaed.

 7   Q.   D i d he t e l l y o u why ?

 8   A.   No .

 9   Q.   D i d you a s k h i m why ?

10   A.   Yes.

11   Q.   W h a t d i d he s a y ?

12   A.   About Darcy having a case against Black Angus.

13   Q.   W h a t d i d he t e l l y o u s p e c i f i c a l l y a b o u t D a r c y

14        having a case against Black Angus?

15   A.   T h a t w a s it .

16   Q.   D i d you a s k h i m why y o u w e r e b e i n g s u b p o e n a e d ?

17   A.   He d i d n ' t h a v e a n a n s w e r .

18   Q.   W h a t do y o u m e a n by h e d i d n ' t h a v e a n a n s w e r ?

19        What was your question and what was his response?

20   A.   My q u e s t i o n w a s why a n d he s a i d h e d i d n ' t k n o w .

21   Q.   C a n you t e l l m e a n y t h i n g e l s e y o u r e m e m b e r f r o m

22        your conversation with your father regarding

23        Darcy Black and Black Angus Meat?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 36 of 183


                                                                                       36



 1   A.   T h a t w a s it .

 2   Q.   D i d you c a l l a n y o n e a t B l a c k A n g u s M e a t to f i n d

 3        o u t how y o u w e r e i n v o l v e d in t h i s l a w s u i t ?

 4   A.   No .

 5   Q.   Y o u d i d n ' t c a l l our f i r m , r i g h t ?

 6   A.   Correct.

 7   Q.   W h y do y o u t h i n k y o u are h e r e ?

 8   A.   S o m e t h i n g t h a t s h e is c l a i m i n g h a p p e n e d at B l a c k

 9        Angus Meat.

10   Q.   Do y o u h a v e a n y i d e a w h a t it is - -

11   A.   No .

12   Q.   - - t h a t D a r c y B l a c k i s c l a i m i n g t h a t h a p p e n e d at

13        Black Angus Meat?

14   A.   No .

15   Q.   G o i n g b a c k t o R o b e r t S e i b e r t -- i s t h a t the o n l y

16        conversation you had with anyone regarding Darcy

17        Black?

18   A.   Yes.

19   Q.   D i d you h a v e a n y c o n v e r s a t i o n w i t h y o u r b r o t h e r ,

20        Christopher Howells, regarding Black Angus Meat?

21   A.   No .

22   Q.   D i d you h a v e a n y c o n v e r s a t i o n w i t h K e e g a n

23        Roberts --




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 37 of 183


                                                                                       37



 1   A.   No .

 2   Q.   -- regarding Black Angus Meat?

 3   A.   No .

 4   Q.   D i d you h a v e a n y c o n v e r s a t i o n w i t h D i a n e S e i b e r t

 5        regarding Black Angus Meat?

 6   A.   No .

 7   Q.   D i d you h a v e a n y c o n v e r s a t i o n s w i t h D e b b i e

 8        Negrych regarding Black Angus Meat?

 9   A.   No .

10   Q.   Okay.      So in r e g a r d t o R o b e r t S e i b e r t , y o u s a i d

11        y o u k n e w him t h r o u g h B l a c k A n g u s M e a t ?

12   A.   Yes.

13   Q.   Okay.      And on how many occasions have you been at

14        Black Angus Meat -- strike that.                        Have you ever

15        met Darcy Black before today?

16   A.   Yes.

17   Q.   Where did you meet her?

18   A.   Black Angus.

19   Q.   W h e n d i d you f i r s t m e e t h e r ?

20   A.   I d o n 't r e c a l l .

21   Q.   Do y o u r e c a l l D a r c y B l a c k w o r k i n g in t h e p a c k

22        r o o m at B l a c k A n g u s M e a t ?

23   MS. BAHAS:        Objection to form.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 38 of 183


                                                                                        38



 1   BY M S . G R E C O :

 2   Q.   Y o u can a n s w e r .

 3   A.   Pardon?

 4   Q.   Y o u can a n s w e r .

 5   A.   I d o n 't k n o w h e r t i t l e o r --

 6   Q.   I ' m j u s t a s k i n g , do y o u r e c a l l D a r c y B l a c k

 7        w o r k i n g i n t h e p a c k r o o m a t B l a c k A n g u s M e a t at

 8        any time?

 9   MS. BAHAS:        Objection to form.

10   BY M S . G R E C O :

11   Q.   Y o u can a n s w e r .

12   A.   I ' m not s u r e a b o u t p a c k r o o m .

13   Q.   Or w h a t - -

14   A.   S h e was i n t h e b u i l d i n g .

15   Q.   W h e r e i n the b u i l d i n g ?

16   A.   There were front rooms and back rooms.

17   Q.   I ' m g o i n g to s h o w y o u w h a t 's b e e n m a r k e d as

18        Exhibit 236.           Do y o u r e c o g n i z e t h a t b u i l d i n g ?

19   A.   Yes.

20   Q.   W h a t is i t ?

21   A.   Black Angus Meats.

22   Q.   A n d did y o u e v e r s e e a h e l p - w a n t e d s i g n on t h e

23        b u i l d i n g of B l a c k A n g u s M e a t ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 39 of 183


                                                                                      39



 1   A.   No .

 2   Q.   At a n y t i m e t h a t y o u e v e r w e n t to B l a c k A n g u s

 3        Meat, did you see a help-wanted sign?

 4   A.   No .

 5   Q.   A n d let m e s h o w you E x h i b i t 237 .           Do y o u

 6        recognize that document?

 7   A.   Yes.

 8   Q.   W h a t is i t ?

 9   A.   T h e f r o n t of t h e s t o r e .

10   Q.   Okay.      And how many times since your father

11        s t a r t e d w o r k i n g at B l a c k A n g u s M e a t do y o u t h i n k

12        y o u ' ve b e e n at t h e f r o n t o f the s t o r e at B l a c k

13        Angus Meat -- strike that.                     How m a n y t i m e s h a v e

14        y o u b e e n at B l a c k A n g u s M e a t a n y w h e r e on t h e

15        property, the business property that I showed

16        y o u , m e a n i n g i n the b u i l d i n g , a n y w h e r e i n t h e

17        b u i l d i n g on t h e B o u l e v a r d ?   H a v e you b e e n t h e r e

18        from the time your father started working there

19        through the present?

20   MS. BAHAS:        Objection to form.

21   MS. GRECO:        I ' ll r e p h r a s e it .

22   BY M S . G R E C O :

23   Q.   On h o w m a n y o c c a s i o n s h a v e y o u p h y s i c a l l y b e e n i n




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 40 of 183


                                                                                       40



 1        Black Angus Meats' business property which would

 2        i n c l u d e E x h i b i t 236 - - s t r i k e t h a t .    I'll give

 3        you a better picture.                L e t m e s h o w y o u w h a t 's

 4        b e e n m a r k e d as E x h i b i t 2 4 1 .   Do y o u r e c o g n i z e

 5        that document?

 6   A.   Yes.

 7   Q.   Okay.      Do y o u r e c o g n i z e t h a t as B l a c k A n g u s M e a t

 8        located at 2519 Niagara Falls Boulevard?

 9   A.   Yes.

10   Q.   Okay.      On h o w m a n y o c c a s i o n s h a v e y o u b e e n at

11        B l a c k A n g u s M e a t s , a n y o f t h e b u i l d i n g s t h a t it

12        h a s on 2 5 1 9 N i a g a r a F a l l s B o u l e v a r d , f r o m t h e

13        time your father started working there to the

14        present?

15   A.   I c a n 't g i v e y o u a s p e c i f i c a n s w e r .

16   Q.   Okay.      More than once?

17   A.   Yes.

18   Q.   More than ten times?

19   A.   Yes.

20   Q.   More than a hundred times?

21   A.   I d o n 't t h i n k so , n o .

22   Q.   Okay.      So l e t ' s go d u r i n g t h e t i m e m y c l i e n t was

23        at B l a c k A n g u s M e a t .    When did you first meet




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 41 of 183


                                                                                       41



 1        her?

 2   MS. BAHAS:        Objection to form.

 3   BY M S . G R E C O :

 4   Q.   Y o u s a i d you m e t D a r c y B l a c k at B l a c k A n g u s M e a t .

 5        Okay.      W h e n y o u met h e r , h o w w a s it t h a t y o u met

 6        her?

 7   A.   By v i s i t i n g my d a d .

 8   Q.   A n d w h a t was y o u r f a t h e r d o i n g at t h a t t i m e ?

 9   A.   Cutting meat.

10   Q.   W h e r e w a s he c u t t i n g m e a t ?

11   A.   In t h e f r o n t o f the s t o r e .

12   Q.   Okay.      Is t h a t w h e r e the b u t c h e r b l o c k i s , in t h e

13        f r o n t o f the s t o r e ?

14   A.   Yes.

15   Q.   Where was Darcy Black?

16   A.   Working in the store.

17   Q.   W a s she w o r k i n g in t h e f r o n t of t h e s t o r e ?

18   A.   I ' ve s e e n h e r in t h e f r o n t o f t h e s t o r e .       I 'v e

19        s e e n h e r in t h e b a c k of t h e s t o r e .

20   Q.   I w o u l d l i k e t o c o n c e n t r a t e now i n t h e y e a r 2 0 0 7 ,

21        2 0 0 8 , 2 0 0 9 a n d u p t o May o f 2 0 1 0 .        Do you recall

22        s e e i n g D a r c y B l a c k at B l a c k A n g u s M e a t d u r i n g t h e

23        year 2007?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 42 of 183


                                                                                     42



 1   A.   If s h e w o r k e d t h e r e a n d I s t o p p e d in , I w o u l d n ' t

 2        always see her or see some people there.

 3   Q.   Do y o u h a v e a r e c o l l e c t i o n o f h o w o f t e n you s a w

 4        D a r c y B l a c k at B l a c k A n g u s M e a t i n t h e y e a r 2 0 0 7 ?

 5   A.   No .

 6   Q.   More than once?

 7   A.   Yes.

 8   Q.   More than ten times?

 9   A.   No .

10   Q.   Okay.      In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s

11        d i d you s e e D a r c y B l a c k at B l a c k A n g u s M e a t ?

12   A.   I d o n 't h a v e a n a n s w e r .

13   Q.   More than one occasion?

14   A.   Yes.

15   Q.   More than ten occasions?

16   A.   No .

17   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s did y o u

18        s e e D a r c y B l a c k at B l a c k A n g u s M e a t ?

19   A.   More than once, less than ten.

20   Q.   Okay.      A n d u p to M a y of 2 0 1 0 -- d u r i n g t h e y e a r

21        2 0 1 0 , J a n u a r y 1 s t t h r o u g h M a y 2 5 t h , 2 0 1 0 , o n how

22        many occasions did you see Darcy Black at Black

23        Angus Meat?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 43 of 183


                                                                                       43



 1   A.   More than once, less than ten.

 2   Q.   Okay.      In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s

 3        d i d you s e e K e e g a n R o b e r t s a t B l a c k A n g u s M e a t ?

 4   A.   I d o n 't k n o w .

 5   Q.   More than once?

 6   A.   Yes.

 7   Q.   More than ten times?

 8   A.   No .

 9   Q.   In 2 0 0 8 , how m a n y t i m e s d i d you s e e K e e g a n

10        Roberts at Black Angus Meat?

11   A.   More than once, less than ten.

12   Q.   In t h e y e a r 2 0 0 9 , h o w m a n y t i m e s did y o u s e e

13        Keegan Roberts at Black Angus Meat?

14   A.   More than once, less than ten.

15   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

16        many occasions did you see Keegan Roberts at

17        Black Angus Meat?

18   A.   More than once, less than ten.

19   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s did y o u

20        s e e y o u r f a t h e r , T h o m a s H o w e l l s , at B l a c k A n g u s

21        Meat?

22   A.   More than once, less than ten.

23   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 44 of 183


                                                                                       44



 1        s e e y o u r f a t h e r , T h o m a s H o w e l l s , at B l a c k A n g u s

 2        Meat?

 3   A.   More than once, less than ten.

 4   Q.   In t h e y e a r 2 0 0 9 , h o w m a n y t i m e s did y o u s e e y o u r

 5        f a t h e r , T h o m a s H o w e l l s , at B l a c k A n g u s M e a t ?

 6   A.   More than once, less than ten.

 7   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

 8        many occasions did you see your father, Thomas

 9        H o w e l l s , at B l a c k A n g u s M e a t ?

10   A.   More than once, less than ten.

11   Q.   Okay.      In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s

12        d i d you s e e R o b e r t S e i b e r t a t B l a c k A n g u s M e a t ?

13   A.   More than once, less than ten.

14   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

15        s e e R o b e r t S e i b e r t at B l a c k A n g u s M e a t ?

16   A.   More than once, less than ten.

17   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s did y o u

18        s e e R o b e r t S e i b e r t at B l a c k A n g u s M e a t ?

19   A.   More than once, less than ten.

20   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

21        many occasions did you see Robert Seibert at

22        Black Angus Meat?

23   A.   More than once, less than ten.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 45 of 183


                                                                                      45



 1   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of W i l l i a m

 2        Frase, also called Turtle?

 3   A.   Yes.

 4   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s , if a n y ,

 5        d i d you s e e W i l l i a m F r a s e at B l a c k A n g u s M e a t ?

 6   A.   More than once, less than ten.

 7   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

 8        see William Frase at Black Angus Meat?

 9   A.   More than once, less than ten.

10   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s did y o u

11        see William Frase at Black Angus Meat?

12   A.   More than once, less than ten.

13   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

14        m a n y o c c a s i o n s d i d y o u s e e W i l l i a m F r a s e at B l a c k

15        Angus Meat?

16   A.   More than once, less than ten.

17   Q.   Okay.      Do y o u k n o w an i n d i v i d u a l n a m e d D a v i d

18        M o n o l o p o l u s , M - O -N - O- L-O - P -O - L- U- S?

19   A.   Yes.

20   Q.   A n d who i s h e ?

21   A.   A f r i e n d of my f a t h e r 's.

22   Q.   A n d in t h e y e a r 2 0 0 7 , on h o w m a n y o c c a s i o n s , if

23        at a l l , d i d y o u see D a v i d M o n o l o p o l u s at B l a c k




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 46 of 183


                                                                                   46



 1        Angus Meat?

 2   A.   None.

 3   Q.   In 2 0 0 8 , on h o w m a n y o c c a s i o n s d i d y o u s e e D a v i d

 4        M o n o l o p o l u s at B l a c k A n g u s M e a t ?

 5   A.   None.

 6   Q.   In 2 0 0 5 , on h o w m a n y o c c a s i o n s d i d y o u s e e D a v i d

 7        M o n o l o p o l u s at B l a c k A n g u s M e a t ?

 8   A.   No ne .

 9   Q.   In 2 0 0 6 , on h o w m a n y o c c a s i o n s d i d y o u s e e D a v i d

10        M o n o l o p o l u s at B l a c k A n g u s M e a t ?

11   A.   None.

12   Q.   In 2 0 0 8 , on h o w m a n y o c c a s i o n s , i f a n y , did y o u

13        s e e D a v i d M o n o l o p o l u s at B l a c k A n g u s M e a t ?

14   A.   None.

15   Q.   In 2 0 0 9 , on h o w m a n y o c c a s i o n s, i f a n y , did y o u

16        s e e D a v i d M o n o l o p o l u s at B l a c k A n g u s M e a t ?

17   A.   None.

18   Q.   In 2 0 1 0 , on h o w m a n y o c c a s i o n s d i d y o u s e e D a v i d

19        M o n o l o p o l u s at B l a c k A n g u s M e a t ?

20   A.   No ne .

21   Q.   To y o u r k n o w l e d g e , is D a v i d M o n o l o p o l u s a

22        butcher?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 47 of 183


                                                                                      47



 1   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s , if a t

 2        a l l , d i d you s e e D e b b i e N e g r y c h a t B l a c k A n g u s

 3        Meat?

 4   A.   More than once, less than ten.

 5   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

 6        s e e D e b b i e N e g r y c h at B l a c k A n g u s M e a t ?

 7   A.   More than once, less than ten.

 8   Q.   In 2 0 0 9 , on h o w m a n y o c c a s i o n s d i d y o u s e e D e b b i e

 9        Negrych at Black Angus Meat?

10   A.   More than once, less than ten.

11   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

12        many occasions did you see Debbie Negrych at

13        Black Angus Meat?

14   A.   More than once, less than ten.

15   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s did y o u

16        s e e S e a n R o u n d a t B l a c k A n g u s M e a t , if a t a l l ?

17   A.   I m e a n , I d o n ' t k n o w the t i m e h e w o r k e d t h e r e .

18        D i d he w o r k t h e r e ?

19   Q.   A s s u m i n g t h a t he w a s w o r k i n g t h e r e i n 2 0 0 7 .

20        D o n ' t g u e s s on t h a t .    How many times did you

21        see --

22   A.   I d o n 't k n o w .

23   Q.   -- strike that.             L e t me a s k .     O n how m a n y




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 48 of 183


                                                                                       48



 1        o c c a s i o n s d i d y o u s e e S e a n R o u n d at B l a c k A n g u s

 2        M e a t in t h e y e a r 2 0 0 7 ?

 3   A.   I d o n 't k n o w .

 4   Q.   On h o w m a n y o c c a s i o n s d i d y o u s e e S e a n R o u n d at

 5        Black Angus Meat during the year 2008?

 6   A.   I d o n 't k n o w .

 7   Q.   On h o w m a n y o c c a s i o n s d i d y o u s e e S e a n R o u n d in

 8        t h e y e a r 2 0 0 9 at B l a c k A n g u s M e a t ?

 9   A.   I do n o t k n o w .

10   Q.   On h o w m a n y o c c a s i o n s b e t w e e n J a n u a r y 1 s t , 2 0 1 0

11        a n d May 2 5 th , 2 0 1 0 d i d y o u s e e S e a n R o u n d a t

12        Black Angus Meat?

13   A.   Do n o t k n o w .

14   Q.   If I t o l d y o u S e a n R o u n d w a s e m p l o y e d t h e r e

15        d u r i n g 2 0 0 7 t h r o u g h M a y of 2 0 1 0 , w o u l d t h a t i n

16        a n y way c h a n g e y o u r t e s t i m o n y ?

17   MS. BAHAS:        Objection to form.

18   THE WITNESS:           If h e w o r k e d t h e r e d u r i n g t h o s e t i m e s ,

19        it w o u l d be a l l m o r e t h a n o n c e , l e s s t h a n t e n .

20   BY M S . G R E C O :

21   Q.   Okay.      So if h e w o r k e d t h e r e , h e w o u l d h a v e b e e n

22        there greater than once, less than ten?

23   A.   Correct.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 49 of 183


                                                                                        49



 1   Q.   Okay.      Do y o u k n o w w h o N i c o l e S e i b e r t is ?

 2   A.   Yes.

 3   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s did y o u

 4        s e e N i c o l e S e i b e r t at B l a c k A n g u s M e a t ?

 5   A.   More than once, less than ten.

 6   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

 7        s e e N i c o l e S e i b e r t at B l a c k A n g u s M e a t ?

 8   A.   More than once, less than ten.

 9   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s did y o u

10        s e e N i c o l e S e i b e r t at B l a c k A n g u s M e a t , if at

11        all?

12   A.   More than once, less than ten.

13   Q.   F r o m J a n u a r y 2 1 s t o f 2 0 1 0 to M a y 25 t h of 2 0 1 0 , o n

14        h o w m a n y o c c a s i o n s d i d y o u s e e N i c o l e S e i b e r t at

15        Black Angus Meat?

16   A.   More than once, less than ten.

17   Q.   A r e you p e r s o n a l f r i e n d s w i t h N i c o l e S e i b e r t ?

18   A.   No .

19   Q.   Okay.      By t h a t , I m e a n h a v e you e v e r g o n e o u t

20        w i t h h e r , b e e n t o h e r h o u s e or s h e b e e n to y o u r s ?

21   A.   No .

22   MS. BAHAS:        Objection to form.

23   BY M S . G R E C O :




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 50 of 183


                                                                                        50



 1   Q.   A n d the o n l y t i m e y o u w o u l d h a v e s e e n N i c o l e

 2        S e i b e r t w o u l d h a v e b e e n at B l a c k A n g u s M e a t ?

 3   A.   Yes.

 4   Q.   Is t h e o n l y t i m e y o u w o u l d h a v e s e e n K e e g a n

 5        Roberts, would that have been at Black Angus

 6        Meat?

 7   A.   Yes.

 8   Q.   The only time you would have seen -- well, Thomas

 9        Howells is your father.                  Y o u w o u l d h a v e s e e n him

10        other than at Black Angus Meat, correct?

11   A.   Correct.

12   Q.   R o b e r t S e i b e r t , the o n l y t i m e y o u w o u l d h a v e s e e n

13        h i m , w o u l d t h a t h a v e b e e n at B l a c k A n g u s M e a t ?

14   A.   No .

15   Q.   W h e n e l s e w o u l d you h a v e s e e n R o b e r t S e i b e r t ?

16   A.   I ' ve s e e n a l l t h e m p e o p l e at D a r c y ' s w e d d i n g .

17   Q.   O t h e r t h a n D a r c y 's w e d d i n g , w o u l d y o u h a v e s e e n

18        - - o t h e r t h a n D a r c y 's w e d d i n g , w o u l d y o u h a v e

19        s e e n R o b e r t S e i b e r t a n y w h e r e o t h e r t h a n at B l a c k

20        Angus Meat?

21   A.   Yes.

22   Q.   Where?

23   A.   His house.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 51 of 183


                                                                                       51



 1   Q.   Okay.      A n d o n h o w m a n y o c c a s i o n s w e r e y o u a t his

 2        house?

 3   A.   More than once, less than ten.

 4   Q.   When you were there, were you performing any type

 5        of w o r k ?

 6   A.   Yes.

 7   Q.   What were you doing?

 8   A.   We d i d s o m e c o n c r e t e w o r k at h i s h o u s e .

 9   Q.   Okay.      W h o i s we ?

10   A.   Me , Bob .      Keegan was there.              And I don't know the

11        o t h e r g u y s ' n a m e s t h a t c a m e to h e l p .

12   Q.   Was that pouring a concrete basement floor?

13   A.   Driveway.

14   Q.   It w a s a d r i v e w a y ?

15   A.   Yes.

16   Q.   Is t h a t a h e a t e d d r i v e w a y ?

17   A.   No .

18   Q.   Okay.      And so the concrete driveway.                      Were you

19        t h e r e o n any o t h e r o c c a s i o n s , o t h e r t h a n to d o

20        the concrete driveway?

21   A.   Yes.

22   Q.   When was that?

23   A.   He w o u l d h a v e a p a r t y b e g i n n i n g o f S e p t e m b e r .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 52 of 183


                                                                                      52



 1   Q.   Okay.      W h a t k i n d of p a r t y ?

 2   A.   Friends and family.

 3   Q.   Okay.      A n d d o y o u r e c a l l a t t e n d i n g t h a t in t h e

 4        year 2007?

 5   A.   I d o n 't k n o w w h e n I w a s t h e r e .      I wasn't there

 6        every year.

 7   Q.   How many times have you been there, would you

 8        say?

 9   A.   Three.

10   Q.   Three.       A n d f o r how m a n y y e a r s -- w h e n y o u s a y

11        t h r e e t i m e s , w h e n w e r e t h e y , do y o u r e c a l l ?

12   A.   No , I d o n ' t .

13   Q.   W a s it in 2 0 1 7 ?

14   A.   I do n o t k n o w - - no .

15   Q.   W a s it in 2 0 1 6 ?

16   A.   No .

17   Q.   W a s it in 2 0 1 5 ?

18   A.   After that, I don't know.

19   Q.   Okay.      Do y o u e v e r r e c a l l s e e i n g D a r c y B l a c k at

20        t h e f r i e n d s an d f a m i l y p a r t y ?

21   A.   I believe, yes.

22   Q.   Okay.      A n d d o y o u r e c a l l o n how m a n y o c c a s i o n s

23        y o u saw D a r c y B l a c k a t t h e f r i e n d s a n d f a m i l y




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 53 of 183


                                                                                      53



 1        party?

 2   A.   I w o u l d s a y at l e a s t o n c e .

 3   Q.   A n d was t h a t t h e i n v i t a t i o n t h a t he w o u l d p o s t a t

 4        the store?

 5   MS. BAHAS:        Objection to form.

 6   BY M S . G R E C O :

 7   Q.   Strike that.          Did you get a formal invitation?

 8   A.   No .

 9   Q.   H o w did y o u k n o w it w a s h a p p e n i n g ?

10   A.   Through my dad.

11   Q.   A n d did y o u c o n s i d e r y o u r s e l f a f r i e n d o f R o b e r t

12        Seibert?

13   MS. BAHAS:        Objection.         A s k e d an d a n s w e r e d .

14   BY M S . G R E C O :

15   Q.   Y o u can a n s w e r - - s t r i k e t h a t .     H o w d i d you g e t

16        invited to this event?

17   A.   Through my dad.

18   Q.   So y o u r d a d s a i d - - h o w d i d you g e t i n v i t e d ?

19        What did your father tell you?

20   A.   S a i d B o b ' s h a v i n g h i s p a r t y and w a n t e d m e t o t e l l

21        y o u t h a t you a r e i n v i t e d .

22   Q.   W o u l d a l l t h e e m p l o y e e s be i n v i t e d t o t h e p a r t y ,

23        if y o u k n o w ?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 54 of 183


                                                                                       54



 1   A.   I do n o t k n o w .

 2   Q.   W h e n y o u w e r e t h e r e , did y o u s e e e m p l o y e e s at t h e

 3        party --

 4   MS. BAHAS:        Objection to form.

 5   BY M S . G R E C O :

 6   Q.   -- other than Darcy Black and your father?

 7   A.   Yes.

 8   Q.   Okay.      W h o w o u l d y o u see - - who d i d y o u

 9        p e r s o n a l l y o b s e r v e at t h e s e p a r t i e s , a t one o r

10        m o r e of t h e s e p a r t i e s ?

11   A.   I recall Debbie, Keegan.                   I don 't k n o w h i s l a s t

12        name.      W i l l i a m , T u r t l e , my b r o t h e r .

13   Q.   Christopher?

14   A.   That's all.          Nicole.

15   Q.   Y o u s a i d you s a w D a r c y B l a c k t h e r e ?

16   A.   Yes.

17   Q.   D i d you s e e R e g i n a R u s h t h e r e ?

18   A.   I c a n 't r e c a l l .

19   Q.   D i d you s e e R a e l e a n R u s h t h e r e ?

20   A.   I c a n 't r e c a l l .

21   Q.   D i d you s e e D a v i d M o n o l o p o l u s t h e r e ?

22   A.   I b e l i e v e so , o n e t i m e , y e s .

23   Q.   Okay.      Did you see Mark Leible there?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 55 of 183


                                                                                      55



 1   A.   No .

 2   Q.   D i d you s e e J a m i e L a p r e s s t h e r e ?

 3   A.   Yes.

 4   Q.   D i d you s e e - - a n d w a s t h i s an a n n u a l p a r t y ?         Do

 5        you recall -- strike that.                     Do y o u r e c a l l b e i n g

 6        invited there every year from the time your

 7        father started working there?

 8   A.   No .

 9   Q.   H o w m a n y t i m e s d o y o u r e c a l l b e i n g i n v i t e d to

10        this party?

11   A.   T w o or t h r e e t i m e s .

12   Q.   Okay.      I think you said you remember attending

13        three times.           So my q u e s t i o n to y o u is , how m a n y

14        times were you invited?

15   MS. BAHAS:        Objection to form.

16   BY M S . G R E C O :

17   Q.   Strike that.           D i d y o u a t t e n d e v e r y t i m e you w e r e

18        invited?

19   A.   No .

20   Q.   So m y q u e s t i o n i s t h e n , on h o w m a n y o c c a s i o n s

21        w e r e y o u i n v i t e d to a t t e n d , t h a t i n c l u d e s e v e n i f

22        you didn't attend?

23   A.   A p p r o x i m a t e l y f o u r or f i v e t i m e s .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 56 of 183


                                                                                     56



 1   Q.   N o w , l o o k i n g a t E x h i b i t 2 4 1 , y o u s a i d t h a t --

 2        strike that.          On h o w m a n y o c c a s i o n s in t h e y e a r

 3        2 0 0 7 d i d you s e e J a m i e L a p r e s s at B l a c k A n g u s

 4        Meat?

 5   A.   More than once, less than ten.

 6   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s , if a t

 7        a l l , d i d you s e e J a m i e L a p r e s s ?

 8   A.   More than once, less than ten.

 9   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s , if a t

10        a l l , d i d you s e e J a m i e L a p r e s s at B l a c k A n g u s

11        Meat?

12   A.   More than once, less than ten.

13   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

14        m a n y o c c a s i o n s , if at a l l , d i d y o u s e e J a m i e

15        Lapress at Black Angus Meat?

16   A.   More than once, less than ten.

17   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s did y o u

18        s e e M a r k L e i b l e at B l a c k A n g u s M e a t , i f at a l l ?

19   A.   More than once, less than ten.

20   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

21        s e e M a r k L e i b l e at B l a c k A n g u s M e a t ?

22   A.   More than once, less than ten.

23   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s did y o u




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 57 of 183


                                                                                       57



 1        s e e M a r k L e i b l e at B l a c k A n g u s M e a t , i f at a l l ?

 2   A.   More than once, less than ten.

 3   Q.   In t h e y e a r - - J a n u a r y 1 st , 2 0 1 0 u n t i l M a y 25 th ,

 4        2 0 1 0 , o n how m a n y o c c a s i o n s did y o u s e e M a r k

 5        L e i b l e at B l a c k A n g u s M e a t ?

 6   A.   More than once, less than ten.

 7   Q.   In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s , if a t

 8        a l l , d i d you s e e C h r i s t o p h e r H o w e l l s a t B l a c k

 9        Angus Meat?

10   A.   More than once, less than ten.

11   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

12        s e e C h r i s t o p h e r H o w e l l s at B l a c k A n g u s M e a t , if

13        at a l l ?

14   A.   More than once, less than ten.

15   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s did y o u

16        s e e C h r i s t o p h e r H o w e l l s at B l a c k A n g u s M e a t ?

17   A.   More than once, less than ten.

18   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

19        many occasions did you see Christopher Howells at

20        Black Angus Meat?

21   A.   More than once, less than ten.

22   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of T a y l o r

23        Kunzelman?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 58 of 183


                                                                                         58



 1   A.   No .

 2   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of B r e t t

 3        Myer?

 4   A.   Yes.

 5   Q.   On h o w m a n y o c c a s i o n s f r o m J a n u a r y 1 st , 2 0 1 0 to

 6        M a y 25 t h , 2 0 1 0 d i d y o u s e e B r e t t M y e r , i f a t all ,

 7        at B l a c k A n g u s M e a t ?

 8   A.   I ' m not s u r e t h e t i m e he w o r k e d t h e r e .

 9   Q.   A s s u m e he s t a r t e d w o r k o n F e b r u a r y 1 0 t h , 2 0 1 0 .

10   MS. BAHAS:         Objection to form.

11   BY M S . G R E C O :

12   Q.   Y o u can a n s w e r .

13   MS. BAHAS:         Is that a question?

14   BY M S . G R E C O :

15   Q.   Yes.      H e a s k e d m e - - he ' s n o t s u r e w h e n he

16        started.          Okay.      Assuming, according to Black

17        A n g u s M e a t d o c u m e n t s t h e y g a v e us , t h a t B r e t t

18        M y e r s t a r t e d w o r k i n g at B l a c k A n g u s M e a t on

19        F e b r u a r y 10 t h , 2 0 1 0 .   On h o w m a n y o c c a s i o n s , if

20        at a l l , d i d y o u see h i m at B l a c k A n g u s M e a t f r o m

21        J a n u a r y 1 , 2 0 1 0 to M a y 2 5 t h , 2 0 1 0 ?

22   A.   More than once, less than ten.

23   Q.   Do y o u k n o w w h o R a e l e a n R u s h is ?        Raelean Rush,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 59 of 183


                                                                                       59



 1        do y o u k n o w w h o she i s ?

 2   A.   Yes.

 3   Q.   On h o w m a n y o c c a s i o n s in 2 0 0 7 d i d y o u s e e R a e l e a n

 4        R u s h at B l a c k A n g u s M e a t , if at a l l ?

 5   A.   I d o n 't k n o w t h e p e r i o d t h a t s h e w o r k e d t h e r e .

 6   Q.   Okay.      A s s u m e t h a t s h e s t a r t e d t h e r e M a y 5t h ,

 7        2 0 0 5 a n d she s t o p p e d w o r k i n g t h e r e o n A p r i l 1 1 th ,

 8        2009.      In t h e y e a r 2 0 0 7 , o n how m a n y o c c a s i o n s ,

 9        if a t a l l , d i d y o u s e e R a e l e a n R u s h at B l a c k

10        Angus Meat?

11   MS. BAHAS:        Objection to form.

12   BY M S . G R E C O :

13   Q.   Y o u can a n s w e r .

14   A.   More than once, less than ten.

15   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s w o u l d y o u

16        s e e R a e l e a n R u s h at B l a c k A n g u s M e a t ?

17   A.   More than once, less than ten.

18   Q.   In 2 0 0 9 , how m a n y o c c a s i o n s did y o u s e e R a e l e a n

19        R u s h at B l a c k A n g u s M e a t ?

20   A.   More than once, less than ten.

21   Q.   Okay.      R e g i n a , d o y o u k n o w w h o R e g i n a R u s h is ?

22   A.   Yes.

23   Q.   Assuming, according to Black Angus Meat, she




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 60 of 183


                                                                                      60



 1        s t a r t e d w o r k i n g t h e r e on J u l y 5 th , 2 0 0 5 and

 2        stopped working August 20th, 2010.                           On h o w m a n y

 3        occasions did you see Raelean Rush in the year

 4        2 0 0 7 at B l a c k A n g u s M e a t ?

 5   MS. BAHAS:        Objection to form.

 6   BY M S . G R E C O :

 7   Q.   Y o u can a n s w e r .

 8   A.   More than once, less than ten.

 9   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s did y o u

10        s e e R e g i n a R u s h at B l a c k A n g u s M e a t ?

11   A.   More than once, less than ten.

12   Q.   In t h e y e a r 2 0 0 9 , h o w m a n y o c c a s i o n s d i d y o u see

13        R e g i n a R u s h at B l a c k A n g u s M e a t , if at a l l ?

14   A.   More than once, less than ten.

15   Q.   F r o m J a n u a r y 1 st , 2 0 1 0 t o M a y 2 5 t h , 2 0 1 0 , o n how

16        many occasions did you see Regina Rush at Black

17        Angus Meat?

18   A.   More than once, less than ten.

19   Q.   D i d you e v e r m e e t a n i n d i v i d u a l b y t h e n a m e o f

20        Franklin Bennett?

21   A.   No .

22   Q.   L o o k i n g n o w at E x h i b i t 2 4 1 - - b e f o r e t h a t , l o o k

23        at E x h i b i t 2 3 7 .   Do y o u s e e on t h i s e x h i b i t t h a t




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 61 of 183


                                                                                      61



 1        t h e r e 's a c i r c l e d a r e a w h e r e it s a y s b u t c h e r

 2        b l o c k a s p a r t of t h e d e s c r i p t i o n ?

 3   A.   Yes.

 4   Q.   Okay.      Do y o u r e c o g n i z e t h a t as o n e of t h e a r e a s

 5        w h e r e y o u r f a t h e r w o r k ed , at a b u t c h e r b l o c k ?

 6   A.   Yes.

 7   Q.   A n d l o o k i n g at t h i s d o c u m e n t , d o you s e e w h e r e i t

 8        shows counter areas?

 9   MS. BAHAS:        Objection to form.

10   THE WITNESS:           Do I s e e t h e c o u n t e r a r e a s ?

11   BY M S . G R E C O :

12   Q.   Yes.

13   A.   Yes.

14   Q.   A n d do y o u s e e w h e r e the w r a p p i n g t a b l e s a r e ?

15   A.   I believe they are right here.

16   Q.   Okay.      Is t h a t - - l o o k i n g h e r e w h e r e t h e r e ' s an

17        arrow that says wrapping table.                          Do y o u see t h a t

18        as a w r a p p i n g t a b l e ?    H e r e 's a n o t h e r o n e .

19   MS. BAHAS:        Objection to form.

20   BY M S . G R E C O :

21   Q.   Y o u can a n s w e r t h a t .

22   A.   T h e r e 's t h e w r a p p e r b i n t h e r e a n d a w r a p p e r b i n

23        right there.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 62 of 183


                                                                                    62



 1   Q.   Okay.      L o o k i n g n o w at -- i n l o o k i n g at E x h i b i t

 2        2 3 7 , c a n you s e e t h e o f f i c e w i n d o w - - t h e w i n d o w

 3        w h e r e t h e o f f i c e is ?

 4   MS. BAHAS:        Objection to form.

 5   THE WITNESS:           No - - yes .

 6   BY M S . G R E C O :

 7   Q.   Do y o u s e e t h a t ?

 8   A.   Yes.

 9   Q.   A n d t h a t a r e a is v i s i b l e w h e n y o u r f a t h e r i s at

10        the butcher blocks?

11   MS. BAHAS:        Objection to form.

12   BY M S . G R E C O :

13   Q.   Y o u can a n s w e r .

14   A.   C a n my f a t h e r s e e t h e w i n d o w ?

15   Q.   No .    Y o u s a i d y o u w o u l d go t o B l a c k A n g u s M e a t t o

16        see your father.

17   A.   Correct.

18   Q.   Is t h a t t h e o n l y r e a s o n y o u e v e r w e n t to B l a c k

19        Angus Meat?

20   A.   He w a s t e a c h i n g me h o w t o c u t s o m e d e e r .

21   Q.   What year was that?

22   A.   I h a v e no i d e a .

23   Q.   W a s it d u r i n g a one -y e a r p e r i o d ?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 63 of 183


                                                                                    63



 1   A.   I b e l i e v e so , y e s .

 2   Q.   Okay.      A n d w a s h e s u c c e s s f u l in t e a c h i n g y o u how

 3        to c u t d e e r ?

 4   A.   He ' s a l i t t l e i m p a t i e n t .

 5   Q.   D i d you c u t d e e r a f t e r h e t a u g h t you ?

 6   A.   I never cut deer, but I learned the minimal

 7        p r o c e s s t o d o it .

 8   Q.   W h y did y o u w a n t to l e a r n h o w t o cut d e e r ?

 9   A.   Because I live in the country and I got friends

10        that hunt.

11   Q.   Okay.      So a f t e r you l e a r n e d how t o c u t d e e r , did

12        you ever --

13   A.   No .

14   Q.   L e t me f i n i s h .     A f t e r y o u l e a r n ed h o w to c u t

15        deer, did you ever cut deer anywhere?

16   A.   No .

17   Q.   Okay.      A n d d o y o u r f r i e n d s c u t d e e r in t h e

18        country?

19   A.   Yes.

20   Q.   A n d is t h e r e o n e p e r s o n t h a t d o e s it m o r e t h a n

21        another?

22   MS. BAHAS:        Objection to form.

23   BY M S . G R E C O :




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 64 of 183


                                                                                    64



 1   Q.   Strike that.           Do y o u h u n t ?

 2   A.   No .

 3   Q.   Do y o u r f r i e n d s h u n t ?

 4   A.   Yes.

 5   Q.   Okay.      And is there someplace near where you live

 6        where your friends that hunt bring their deer --

 7   MS. BAHAS:        Objection to form.

 8   BY M S . G R E C O :

 9   Q.   -- to be processed?

10   A.   S o m e do , s o m e d o n ' t .

11   Q.   Where do they bring it?

12   A.   T h e r e 's p l a c e s o u t t h e r e i n N e w f a n e .

13   Q.   Okay.      W h a t p l a c e s w o u l d t h o s e be ?

14   A.   I d o n 't k n o w t h e n a m e s o f t h e m .

15   Q.   I ' m t r y i n g t o f i g u r e out w h y y o u w o u l d w a n t t o

16        l e a r n h o w to c u t d e e r --

17   MS. BAHAS:        Objection.            Asked and answered.

18   BY M S . G R E C O :

19   Q.   - - i f y o u w e r e n ' t g o i n g to d o i t .

20   A.   I w a s n ' t s a y i n g I w a s n 't g o i n g to do i t .

21   Q.   W h e r e w e r e y o u g o i n g to c u t d e e r ?      That's my

22        question.

23   A.   At m y h o u s e .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 65 of 183


                                                                                       65



 1   Q.   Do y o u h a v e e q u i p m e n t at y o u r h o u s e to c u t d e e r ?

 2   A.   I have knives.

 3   Q.   Okay.      Is t h a t a l l y o u n e e d to c u t d e e r ?

 4   A.   Yes.

 5   Q.   Okay.      So y o u do h a v e t h e p r o p e r -- at t h e t i m e

 6        y o u r f a t h e r t a u g h t y o u , d i d you h a v e t h e p r o p e r

 7        k n i v e s at y o u r h o u s e to c u t d e e r ?

 8   A.   I just had regular kitchen knives.                         Never got

 9        i n t o it .

10   Q.   Y o u s a i d you h a d t h e k n i v e s at y o u r h o u s e .        So

11        y o u w e r e t h i n k i n g o f c u t t i n g d e e r at y o u r h o u s e ?

12   MS. BAHAS:          Objection to form.

13   THE WITNESS:           Yes.

14   BY M S . G R E C O :

15   Q.   A n d my q u e s t i o n is , a f t e r y o u l e a r n e d , d o y o u

16        think your father trained you sufficiently that

17        y o u w o u l d be a b l e t o do it o n y o u r o w n ?

18   A.   The basics.

19   Q.   Okay.      A n d t h e n did y o u e v e r p u t t h o s e b a s i c s

20        i n t o p r a c t i c e a n y w h e r e t o h e l p y o u r f r i e n d or

21        anything else?

22   A.   No .

23   Q.   Okay.      L e t ' s l o o k a t -- g o i n g b a c k t o w h e n y o u




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 66 of 183


                                                                                      66



 1        l e a r n e d h o w to , you s a i d , c u t - - is it c u t d e e r

 2        at B l a c k A n g u s M e a t - - s t r i k e t h a t .      What

 3        specifically did your father teach you at Black

 4        Angus Meat?

 5   A.   H o w to t a k e t h e m e a t off t h e b o n e .

 6   Q.   Okay.      A n d w h e n was t h a t t h a t h e t a u g h t you t h a t ?

 7   A.   I d o n 't r e c a l l .

 8   Q.   W a s it d u r i n g a one -y e a r p e r i o d ?

 9   A.   I b e l i e v e so , y e s .       I don't recall.

10   Q.   W e l l , d i d it t a k e s e v e r a l y e a r s t o t e a c h y o u

11        that?

12   A.   No .    It w a s o n l y a c o u p l e t i m e s i s a l l .

13   Q.   T h a t ' s w h a t I ' m t r y i n g t o f i g u r e out .     How many

14        -- you said a couple times.                      W o u l d i t be -- a s

15        s p e c i f i c a l l y a s you c a n r e c a l l , c a n y o u t e l l us

16        h o w m a n y h o u r s - - i f you c a n ' t d e s c r i b e h o u r s ,

17        h o w m a n y d a y s it t o o k y o u r f a t h e r to t e a c h y o u

18        h o w to c u t d e e r ?

19   A.   T h e r e w a s no s c h e d u l e d t i m e .    I t was t h e

20        o c c a s i o n s I w o u l d s t o p t h e r e to s e e h i m b e c a u s e I

21        k n o w he w o r k e d l a t e .     I w o u l d b r i n g h i m l u n c h or

22        dinner and it would be twenty minutes one time,

23        might be fifteen minutes another time.                            Just




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 67 of 183


                                                                                     67



 1        d e p e n d e d how b u s y h e was .

 2   Q.   W a s t h a t d u r i n g one p e r i o d o f t i m e ?

 3   A.   One year.

 4   Q.   In o n e y e a r .       D u r i n g one y e a r , w h a t e v e r it w a s - -

 5   A.   That I recall, yes.

 6   Q.   - - h e w o u l d t e a c h y o u , o n h o w m a n y o c c a s i o n s was

 7        it f i f t e e n o r t w e n t y m i n u t e s ?

 8   A.   Three, four.

 9   Q.   Okay.      Is it f a i r t o say - - s t r i k e t h a t .          Did you

10        e v e r at a n y t i m e do w o r k w i t h a n y d e e r m e a t o r

11        deer byproduct at Black Angus Meat other than

12        t h o s e t w o or t h r e e t i m e s y o u j u s t d e s c r i b e d f o r

13        us w h e n y o u r f a t h e r w a s t e a c h i n g you h o w to c u t

14        deer?

15   A.   No .

16   Q.   Okay.      I know you said your father worked long

17        hours.

18   MS. BAHAS:        Objection to form.

19   THE WITNESS:            It v a r i e d .

20   BY M S . G R E C O :

21   Q.   I'm sorry?

22   A.   It v a r i e d .

23   Q.   Well, you said you would bring him lunch because




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 68 of 183


                                                                                     68



 1        y o u k n e w he w a s w o r k i n g l a t e .

 2   A.   Correct.

 3   Q.   A n d did y o u r f a t h e r w o r k l a t e a t B l a c k A n g u s M e a t

 4        during deer season?

 5   MS. BAHAS:        Objection to form.

 6   THE WITNESS:           I don't know his schedule.                 If I d r i v e

 7        in , I w o u l d s e e his v e h i c l e t h e r e , I w o u l d s t o p

 8        there.       I f n o t , I w o u l d go t o h i s h o u s e .

 9   BY M S . G R E C O :

10   Q.   Why would you drive in and see his vehicle?

11   MS. BAHAS:        Objection to form.

12   THE WITNESS:           I don't understand.

13   BY M S . G R E C O :

14   Q.   Well, you live in --

15   A.   Because he's my father.

16   Q.   I understand.          But you would just take a chance

17        to s e e if he w a s t h e r e a s o p p o s e d to c a l l i n g an d

18        finding out?

19   A.   If h e w a s n ' t t h e r e , h e w o u l d be a t h o m e .

20   Q.   Okay.      And --

21   A.   I do h a v e f r i e n d s t h e r e t o o .

22   Q.   Okay.      W h o a r e y o u r f r i e n d s at B l a c k A n g u s M e a t ?

23   A.   In K e n m o r e .   I'm not saying them.               I 'm s a y i n g




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 69 of 183


                                                                                    69



 1        other friends that I would come visit.

 2   Q.   In K e n m o r e , in g e n e r a l ?

 3   A.   Correct.

 4   Q.   Okay.      And do you know if any photographs were

 5        t a k e n i n the p a c k r o o m a t B l a c k A n g u s M e a t ?

 6   MS. BAHAS:        Objection to form.

 7   THE WITNESS:           No .

 8   BY M S . G R E C O :

 9   Q.   Okay.      D i d y o u e v e r t a k e a n y p h o t o g r a p h s of t h e

10        p a c k r o o m at B l a c k A n g u s M e a t ?

11   A.   No .

12   Q.   Okay.      Let's look at Exhibit 241.                  Do you see

13        w h e r e t h e r e ' s - - w h i c h i s an a e r i a l v i e w of B l a c k

14        A n g u s M e a t a s p r i n t ed f r o m G o o g l e M a p s o n 1 /9 /18 .

15        Do y o u s e e w h e r e b u i l d i n g o n e i s ?   T h e r e 's a

16        number one on that building.

17   A.   Yes.

18   Q.   H a v e y o u b e e n in t h a t b u i l d i n g ?

19   A.   Yes.

20   Q.   Okay.      A n d h a v e you s e e n d e e r m e a t b e i n g

21        p r o c e s s ed in t h a t b u i l d i n g ?

22   A.   No .

23   Q.   D i d you s e e d e e r m e a t b e i n g p a c k e d i n t h a t




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 70 of 183


                                                                                    70



 1        building?

 2   A.   No .

 3   Q.   D i d you e v e r s e e p a p e r b e i n g p u t on t h e f l o o r

 4        after the regular meat was done so that deer

 5        c u t t i n g c o u l d be u t i l i z e d in t h a t b u i l d i n g ?

 6   MS. BAHAS:        Objection to form.

 7   BY MS. GRECO:

 8   Q.   Y o u can a n s w e r .

 9   A.   No .

10   Q.   Do y o u k n o w w h a t a m e a t g r i n d e r i s ?

11   A.   No .

12   Q.   D i d you e v e r s e e a n y m e a t g r i n d e r at B l a c k A n g u s

13        Meat?

14   A.   Yes.

15   Q.   Where did you see a meat grinder?

16   A.   In b u i l d i n g n u m b e r o n e .

17   Q.   Where in building number one?

18   A.   It ' s h e r e .

19   Q.   It ' s in t h e f r o n t r o o m ?

20   A.   Yes.

21   Q.   Okay.      W h e r e t h e f r o n t c o u n t e r is ?

22   A.   Yes.

23   Q.   Okay.      Did you ever see any other grinder, other




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 71 of 183


                                                                                    71



 1        t h a n t h e one w h e r e t h e f r o n t c o u n t e r i s ?

 2   A.   Yes.

 3   Q.   Where was that?

 4   A.   In t h r e e .

 5   Q.   Okay.      Do y o u k n o w w h a t y e a r it w a s in b u i l d i n g

 6        three?

 7   A.   No .

 8   Q.   Do y o u r e c a l l w h e n t h e r e w a s o n l y o n e m e a t

 9        grinder there and not two?

10   A.   No .

11   Q.   So t h e w h o l e t i m e y o u 've b e e n g o i n g t h e r e , t h e r e

12        were two meat grinders?                 I f you k n o w .    If you

13        don't know, don't guess.

14   MS. BAHAS:        Objection to form.

15   THE WITNESS:           I don't know.

16   BY M S . G R E C O :

17   Q.   Y o u don ' t k n o w .    Okay.      A n d w i t h r e g a r d to

18        b u i l d i n g one , is t h e p a c k r o o m in b u i l d i n g o n e ,

19        d u r i n g t h e t i m e you w e r e t h e r e ?

20   A.   I d i d s e e r e g u l a r m e a t b e i n g -- l i k e p o r k c h o p s

21        and chicken wrapped in building one.

22   Q.   Do y o u k n o w w h a t p a c k i n g m e a n s ?

23   A.   Wrapping food.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 72 of 183


                                                                                    72



 1   Q.   D i d you e v e r s e e a n y f o o d b e i n g b o x e d f o r

 2        c u s t o m e r s at B l a c k A n g u s M e a t ?

 3   A.   Yes.

 4   Q.   Okay.      In l o o k i n g a t E x h i b i t 2 4 1 , c a n y o u t e l l u s

 5        in w h a t b u i l d i n g y o u saw r e g u l a r m e a t b e i n g

 6        packed for customers?

 7   A.   I b e l i e v e it ' s b u i l d i n g o n e .

 8   Q.   A n d in l o o k i n g a t t h i s p i c t u r e , w a s it t h e a r e a

 9        in b u i l d i n g o n e c l o s e s t to b u i l d i n g t w o ?

10   MS. BAHAS:        Objection to form.

11   THE WITNESS:           Yes.

12   BY M S . G R E C O :

13   Q.   Is i t t h e a r e a i n b u i l d i n g o n e c l o s e s t t o

14        b u i l d i n g two w h e r e t h e p a c k i n g of m e a t w a s d o n e

15        at B l a c k A n g u s M e a t ?

16   MS. BAHAS:        Objection to form.

17   BY M S . G R E C O :

18   Q.   Y o u can a n s w e r .

19   A.   It w a s e i t h e r in t h e b a c k of b u i l d i n g o n e o r in

20        b u i l d i n g two .

21   Q.   Do y o u k n o w ?

22   A.   No .

23   Q.   W e r e y o u e v e r in t h e p a c k i n g a r e a in b u i l d i n g




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 73 of 183


                                                                                        73



 1        one?

 2   MS. BAHAS:        Objection to form.

 3   BY M S . G R E C O :

 4   Q.   Y o u can a n s w e r .

 5   A.   If t h a t ' s w h e r e t h e y w e r e -- I c a n ' t r e c a l l i f i t

 6        w a s in h e r e or t h a t b u i l d i n g .

 7   Q.   Okay.      So a s s u m e - - w e l l , w h e r e v e r t h e p a c k i n g

 8        w a s d o n e - - we a r e n o t t a l k i n g a b o u t v e n i s o n ,

 9        we ' r e t a l k i n g a b o u t m e a t o t h e r t h a n v e n i s o n .    Not

10        g a m e , s o to s p e a k .     Wherever that was packed,

11        were you ever present?

12   MS. BAHAS:        Objection to form.

13   THE WITNESS:           Yes.

14   BY M S . G R E C O :

15   Q.   A n d w o u l d y o u r f a t h e r be i n t h a t a r e a as t h e

16        butcher?

17   MS. BAHAS:        Objection to form.

18   THE WITNESS:           T h e t i m e s I ' ve s e e n h i m , i t w a s b y the

19        meat cutting block.

20   BY M S . G R E C O :

21   Q.   So y o u w e r e s e e i n g y o u r f a t h e r in t h e f r o n t o f

22        t h e b u i l d i n g w h e r e t h e c o u n t e r s a r e by t h e m e a t

23        product?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 74 of 183


                                                                                     74



 1   A.   Yes.

 2   Q.   A n d you s a i d - - j u s t so we 'r e c l e a r , w e r e y o u

 3        e v e r in t h e a r e a s o f B l a c k A n g u s M e a t w h e r e t h e

 4        p a c k i n g w a s d o n e of t h e n o n - v e n i s o n , t h e

 5        non-game?

 6   MS. BAHAS:        Objection to form.

 7   BY M S . G R E C O :

 8   Q.   Y o u can a n s w e r .

 9   A.   W h e n y o u w a l k in , t h e r e ' s a d o o r w a y r i g h t t h e r e

10        where the pack room, I believe, is and I would

11        w a l k by i t .

12   Q.   W e r e y o u e v e r in t h e p a c k r o o m a s s i s t i n g a n y o n e

13        doing anything?

14   A.   Not that I recall.

15   Q.   Is t h e r e a n y t h i n g t h a t w e c o u l d g i v e y o u t h a t

16        would help you remember?

17   A.   No .

18   Q.   Okay.      C a n y o u d e s c r i b e f o r me w h a t t h e p a c k r o o m

19        looked like?

20   A.   No .

21   Q.   Y o u h a v e no r e c o l l e c t i o n a t all .

22   A.   I k n o w t h e y h a v e d o n e m a i n t e n a n c e t h e r e and

23        construction.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 75 of 183


                                                                                           75



 1   Q.   Okay.      D i d y o u e v e r s e e D a r c y B l a c k in t h e p a c k

 2        room?

 3   A.   Yes.

 4   Q.   P i c t u r e d u r i n g t h e t i m e y o u saw D a r c y B l a c k i n

 5        the pack room.             W h a t did t h e p a c k r o o m l o o k l i k e ?

 6   A.   Tables.

 7   Q.   A n d w e r e t h o s e t a b l e s -- w e r e t h e r e t w o t a b l e s

 8        were utilized?

 9   A.   I d o n 't r e c a l l h o w m a n y t a b l e s .

10   Q.   Strike that.            W e r e t h e r e t w o t a b l e s u t i l i z e d to

11        pack the meat?

12   MS. BAHAS:         Objection.           Form.

13   THE WITNESS:           I can't tell how many tables were in

14        there.

15   BY M S . G R E C O :

16   Q.   In t h e m i d d l e of t h e f l o o r , was t h e r e a n y t h i n g

17        u t i l i z e d to p l a c e t h e f r o z e n m e a t so t h e p a c k e r s

18        c o u l d r e t r i e v e i t f r o m t h e r e a n d use i t to p a c k ?

19   MS. BAHAS:         Objection to form.

20   MS. GRECO:         Can you repeat the question.

21                (W h e r e u p o n , t h e a b o v e -r e q u e s t e d q u e s t i o n w a s

22        t h e n r e a d b a c k b y the r e p o r t e r .)

23   THE WITNESS:           I don't recall.              I n t h e m i d d l e of t h e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 76 of 183


                                                                                      76



 1        f l o o r , I k n o w t h e r e w e r e c o o l e r s on t h e w a l l .

 2   BY M S . G R E C O :

 3   Q.   W h y don ' t y o u t e l l us w h a t y o u r e c a l l .      How m a n y

 4        coolers were in there?

 5   A.   I h a v e no i d e a .

 6   Q.   A r e the c o o l e r s t h a t you a r e t a l k i n g a b o u t

 7        freezers?

 8   MS. BAHAS:        Objection to form.

 9   THE WITNESS:           I d o n ' t k n o w i f t h e y w e r e f r e e z e r s or

10        coolers.

11   BY M S . G R E C O :

12   Q.   D i d you e v e r e n t e r a f r e e z e r at B l a c k A n g u s M e a t

13        in t h e p a c k r o o m ?

14   A.   N o t in t h e p a c k r o o m .

15   Q.   D i d you e v e r e n t e r a f r e e z e r at B l a c k A n g u s M e a t ?

16   A.   Yes.

17   Q.   Where?

18   A.   In t h e f r o n t o f the s t o r e .

19   Q.   D i d you e v e r r e f i l l t h e a r e a w i t h p r o d u c t , t h e

20        products that are used to make packs at Black

21        Angus Meat?

22   MS. BAHAS:        Objection.           Form.

23   THE WITNESS:           No .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 77 of 183


                                                                                    77



 1   BY M S . G R E C O :

 2   Q.   Do y o u k n o w w h a t f r o z e n f o o d s t h e y h a v e at B l a c k

 3        A n g u s M e a t t h a t are u t i l i z e d in p a c k s ?

 4   A.   No .

 5   Q.   No i d e a ?

 6   MS. BAHAS:          Objection to form.

 7   BY M S . G R E C O :

 8   Q.   Y o u can a n s w e r .

 9   A.   No .

10   Q.   What's the earliest you ever arrived at Black

11        A n g u s M e a t - - is it f a i r t o say y o u ' ve o n l y b e e n

12        -- strike that.            On h o w m a n y o c c a s i o n s w e r e y o u

13        on t h e p r e m i s e s of B l a c k A n g u s M e a t in t h e y e a r

14        2007?

15   A.   More than once, less than ten.

16   Q.   In t h e y e a r 2 0 0 8 , o n how m a n y o c c a s i o n s w e r e you

17        on t h e p r e m i s e s of B l a c k A n g u s M e a t ?

18   A.   More than once, less than ten.

19   Q.   In t h e y e a r 2 0 0 9 , o n how m a n y o c c a s i o n s w e r e you

20        on t h e p r e m i s e s of B l a c k A n g u s M e a t ?

21   A.   More than once, less than ten.

22   Q.   In t h e y e a r 2 0 1 0 - - b e t w e e n J a n u a r y 1, 2 0 1 0 a n d

23        M a y 25 , 2 0 1 0 , on h o w m a n y o c c a s i o n s w e r e y o u on




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 78 of 183


                                                                                       78



 1        the premises of Black Angus Meat?

 2   A.   More than once, less than ten.

 3   Q.   W h a t is t h e e a r l i e s t you w e r e e v e r a t B l a c k A n g u s

 4        Meat?      I m e a n , e a r l i e s t t i m e - w i s e in a d a y .

 5   A.   I believe between eleven and twelve, twelve and

 6        one.

 7   Q.   W e r e y o u e v e r at B l a c k A n g u s M e a t at e i g h t

 8        o'clock in the morning on any occasion?

 9   A.   No .

10   Q.   Do y o u k n o w w h o a r r i v e d to w o r k a t B l a c k A n g u s

11        M e a t d u r i n g t h e y e a r 2 0 0 7 at s e v e n o 'c l o c k in t h e

12        morning?

13   MS. BAHAS:        Objection.           Form.

14   THE WITNESS:           No .

15   BY M S . G R E C O :

16   Q.   Do y o u r e c a l l a r r i v i n g a t B l a c k A n g u s M e a t a r o u n d

17        s e v e n -t h i r t y i n the m o r n i n g on m u l t i p l e o c c a s i o n s

18        w h i l e m y c l i e n t was w o r k i n g in t h e p a c k r o o m ?

19   MS. BAHAS:        Objection to form.

20   BY M S . G R E C O :

21   Q.   Y o u can a n s w e r .

22   A.   No .

23   Q.   Okay.      A r e y o u d e n y i n g y o u d i d it or y o u d o n ' t




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 79 of 183


                                                                                           79



 1        remember doing it?                T h e r e ' s two d i f f e r e n c e s .

 2        D e n y i n g m e a n s it n e v e r h a p p e n e d , you a r e s w e a r i n g

 3        under oath you were not there.                          Not recall means

 4        y o u don ' t r e m e m b e r .     So I w a n t to be c l e a r .            Did

 5        y o u e v e r a r r i v e at B l a c k A n g u s M e a t on o n e or

 6        m o r e o c c a s i o n s a t a p p r o x i m a t e l y s e v e n - t h i r t y in

 7        the morning --

 8   A.   No .

 9   Q.   - - w h e r e my c l i e n t w a s w o r k i n g in t h e p a c k r o o m ?

10   MS. BAHAS:         Objection.           Form.

11   THE WITNESS:           No .

12   BY M S . G R E C O :

13   Q.   D i d you e v e r , at a n y t i m e , g i v e a n y t y p e of

14        product to anyone who was packing the packs at

15        Black Angus Meat?

16   MS. BAHAS:         Objection.           Form.

17   BY M S . G R E C O :

18   Q.   Y o u can a n s w e r .

19   A.   N o t t h a t I r e c a l l , no .

20   Q.   A n d w h a t do y o u m e a n by y o u don 't r e c a l l ?

21   A.   My f a t h e r ' s a s k e d m e to g r a b a b o x h e r e and

22        there.

23   Q.   That would be when you were there between eleven




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 80 of 183


                                                                                    80



 1        a n d t w e l v e o r t w e l v e and o n e o' c l o c k ?

 2   A.   Correct.

 3   Q.   So t h a t w o u l d n o t b e in t h e m o r n i n g ?

 4   A.   Correct.

 5   Q.   Okay.      And so when Darcy Black was packing packs,

 6        a r e you s a y i n g y o u w e r e n e v e r p r e s e n t ?

 7   MS. BAHAS:        Objection.         Form.

 8   THE WITNESS:           W h e n I w o u l d c o m e in to s e e my d a d , I

 9        would walk through the hallway with the door

10        t h e r e a n d t h e r e was s o m e p e o p l e i n t h e r e .     I

11        w o u l d s a y h e l l o and k e e p g o i n g .

12   BY M S . G R E C O :

13   Q.   Okay.      So on t h e o c c a s i o n s y o u w e r e at B l a c k

14        Angus Meat, which is greater than one and less

15        t h a n t e n d u r i n g t h o s e y e a r s , w h a t w o u l d you d o ?

16   A.   T a l k to m y f a t h e r .

17   Q.   Okay.      Y o u w o u l d c o m e in b e t w e e n e l e v e n and

18        t w e l v e or t w e l v e a n d one .     You would come into

19        the premises.           And would you have anything with

20        you?

21   A.   Some lunch.

22   Q.   Okay.      By s o m e l u n c h , w h a t d o y o u m e a n ?

23   A.   S o m e h o t d o g s f r o m T e d 's .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 81 of 183


                                                                                    81



 1   Q.   T h e n w h a t w o u l d you d o w i t h the h o t d o g s f r o m

 2        Ted's?

 3   A.   He w o u l d t a k e a b r e a k a n d we w o u l d g o i n t o t h e

 4        w a s h r o o m t h e r e , e a t the h o t d o g s , t a l k a l i t t l e

 5        b i t , s e e if he ' s g e t t i n g o u t e a r l y .     And that was

 6        it .

 7   Q.   Okay.      W h e n y o u say g e t t i n g out e a r l y , w h a t d o

 8        you mean?

 9   A.   If h e w a s g e t t i n g o u t a r o u n d t w e l v e o' c l o c k , one

10        o'clock.

11   Q.   If h e w a s n ' t , w h a t w o u l d y o u do ?

12   A.   V i s i t m y b r o t h e r , v i s i t my f r i e n d s , go h o m e .

13   Q.   W h e n y o u say v i s i t y o u r b r o t h e r , v i s i t y o u r

14        f r i e n d s , w h a t do y o u m e a n ?

15   A.   I d o n 't u n d e r s t a n d t h e q u e s t i o n .

16   Q.   Y o u w o u l d l e a v e B l a c k A n g u s M e a t and g o v i s i t

17        your friends or would you visit people that were

18        working there?             I' m t r y i n g t o b e c l e a r .

19   A.   Visit my friends that did not work at Black Angus

20        Meat.

21   Q.   So i f y o u r f a t h e r w a s g o i n g to w o r k l a t e , t h e n

22        you would leave?

23   A.   Yeah.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 82 of 183


                                                                                     82



 1   Q.   Okay.      Y o u w o u l d no l o n g e r b e a t B l a c k A n g u s M e a t

 2        f o r the r e s t o f t h a t day ?

 3   A.   Correct.

 4   Q.   Do y o u k n o w if B l a c k A n g u s M e a t s e l l s f r o z e n

 5        chicken breasts?

 6   A.   I d o n 't r e c a l l .   I bought food from the counter

 7        before.

 8   Q.   Do y o u k n o w if B l a c k A n g u s M e a t s e l l s f r o z e n

 9        chicken breasts?

10   A.   I do n o t k n o w .

11   Q.   Do y o u k n o w if B l a c k A n g u s M e a t s e l l s f r o z e n p o r k

12        chops?

13   A.   I would assume.

14   Q.   I'm asking if you know.

15   A.   No .

16   Q.   Do y o u k n o w if B l a c k A n g u s M e a t s e l l s f r o z e n

17        sirloin steaks?

18   A.   No .

19   Q.   Do y o u k n o w if B l a c k A n g u s M e a t s e l l s f r o z e n p o r k

20        roast?

21   A.   No .

22   Q.   Do y o u k n o w a n y t h i n g a b o u t t h e p r o c e s s o f h o w

23        p a c k s a r e p a c k e d at B l a c k A n g u s M e a t f o r




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 83 of 183


                                                                                        83



 1        customers?

 2   A.   No .

 3   Q.   D i d you e v e r s e e a p a c k p a c k e d at B l a c k A n g u s

 4        Meat for customers?

 5   A.   I ' ve s e e n p e o p l e w o r k in t h e p a c k r o o m .

 6   Q.   D i d you e v e r p a r t i c i p a t e i n any w a y in a n y t h i n g

 7        b e i n g p a c k e d f o r a c u s t o m e r at B l a c k A n g u s M e a t ?

 8        By t h a t , I m e a n g e t t i n g i t e m s t h a t w e r e g o i n g to

 9        be p a c k e d i n t o t h e p a c k f r o m s o m e w h e r e , f i l l i n g

10        up , an a r e a w h i c h i s s p e c i f i c a l l y u t i l i z e d f o r

11        t h e p a c k e r s to g o a n d g e t t h e p r o d u c t t h a t ' s

12        s u p p o s e d to be p a c k e d in t h e p a c k s ?

13   A.   No .

14   Q.   Okay.      Do y o u k n o w w h y m y c l i e n t w o u l d s a y t h a t

15        w h e n s h e w o r k e d in t h e p a c k r o o m , y o u w e r e

16        there --

17   MS. BAHAS:        Objection to form.

18   BY M S . G R E C O :

19   Q.   - - d u r i n g t h e t i m e t h a t y o u w e r e not w o r k i n g at

20        -- doing concrete, meaning during the off season?

21   MS. BAHAS:        Objection.           Form.

22   THE WITNESS:           No .

23   BY M S . G R E C O :




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 84 of 183


                                                                                   84



 1   Q.   D i d you g o t o my c l i e n t ' s w e d d i n g ?

 2   A.   Yes.

 3   Q.   A r e you p e r s o n a l f r i e n d s o f h e r s ?

 4   A.   I w o u l d n ' t s a y p e r s o n a l f r i e n d s , no .

 5   Q.   D i d you e v e r d o a n y t h i n g w i t h h e r o u t s i d e o f

 6        w o r k , o t h e r t h a n go t o h e r w e d d i n g ?

 7   A.   No .

 8   Q.   Strike that.           Did you ever do anything with her

 9        o u t s i d e o f B l a c k A n g u s M e a t , o t h e r t h a n go to h e r

10        wedding?

11   A.   No .

12   MS. BAHAS:        Objection.          Form.

13   BY MS. GRECO:

14   Q.   D i d you g e t an i n v i t a t i o n to h e r w e d d i n g ?

15   A.   I d o n 't r e c a l l .

16   Q.   D i d you e v e r g o to a w e d d i n g y o u d i d n ' t get a n

17        invitation to?

18   A.   Yes.

19   Q.   W h o s e w e d d i n g d i d y o u go t o t h a t you d i d n 't g e t

20        an i n v i t a t i o n to ?

21   A.   I w a s l i k e a d a t e , so --

22   Q.   Okay.      Were you a date at Darcy Black's wedding?

23   A.   N o t w i t h D a r c y , no .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 85 of 183


                                                                                      85



 1   Q.   So I a s k e d d i d y o u e v e r go t o a w e d d i n g w h e r e y o u

 2        w e r e t h e p e r s o n t h a t was b e i n g i n v i t e d w i t h o u t a n

 3        invitation?

 4   MS. BAHAS:        Objection.           Form.

 5   BY M S . G R E C O :

 6   Q.   Y o u can a n s w e r .

 7   A.   I b e l i e v e t h e w a y I w a s i n v i t e d t o D a r c y 's

 8        w e d d i n g , my d a d s a i d D a r c y w a n t e d y o u to c o m e to

 9        the wedding.           I can 't r e c a l l g e t t i n g a n

10        invitation.

11   Q.   Do y o u r e c a l l D a r c y B l a c k h a n d i n g y o u an

12        i n v i t a t i o n f a c e to f a c e ?

13   A.   No .

14   Q.   Do y o u k n o w h o w D a r c y B l a c k h a n d e d o u t t h e

15        i n v i t a t i o n s f o r her w e d d i n g ?

16   A.   No .

17   Q.   Do y o u k n o w if s h e i n v i t e d a l l t h e i n d i v i d u a l s

18        w h o w o r k e d w i t h her a t B l a c k A n g u s M e a t ?

19   A.   No .

20   Q.   D i d you g o t o t h e w e d d i n g ?

21   A.   Yes.

22   Q.   W h o did y o u go w i t h ?

23   A.   Myself, my brother and my father.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 86 of 183


                                                                                      86



 1   Q.   W h o did y o u d r i v e w i t h ?

 2   A.   I d o n 't r e c a l l h o w I got t h e r e .

 3   Q.   Okay.      And is there anything that would refresh

 4        y o u r r e c o l l e c t i o n a s to h o w you w e r e i n v i t e d to

 5        Darcy Black's wedding?

 6   A.   No .

 7   Q.   On h o w m a n y o c c a s i o n s h a d y o u m e t h e r b e f o r e you

 8        w e r e i n v i t e d t o her w e d d i n g ?

 9   A.   I d o n 't k n o w .

10   Q.   G i v e me y o u r b e s t e s t i m a t e .

11   A.   More than once, less than ten.

12   Q.   Okay.      H a v e y o u e v e r g o n e to t h e w e d d i n g of

13        someone where you were the person invited, where

14        y o u h a v e met t h e m l e s s t h a n ten t i m e s ?

15   MS. BAHAS:        Objection to form.

16   BY M S . G R E C O :

17   Q.   Y o u can a n s w e r .

18   A.   I d o n 't r e c a l l .

19   Q.   Do y o u k n o w h o w m a n y i n d i v i d u a l s w e r e e m p l o y e d a t

20        B l a c k A n g u s M e a t d u r i n g t h e t i m e t h a t y o u 'v e b e e n

21        going there?

22   A.   No .

23   Q.   D i d you e v e r h e l p s e t t i n g up t h e p a c k r o o m ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 87 of 183


                                                                                  87



 1   MS. BAHAS:        Objection.         Asked and answered.

 2   BY M S . G R E C O :

 3   Q.   Y o u can a n s w e r .

 4   A.   Pardon?

 5   Q.   D i d you e v e r s e t up t h e p a c k r o o m ?

 6   A.   No .

 7   Q.   Do y o u k n o w w h o R o s e a n n e B a r n e s i s ?

 8   A.   Who?

 9   Q.   Roseanne Barnes.

10   A.   No .

11   Q.   D i d you e v e r s e e B i l l F r a s e w o r k in t h e p a c k

12        room?

13   A.   Yes.

14   Q.   D i d you e v e r s e e K e e g a n R o b e r t s w o r k i n the p a c k

15        room?

16   A.   I d o n 't r e c a l l .

17   Q.   D i d you e v e r s e e D a r c y B l a c k w o r k in t h e p a c k

18        room?

19   A.   Yes.

20   Q.   D i d you e v e r s e e S e a n R o u n d w o r k in t h e p a c k

21        room?

22   A.   I d o n 't r e c a l l .

23   Q.   D i d you k n o w w h e r e t h e t a l l f r e e z e r is l o c a t e d i n




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 88 of 183


                                                                                    88



 1        the pack room?

 2   A.   No .

 3   Q.   Do y o u k n o w w h a t a d u m b f r e e z e r i s ?

 4   A.   No .

 5   Q.   H a v e y o u e v e r b e e n a w a r e o f any f r e e z e r s t h a t

 6        don't have tops?

 7   MS. BAHAS:        Objection.           Form.

 8   THE WITNESS:           I d o n ' t k n o w w h a t you m e a n b y t o p s .

 9   BY M S . G R E C O :

10   Q.   Were you aware of there being two dumb freezers

11        in t h e p a c k r o o m t h a t d i d n 't h a v e t o p s , but y o u

12        h a d to f i l l t h e m up t o b e u s e d to p a c k t h e p a c k s ?

13   MS. BAHAS:        Objection to form.

14   THE WITNESS:           No .

15   BY M S . G R E C O :

16   Q.   So i s i t y o u r t e s t i m o n y , o t h e r t h a n b r i n g i n g hot

17        d o g s to y o u r f a t h e r a t B l a c k A n g u s M e a t for l u n c h

18        d u r i n g t h e t w e l v e t o one o r one - - I t h i n k y o u

19        s a i d e l e v e n to t w e l v e or t w e l v e t o o n e w a s t h e

20        o n l y t i m e y o u w e r e at B l a c k A n g u s M e a t ?

21   A.   Yes.

22   MS. BAHAS:        Objection.

23   BY MS. GRECO:




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 89 of 183


                                                                                           89



 1   Q.   Do y o u k n o w w h e r e t h e v e n i s o n r o o m i s ?

 2   A.   I know where they did the cutting.

 3   Q.   W e r e y o u e v e r in t h e r e ?

 4   A.   Yes.

 5   Q.   On h o w m a n y o c c a s i o n s d u r i n g t h o s e g r e a t e r t h a n

 6        o n e , l e s s t h a n t e n in t h o s e y e a r s , h o w m a n y o f

 7        t h o s e o c c a s i o n s w e r e you i n the d e e r r o o m - - or ,

 8        strike that.            The areas where deer was processed?

 9   A.   More than once, less than ten.

10   Q.   T h e y c o u n t e d i n the g r e a t e r t h a n one , l e s s t h a n

11        ten times, right?

12   A.   Yes.

13   Q.   A n d did y o u e v e r do a n y t h i n g r e l a t i v e to v e n i s o n

14        or a n y t y p e of g a m e a t B l a c k A n g u s M e a t ?

15   MS. BAHAS:         Objection.           Asked and answered.

16   BY M S . G R E C O :

17   Q.   O t h e r t h a n t h e t w o or t h r e e t i m e s y o u t e s t i f i e d ,

18        that one year when your father showed you, for

19        t h e p e r i o d o f t i m e y o u t o l d us a b o u t , h o w t o cut

20        venison?

21   A.   C a n you r e p e a t t h a t ?

22   MS. GRECO:         C a n y o u r e a d it .

23                (W h e r e u p o n , t h e a b o v e -r e q u e s t e d q u e s t i o n w a s




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 90 of 183


                                                                                       90



 1        t h e n r e a d b a c k b y the r e p o r t e r .)

 2   THE WITNESS:           Yes.    That's the only time.

 3   BY M S . G R E C O :

 4   Q.   Okay.      Do y o u k n o w if B l a c k A n g u s M e a t s o l d

 5        frozen chicken fingers?

 6   A.   No , I d o n ' t .

 7   Q.   D i d you e v e r b r i n g f r o z e n c h i c k e n f i n g e r s f r o m a

 8        freezer to the pack room for the packs to be

 9        filled?

10   A.   No .

11   Q.   D i d you e v e r b r i n g a n y f r o z e n p r o d u c t s , i n c l u d i n g

12        b u t not l i m i t e d to p o r k c h o p s , b o n e l e s s b r e a s t s ,

13        sirloin steak, pork roasts that was previously

14        wrapped and frozen, did you ever take them from

15        t h e f r e e z e r to t h e p a c k r o o m so t h e y c o u l d be

16        u s e d to f i l l p a c k s ?

17   A.   No .

18   Q.   D i d you e v e r d o a n y t h i n g p h y s i c a l l y in t h e d e e r

19        room?

20   A.   No .

21   MS. BAHAS:        Objection.

22   BY M S . G R E C O :

23   Q.   D i d you e v e r d o a n y t h i n g p h y s i c a l l y in t h e p a c k




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 91 of 183


                                                                                     91



 1        room?

 2   MS. BAHAS:        Objection to form.

 3   THE WITNESS:           No .

 4   BY M S . G R E C O :

 5   Q.   D i d you e v e r g r i n d v e n i s o n ?

 6   A.   No .

 7   Q.   In t h e y e a r 2 0 1 1 , i n any o f the y e a r s t h a t I' ve

 8        mentioned -- well, strike that.                       At a n y t i m e h a v e

 9        y o u e v e r g r o u n d v e n i s o n at B l a c k A n g u s M e a t ?

10   MS. BAHAS:        Objection.           Asked and answered.

11   THE WITNESS:           No .

12   BY MS. GRECO:

13   Q.   D i d you e v e r c l e a n up t h e p a c k r o o m ?

14   A.   No .

15   Q.   D i d you e v e r t a k e c a r d b o a r d off t h e f l o o r a f t e r

16        it h a d b e e n p l a c e d d o w n so d e e r m e a t c o u l d be

17        done?

18   A.   No .

19   MS. BAHAS:        Objection to form.

20   BY M S . G R E C O :

21   Q.   A r e you a w a r e if B l a c k A n g u s M e a t e v e r s o l d

22        frozen fish?

23   A.   No .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 92 of 183


                                                                                    92



 1   Q.   Were you aware if Black Angus Meat ever sold

 2        chicken nuggets?

 3   A.   No .

 4   Q.   D i d you e v e r g e t f r o z e n f i s h or c h i c k e n n u g g e t s

 5        t h a t ' s b e e n f r o z e n to f i l l p a c k s in t h e p a c k

 6        room?

 7   MS. BAHAS:        Objection to form.

 8   BY M S . G R E C O :

 9   Q.   Y o u can a n s w e r .

10   A.   No .

11   Q.   D i d you e v e r s e e a b o x b e i n g m a d e up t o be u s e d

12        for deliveries to customers?

13   MS. BAHAS:        Objection to form.

14   BY M S . G R E C O :

15   Q.   Y o u can a n s w e r .

16   A.   No .

17   Q.   D i d you e v e r d o a d r i v e w a y a t K e e g a n R o b e r t s '

18        house?

19   MS. BAHAS:        Objection.           Form.

20   THE WITNESS:           No .

21   BY M S . G R E C O :

22   Q.   D i d you e v e r d o any w o r k a t K e e g a n R o b e r t s '

23        house?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 93 of 183


                                                                                       93



 1   A.   Yes.

 2   Q.   What?

 3   A.   Concrete patio.

 4   Q.   When was that?

 5   A.   I d o n 't r e c a l l w h a t y e a r i t was .

 6   Q.   W a s t h a t p a r t - - is t h a t s o m e t h i n g y o u w e r e p a i d

 7        for?

 8   A.   No .

 9   Q.   D i d K e e g a n R o b e r t s e v e r do a n y t h i n g at y o u r

10        house?

11   A.   No .

12   Q.   D i d R o b e r t S e i b e r t e v e r do a n y t h i n g at y o u r

13        house?

14   A.   Yes.

15   Q.   W h a t d i d he do ?

16   A.   He h e l p e d me e x c h a n g e a s u m p p u m p .

17   Q.   W h a t do y o u m e a n e x c h a n g e a s u m p p u m p ?

18   A.   I t o o k w a t e r i n in my b a s e m e n t .       I called my

19        f a t h e r a n d j u s t a s k e d h i m r e f e r r i n g to w h a t t y p e

20        of n e w p u m p I s h o u l d get .        And I think I talked

21        to h i m w h e n he w a s at B l a c k A n g u s M e a t a n d B o b

22        o v e r h e a r d t h e c o n v e r s a t i o n , and B o b c a m e w i t h h i m

23        to h e l p s w i t c h o u t t h e p u m p .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 94 of 183


                                                                                        94



 1   Q.   So y o u r f a t h e r - - R o b e r t S e i b e r t w e n t w i t h y o u r

 2        f a t h e r to h e l p h i m s w i t c h t h e p u m p a t y o u r h o u s e ?

 3   A.   Yes.

 4   Q.   Okay.      And was that a pump that you had

 5        purchased?

 6   A.   I d o n 't r e c a l l .

 7   Q.   W o u l d R o b e r t S e i b e r t h a v e p u r c h a s e d it f o r y o u ?

 8   A.   No .

 9   Q.   Okay.      So I ' m c l e a r , w h e n y o u s a i d y o u s a w t h o s e

10        i n d i v i d u a l s l e s s t h a n o n e -- g r e a t er t h a n o n e ,

11        l e s s t h a n t e n , b u t y o u s a i d you w e r e o n l y a t

12        Black Angus Meat during those years greater than

13        o n e , b u t l e s s t h a n t e n , y o u w e r e not a t B l a c k

14        A n g u s M e a t m o r e t h a n ten t i m e s d u r i n g t h e y e a r s

15        we t a l k e d a b o u t ?

16   MS. BAHAS:        Objection.          Form.

17   BY MS. GRECO:

18   Q.   Based on your testimony, is that accurate?

19   MS. BAHAS:        Objection.          Form.

20   THE WITNESS:         T h e o n l y t i m e I w o u l d g o t h e r e w a s the

21        times I was laid off.                 So within that three,

22        t h r e e a n d a h a l f m o n t h s , I w o u l d r i d e in , h a v e

23        lunch with my father.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 95 of 183


                                                                                     95



 1   BY M S . G R E C O :

 2   Q.   That's why you were only there greater than one

 3        time and less than ten times?

 4   A.   Correct.

 5   Q.   W h e n y o u saw y o u r b r o t h e r at B l a c k A n g u s M e a t ,

 6        C h r i s , w h a t t y p e of w o r k w a s he d o i n g ?

 7   A.   He w a s w o r k i n g t h e f r o n t o f the s t o r e , I t h i n k ,

 8        waiting on people.

 9   Q.   On t h e c o u n t e r ?

10   A.   Yes.

11   Q.   Okay.      D i d y o u e v e r s p e a k to D a r c y B l a c k

12        regarding Raelean Rush?

13   A.   I'm sorry?

14   Q.   D i d you e v e r s p e a k to D a r c y B l a c k r e g a r d i n g

15        Raelean Rush?

16   A.   No .

17   Q.   Were you ever interested in dating Raelean Rush?

18   A.   No .

19   Q.   Do y o u k n o w if R a e l e a n R u s h was d a t i n g a n y o n e ?

20   A.   No .

21   Q.   D i d a n y o n e e v e r -- s t r i k e t h a t .   Did y o u e v e r e a t

22        l u n c h a t B l a c k A n g u s M e a t -- s t r i k e t h a t .     Other

23        t h a n f o o d y o u or y o u r f a t h e r w o u l d h a v e b r o u g h t




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 96 of 183


                                                                                         96



 1        to w o r k , did y o u e v e r e a t l u n c h a t B l a c k A n g u s

 2        Meat with the employees?

 3   A.   No .

 4   Q.   Were you ever aware of anyone at Black Angus Meat

 5        making lunch for the employees?

 6   A.   No .

 7   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of K i m

 8        Putnam?

 9   A.   No .

10   Q.   D i d you e v e r h e l p a n y o n e a t B l a c k A n g u s M e a t in

11        the morning putting product away?

12   MS. BAHAS:        Objection.           Asked and answered.

13   THE WITNESS:           No .

14   BY M S . G R E C O :

15   Q.   Do y o u k n o w w h a t 's c a l l e d b e i n g p a i d u n d e r t h e

16        t a b l e , do y o u k n o w w h a t t h a t m e a n s ?

17   A.   Yes.

18   Q.   What does that mean to you?

19   A.   G e t t i n g p a i d b y c a s h if y o u h a v e a n o t h e r j o b .

20   Q.   Okay.      Being paid by cash, why?

21   A.   Assuming that you are working for someone.

22   Q.   If t h e y p a y y o u c a s h , t h e n y o u a r e n o t r e p o r t i n g

23        f o r tax p u r p o s e s or f o r U n e m p l o y m e n t p u r p o s e s ,




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 97 of 183


                                                                                     97



 1        isn't that true?

 2   MS. BAHAS:        Objection to form.

 3   THE WITNESS:           F o r me ?

 4   BY M S . G R E C O :

 5   Q.   I ' m a s k i n g - - I w a n t to m a k e s u r e we u n d e r s t a n d .

 6        W e r e y o u e v e r p a i d a n y t h i n g in c a s h f r o m a n y o n e

 7        at B l a c k A n g u s M e a t ?

 8   MS. BAHAS:        Objection to form.

 9   THE WITNESS:           No .

10   BY M S . G R E C O :

11   Q.   A n d p r i o r to - - s t r i k e t h a t .    During the time for

12        t h e p e r i o d s I t o l d y o u , 2 0 0 7 , ' 8, ' 9 a n d '1 0 ,

13        d u r i n g t h a t t i m e , d i d y o u r e c o g n i z e t h a t if y o u

14        w e r e p a i d c a s h a n d d i d n o t g e t a W- 2 o r a 1 0 9 9 ,

15        t h a t t h e r e w o u l d be n o t a x e s on t h a t , t h a t w o u l d

16        be a v i o l a t i o n o f l a w ?     Were you aware of that?

17   MS. BAHAS:        Objection.            Form.

18   BY M S . G R E C O :

19   Q.   Y o u can a n s w e r .

20   A.   I never got paid cash because I never worked

21        there.

22   Q.   Okay.      W o u l d y o u a g r e e w i t h me , t h o u g h , t h a t if

23        an i n d i v i d u a l w o r k e d t h e r e a n d w a s p a i d c a s h and




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 98 of 183


                                                                                       98



 1        it w a s n o t r e c o r d e d a s a n e m p l o y e e , m e a n i n g t h e y

 2        w e r e n 't g i v e n a W- 2 o r i n d e p e n d e n t c o n t r a c t o r , a

 3        1 0 9 9 , t h a t t h a t w o u l d be a v i o l a t i o n o f law ?

 4   MS. BAHAS:        Objection to form.

 5   BY M S . G R E C O :

 6   Q.   Y o u can a n s w e r .

 7   A.   Yes.

 8   Q.   W h a t d i d you d o d u r i n g t h e o f f s e a s o n - - s t r i k e

 9        that.      In t h e y e a r s 2 0 0 7 , '8 , ' 9 an d 2 0 1 0 , w h a t

10        d i d you d o d u r i n g t h e o f f s e a s o n ?

11   A.   W a k e up e a r l y , w a t c h the e l e v e n o 'c l o c k S p o r t s

12        Center, maintenance around my house.

13   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of R o b e r t

14        Lasky?

15   A.   No .

16   MS. GRECO:        Off the record.

17                (W h e r e u p o n , a s h o r t r e c e s s w a s t h e n t a k e n .)

18   BY M S . G R E C O :

19   Q.   Do y o u r e c a l l a s k i n g D a r c y B l a c k to s e e if s h e

20        c o u l d g e t R a e l e a n R u s h t o d a n c e w i t h y o u at h e r

21        wedding?

22   A.   No .

23   Q.   L e t me s h o w y o u w h a t ' s b e e n p r e v i o u s l y m a r k e d as




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 99 of 183


                                                                                       99



 1        Exhibit 264.           C a n y o u i d e n t i f y a n y o n e in t h a t

 2        picture?

 3   A.   That's myself.              I d o n 't r e c a l l w h o t h a t o t h e r

 4        l a d y is .

 5   Q.   Do y o u k n o w if t h a t w a s D a r c y B l a c k ' s m o t h e r ?

 6   MS. BAHAS:          Form.       A s k e d and a n s w e r e d .

 7   BY M S . G R E C O :

 8   Q.   D i d you e v e r d a n c e at D a r c y B l a c k 's w e d d i n g ?

 9   A.   Yes.

10   Q.   Do y o u r e c o g n i z e t h a t as y o u ?

11   A.   Yes.

12   Q.   Do y o u r e c o g n i z e t h a t p h o t o g r a p h as b e i n g t a k e n

13        at D a r c y B l a c k ' s w e d d i n g ?

14   A.   I d o n 't r e c a l l a n y p i c t u r e s b e i n g t a k e n of me

15        so - -

16   Q.   At h e r w e d d i n g ?

17   A.   Yes.

18   Q.   I ' m g o i n g to s h o w y o u w h a t 's b e e n m a r k e d as

19        Exhibit 264A.              Do you recognize anyone in that

20        picture?

21   A.   Yes, myself.

22   Q.   Were you dancing?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 100 of 183


                                                                                       100



  1   Q.   A n d do y o u k n o w who y o u a r e d a n c i n g w i t h ?

  2   A.   O n e of t h e R u s h g i r l s .

  3   Q.   Do y o u k n o w if t h a t 's R a e l e a n R u s h ?

  4   A.   I forget their names.

  5   Q.   Okay.      A n d d o y o u k n o w w h o i s d a n c i n g n e x t to

  6        you?

  7   A.   That's Bob.

  8   Q.   Is t h a t R o b e r t S e i b e r t ?

  9   A.   Yes.

 10   Q.   Do y o u k n o w if t h a t 's h i s w i f e he 's d a n c i n g w i t h ?

 11   A.   I b e l i e v e so , y e s .

 12   Q.   Okay.      A n d d o y o u r e c o g n i z e t h a t as b e i n g - - t h a t

 13        p h o t o g r a p h a s b e i n g t a k e n at D a r c y B l a c k 's

 14        wedding?

 15   A.   I b e l i e v e so , y e s .

 16   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 17        264B.      Do y o u r e c o g n i z e a n y o n e in t h a t

 18        photograph?

 19   A.   Me a n d D a r c y .

 20   Q.   A n d is t h a t a p h o t o g r a p h t a k e n at D a r c y B l a c k 's

 21        wedding?

 22   A.   Yes.

 23   Q.   L e t me s h o w y o u E x h i b i t 2 6 4 C .     Do y o u r e c o g n i z e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 101 of 183


                                                                                      101



  1        that photograph?

  2   A.   Yes.

  3   Q.   Do y o u r e c o g n i z e a n y o n e in i t ?

  4   A.   Darcy and myself.

  5   Q.   A n d w h e n was t h a t p h o t o g r a p h t a k e n ?

  6   A.   I do n o t r e c a l l the w e d d i n g d a t e .

  7   Q.   W a s it t a k e n a t D a r c y B l a c k ' s w e d d i n g ?

  8   A.   Yes.

  9   Q.   Okay.      Let me show you what's been marked as

 10        264D.      Do y o u r e c o g n i z e t h a t p h o t o - - a n y

 11        individual in that photo?

 12   A.   Yes.     D a r c y a n d my s e l f .

 13   Q.   Is t h a t a l s o t a k e n on D a r c y B l a c k 's w e d d i n g d a y ?

 14   A.   Yes.

 15   Q.   L e t me s h o w y o u w h a t has b e e n m a r k e d a s E x h i b i t

 16        264E.      Do y o u r e c o g n i z e a n y i n d i v i d u a l s in t h a t

 17        photograph?

 18   A.   Yes.     Keegan and his wife.

 19   Q.   Keegan, meaning Keegan Roberts?

 20   A.   Yes.

 21   Q.   And that's his wife?

 22   A.   Yes.

 23   Q.   Is t h a t a p h o t o g r a p h t a k e n a t D a r c y B l a c k 's




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 102 of 183


                                                                                        102



  1        wedding?

  2   A.   Yes.

  3   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  4        264F.      Do y o u r e c o g n i z e a n y o n e in t h a t

  5        photograph?

  6   A.   Keegan and his wife.

  7   Q.   A n d K e e g a n , m e a n i n g K e e g a n R o b e r t s , a n d his w i f e ?

  8   A.   Yes.

  9   Q.   Do y o u r e c o g n i z e t h e two o t h e r g e n t l e m e n in t h e

 10        photograph?

 11   A.   No .

 12   Q.   Do y o u r e c o g n i z e t h a t p i c t u r e a s b e i n g t a k e n at

 13        Darcy Black's wedding?

 14   A.   If i t 's h e r w e d d i n g .

 15   Q.   If i t 's - - i f y o u d o n 't k n o w , y o u c a n s a y y o u

 16        don't know.

 17   A.   I d o n 't k n o w .

 18   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

 19        264G.      Do y o u r e c o g n i z e w h o is in t h a t

 20        photograph?

 21   A.   My f a t h e r .

 22   Q.   Okay.      And who is your father dancing with?

 23   A.   I c a n 't s e e t h e f a c e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 103 of 183


                                                                                         103



  1   Q.   Do y o u k n o w if t h a t p h o t o g r a p h w a s t a k e n at D a r c y

  2        B l a c k 's w e d d i n g ?

  3   A.   No , I d o n ' t .

  4   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s 2 6 4 H.        Do

  5        y o u r e c o g n i z e a n y o n e in t h a t p h o t o g r a p h ?

  6   A.   B o b , h i s w i f e , a n d is it R a e l e a n R u s h ?

  7   Q.   Y o u t e l l me .

  8   A.   O n e of t h e R u s h g i r l s .

  9   Q.   Do y o u k n o w - - t h e r e are t w o w o m e n o n t h e

 10        r i g h t -h a n d s i d e of t h e p i c t u r e .     Do y o u k n o w who

 11        they are?

 12   A.   No .

 13   Q.   Okay.       Do y o u - - w a s t h a t p i c t u r e t a k e n at D a r c y

 14        B l a c k 's w e d d i n g , if y o u k n o w ?

 15   A.   I do n o t k n o w .

 16   Q.   I ' m g o i n g to s h o w y o u w h a t 's b e e n m a r k e d as 2 6 4 K .

 17        Do y o u r e c o g n i z e a n y i n d i v i d u a l i n t h a t p i c t u r e ?

 18   A.   T h e r e 's D a r c y , B o b a n d D e b b i e a n d o n e of t h e R u s h

 19        girls.

 20   Q.   Okay.       And Debbie, being Negrych?

 21   A.   Yes.

 22   Q.   T h e R u s h g i r l , b e i n g the m u l t i - c o l o r e d d r e s s and

 23        blonde hair?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 104 of 183


                                                                                      104



  1   A.   Correct.

  2   Q.   L e t me s h o w y o u w h a t ' s b e e n m a r k e d a s E x h i b i t

  3        264J.      Do y o u r e c o g n i z e a n y o n e in t h a t

  4        photograph?

  5   A.   The Rush girl and Debbie.                     I b e l i e v e t h a t 's

  6        Keegan, his wife and Darcy.

  7   Q.   W a s t h i s p h o t o g r a p h t a k e n at D a r c y B l a c k 's

  8        wedding?

  9   A.   I d o n 't k n o w .     I a s s u m e so .

 10   Q.   A g a i n , w h e n y o u s a i d the R u s h g i r l s , t h e w o m a n i n

 11        the multi-colored dress with the black hat and

 12        the blonde hair?

 13   A.   Yes.

 14   Q.   Do y o u r e c o g n i z e h e r as R a e l e a n R u s h ?

 15   A.   I d o n 't k n o w i f it w a s R a e l e a n or R e g i n a .

 16   Q.   Okay.      Let me show you what's been marked as

 17        Exhibit 264I.            Do you recognize anyone in that

 18        photograph?

 19   A.   The Rush girl and Debbie.

 20   Q.   By t h e R u s h g i r l , y o u m e a n t h e w o m a n i n the

 21        m u l t i -c o l o r e d d r e s s w i t h t h e b l o n d e h a i r ?

 22   A.   Yes.

 23   Q.   A n d do y o u r e c o g n i z e t h a t as --




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 105 of 183


                                                                                         105



  1   A.   Bob's wife.

  2   Q.   -- Diane Seibert?

  3   A.   Correct.

  4   Q.   Okay.      A n d t h e w o m a n in t h e b l a c k d r e s s , do y o u

  5        recognize that as Debbie Negrych?

  6   A.   Yes.

  7   Q.   A n d all t h e s e i n d i v i d u a l s t h a t y o u r e c o g n i z e ,

  8        were they all employed at Black Angus Meat?

  9   A.   I b e l i e v e so , y e s .

 10   Q.   Do y o u r e c a l l a t i m e w h e n i n s t e a d of p a r k i n g in

 11        t h e p a r k i n g l o t at B l a c k A n g u s M e a t , R o b e r t

 12        Seibert requested that people could also park

 13        across the street?

 14   MS. BAHAS:        Objection to form.

 15   BY M S . G R E C O :

 16   Q.   I'm sorry.          T h e y c o u l d p a r k n e x t d o o r at A B C

 17        Rental?

 18   MS. BAHAS:        Objection to form.

 19   BY M S . G R E C O :

 20   Q.   Y o u can a n s w e r .

 21   A.   No .

 22   Q.   W e r e y o u e v e r at B l a c k A n g u s M e a t on a S u n d a y or

 23        Monday?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 106 of 183


                                                                                      106



  1   A.   No .

  2   Q.   Were you aware of Black Angus Meat not being open

  3        to t h e p u b l i c , b u t i n d i v i d u a l s w o r k t h e r e o n

  4        Sundays and Mondays during deer season?

  5   MS. BAHAS:        Objection.            Form.

  6   THE WITNESS:           No .

  7   BY M S . G R E C O :

  8   Q.   D i d you e v e r - - did y o u r f a t h e r e v e r w o r k o n a

  9        S u n d a y or M o n d a y at B l a c k A n g u s M e a t , to y o u r

 10        knowledge?

 11   A.   Never knew his schedule.

 12   Q.   So y o u d o n ' t k n o w ?

 13   A.   Correct.

 14   Q.   D i d you e v e r b r i n g h i m a h o t d o g or l u n c h a t

 15        B l a c k A n g u s M e a t on a S u n d a y or M o n d a y ?

 16   A.   I believe not, no.

 17   Q.   D i d you e v e r b r i n g h i m d i n n e r a t B l a c k A n g u s M e a t

 18        as o p p o s e d t o l u n c h ?

 19   A.   Just around the lunch times I would bring him

 20        s o m e t h i n g to e a t .

 21   Q.   So d u r i n g t h e g r e a t e r t h a n o n e a n d l e s s t h a n ten

 22        times that you were at Black Angus Meat during

 23        e a c h of t h e y e a r s I r e f e r r e d y o u to , 2 0 0 7 , '8 , ' 9




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 107 of 183


                                                                                          107



  1        a n d p a r t of ' 1 0 , y o u w o u l d o n l y h a v e b e e n t h e r e

  2        b e t w e e n e l e v e n a n d t w e l v e a n d t w e l v e a n d o n e , is

  3        that accurate?

  4   A.   I d o n 't h a v e a s p e c i f i c t i m e t h a t I w a s t h e r e .

  5   Q.   B u t it w o u l d h a v e b e e n t h e l u n c h h o u r ?

  6   MS. BAHAS:        Objection.           Asked and answered.

  7   BY M S . G R E C O :

  8   Q.   You could answer.

  9   A.   It c o u l d h a v e b e e n at f o u r o ' c l o c k .       But what I

 10        r e m e m b e r , it w a s d u r i n g t h e a f t e r n o o n , a r o u n d

 11        lunchtime.

 12   Q.   Why would you bring him lunch at four o'clock?

 13   A.   It ' s a t i m e I c o u l d g e t t h e r e .        I k n o w h e 's n o t a

 14        big eater.          He ' s a w o r k e r .

 15   Q.   So h e c o u l d h a v e b e e n t h e r e at f o u r o' c l o c k a t

 16        night still working?

 17   A.   Yes.

 18   Q.   Okay.      During the year 2008, how many -- what

 19        d a y s d i d y o u r f a t h e r w o r k at B l a c k A n g u s M e a t ?

 20   MS. BAHAS:        Objection.           Asked and answered.

 21   THE WITNESS:           No i d e a .

 22   BY M S . G R E C O :

 23   Q.   Do y o u k n o w h o w m a n y d a y s he w o r k ed at B l a c k




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 108 of 183


                                                                                        108



  1        Angus Meat?

  2   MS. BAHAS:        Objection.          Asked and answered.

  3   BY M S . G R E C O :

  4   Q.   Y o u can a n s w e r .

  5   A.   No .

  6   Q.   C o u l d h e h a v e w o r k e d f u l l - t i m e at B l a c k A n g u s

  7        Meat?

  8   A.   I d o n 't k n o w h i s s c h e d u l e .

  9   Q.   D i d he e v e r o f f e r y o u t h e o p p o r t u n i t y to w o r k at

 10        Black Angus Meat?

 11   MS. BAHAS:        Objection to form.

 12   BY M S . G R E C O :

 13   Q.   Y o u can a n s w e r .

 14   A.   No .

 15   Q.   D i d he e v e r d i s c u s s w i t h y o u t h e o p p o r t u n i t y to

 16        w o r k at B l a c k A n g u s M e a t ?

 17   MS. BAHAS:        Objection to form.               Who i s h e ?

 18   BY M S . G R E C O :

 19   Q.   Y o u can a n s w e r .

 20   A.   No .

 21   Q.   Do y o u s m o k e ?

 22   A.   No .

 23   Q.   H a v e y o u e v e r d o n e r o o f i n g w i t h a n y of t h e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 109 of 183


                                                                                      109



  1        Seiberts?

  2   A.   No .

  3   Q.   Have you ever done roofing with Keegan Roberts?

  4   A.   No .   I' m s c a r e d of h e i g h t s .

  5   Q.   Have you ever done ceramic tile?

  6   A.   At m y h o u s e .

  7   Q.   Have you ever done ceramic tile for Robert

  8        Seibert?

  9   A.   No .

 10   Q.   Have you ever done ceramic tile for Keegan

 11        Roberts?

 12   A.   No .

 13   Q.   H a v e y o u e v e r d o n e -- h a v e y o u h e l p e d R o b e r t

 14        Seibert move anything?                I m e a n , o u t s i d e of t h e

 15        store, meaning moving furniture or anything?

 16   A.   No .

 17   Q.   Have you ever helped Keegan Roberts move

 18        anything?

 19   A.   No .

 20   Q.   Has Keegan Roberts ever done ceramic tile at your

 21        house?

 22   A.   Yes.

 23   Q.   W h a t h a s he d o n e f o r you ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 110 of 183


                                                                                            110



  1   A.   H i m and I d i d a r o o m in my b a s e m e n t .

  2   Q.   W a s he c o m p e n s a t e d f o r t h a t ?

  3   A.   No .

  4   Q.   A n d did K e e g a n R o b e r t s e v e r do r o o f i n g f o r y o u ?

  5   A.   No .

  6   Q.   Did Keegan Roberts ever help you move anywhere?

  7   A.   No .

  8   Q.   To t h e b e s t of y o u r k n o w l e d g e , h a s a n y

  9        African-Americans been employed at Black Angus

 10        Meat?

 11   A.   I d o n 't k n o w .

 12   Q.   D i d you e v e r o b s e r v e , d u r i n g t h e t i m e y o u w e r e a t

 13        B l a c k A n g u s M e a t , a n y A f r i c a n -A m e r i c a n e m p l o y e e

 14        working there?

 15   A.   No .

 16   Q.   Were you ever aware of any policies and

 17        procedures at Black Angus Meat regarding

 18        discrimination?

 19   MS. BAHAS:         Objection to form.

 20   THE WITNESS:           No .

 21   BY M S . G R E C O :

 22   Q.   W e r e y o u e v e r a w a r e o f a n y p o l i c i e s or p r o c e d u r e s

 23        at B l a c k A n g u s M e a t r e g a r d i n g r e t a l i a t i o n ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 111 of 183


                                                                                       111



  1   MS. BAHAS:         Objection to form.

  2   THE WITNESS:           No .

  3   BY MS. GRECO:

  4   Q.   W e r e y o u e v e r a w a r e o f a n y p o l i c i e s or p r o c e d u r e s

  5        at B l a c k A n g u s M e a t r e g a r d i n g h a r a s s m e n t ?

  6   MS. BAHAS:         Objection.          Form.

  7   THE WITNESS:           No .

  8   BY M S . G R E C O :

  9   Q.   Were you ever aware of any policies and

 10        procedures at Black Angus Meat regarding hostile

 11        environment?

 12   MS. BAHAS:         Objection to form.

 13   BY M S . G R E C O :

 14   Q.   Y o u can a n s w e r .

 15   A.   No .

 16   Q.   Were you ever present when anyone requested an

 17        application for employment at Black Angus Meat?

 18   A.   No .

 19   Q.   Were you present when anyone submitted an

 20        application for employment at Black Angus Meat?

 21   A.   No .

 22   Q.   Were you ever present when anyone was interviewed

 23        for a position at Black Angus Meat?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 112 of 183


                                                                                        112



  1   A.   No .

  2   Q.   W e r e y o u e v e r - - d i d you e v e r a p p l y f o r a

  3        p o s i t i o n at B l a c k A n g u s M e a t ?

  4   A.   No .

  5   Q.   D i d you e v e r i n t e r v i e w f o r a p o s i t i o n at B l a c k

  6        Angus Meat?

  7   A.   No .

  8   Q.   W h e n y o u w o r k e d at B l a c k A n g u s M e a t , w e r e t h e r e

  9        any minority employees?

 10   MS. BAHAS:        Objection to form.

 11   BY M S . G R E C O :

 12   Q.   Do y o u k n o w w h a t I m e a n by t h a t ?

 13   A.   No .

 14   Q.   Were there any employees that were Middle

 15        Eastern?

 16   A.   Were what?

 17   Q.   D u r i n g t h e t i m e s t h a t y o u w e r e at B l a c k A n g u s

 18        M e a t , a s you i n d i c a t e d , d u r i n g t h o s e t i m e p e r i o d s

 19        that you indicated, were there any Middle Eastern

 20        employees?

 21   MS. BAHAS:        Objection.           Form.

 22   THE WITNESS:           I d o n ' t k n o w t h e b a c k g r o u n d of a n y o n e

 23        that worked there.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 113 of 183


                                                                                         113



  1   BY M S . G R E C O :

  2   Q.   Were there any Asian employees?

  3   MS. BAHAS:        Objection.          Form.

  4   THE WITNESS:           I don't recall.

  5   BY M S . G R E C O :

  6   Q.   Is t h e r e a n y t h i n g t h a t w o u l d h e l p y o u r e f r e s h

  7        your recollection?

  8   A.   No .

  9   Q.   In o t h e r w o r d s , w o u l d a n y t h i n g h e l p y o u r e m e m b e r ?

 10   A.   No .

 11   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a n y o n e -- s t r i k e

 12        that.      W o u l d i t e v e r be a p p r o p r i a t e f o r an

 13        e m p l o y e e at B l a c k A n g u s M e a t to s a y t h e f o l l o w i n g

 14        w h i l e w o r k i n g - - to r e f e r to B l a c k A n g u s M e a t

 15        c u s t o m e r s as n i g s ?

 16   MS. BAHAS:        Objection.          Form.

 17   BY M S . G R E C O :

 18   Q.   Y o u can a n s w e r .

 19   A.   Did I ever hear that?

 20   Q.   I s a i d , w o u l d it e v e r be a p p r o p r i a t e f o r an

 21        e m p l o y e e at B l a c k A n g u s M e a t w h i l e w o r k i n g to

 22        refer to Black Angus Meat black customers as

 23        nigs?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 114 of 183


                                                                                         114



  1   MS. BAHAS:        Are you asking him for his opinion?

  2   MS. GRECO:        I ' m a s k i n g if it ' s a p p r o p r i a t e .     He ' s

  3        b e e n at B l a c k A n g u s M e a t .

  4   MS. BAHAS:        Objection.           You can answer.

  5   THE WITNESS:           W o u l d it be a p p r o p r i a t e ?

  6   BY M S . G R E C O :

  7   Q.   Yes.

  8   A.   No .

  9   Q.   D i d you e v e r h e a r a n y o n e a t B l a c k A n g u s M e a t ,

 10        w h i l e y o u w e r e t h e r e d u r i n g the t i m e s y o u w e r e

 11        there, use the word nigs?

 12   A.   No .

 13   Q.   D i d you e v e r h e a r a n y o n e r e f e r to

 14        African-American employees by stating -- strike

 15        that.      Did you ever hear anyone at Black Angus

 16        M e a t , a n e m p l o y e e , s t a t e r e l a t i v e to b l a c k

 17        customers, how can they have nice cars and get

 18        food stamps?

 19   A.   No .

 20   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r an e m p l o y e e at

 21        B l a c k A n g u s M e a t to m a k e s u c h a s t a t e m e n t

 22        regarding a customer?

 23   MS. BAHAS:        Objection to form.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 115 of 183


                                                                                          115



  1   BY M S . G R E C O :

  2   Q.   Y o u can a n s w e r .

  3   A.   I believe not.

  4   Q.   At a n y t i m e w h i l e y o u w e r e a t B l a c k A n g u s M e a t ,

  5        d i d you e v e r h e a r a n e m p l o y e e o f B l a c k A n g u s M e a t

  6        s a y the f o l l o w i n g r e g a r d i n g a b l a c k c u s t o m e r or

  7        customers, in these or similar words, how can

  8        they have nice cars and get food stamps?

  9   A.   Never heard that.

 10   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r an e m p l o y e e at

 11        B l a c k A n g u s M e a t to s a y r e l a t i v e to c u s t o m e r s - -

 12        b l a c k c u s t o m e r s of B l a c k A n g u s M e a t t h a t B o b ' s

 13        n i g s a r e d i r t y i n g u p the p a r k i n g lot ?

 14   MS. BAHAS:        Objection.          Form.

 15   BY M S . G R E C O :

 16   Q.   Y o u can a n s w e r .

 17   A.   Never heard that.

 18   Q.   W o u l d i t be a p p r o p r i a t e ?

 19   A.   No .

 20   MS. BAHAS:        Objection to form.

 21   BY M S . G R E C O :

 22   Q.   W o u l d i t e v e r be a p p r o p r i a t e to u s e t h e w o r d

 23        n i g g e r at w o r k a t B l a c k A n g u s M e a t ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 116 of 183


                                                                                        116



  1   MS. BAHAS:        Objection to form.

  2   BY M S . G R E C O :

  3   Q.   D i d you e v e r h e a r y o u r f a t h e r r e f e r to a n y of

  4        Black Angus Meat customers as inner-city

  5        customers?

  6   A.   No .

  7   Q.   D i d you e v e r w r a p m e a t a t B l a c k A n g u s M e a t ?

  8   A.   No .

  9   Q.   D i d you e v e r p e r f o r m any c l e a n i n g at B l a c k A n g u s

 10        Meat?

 11   A.   No .

 12   Q.   D i d you e v e r d o any c o n c r e t e w o r k at B l a c k A n g u s

 13        Meat?

 14   A.   No .

 15   Q.   W e r e y o u e v e r p r e s e n t w h e n d e e r w a s p r o c e s s e d at

 16        Black Angus Meat?

 17   MS. BAHAS:        Objection.           Asked and answered.

 18   THE WITNESS:           By b e i n g p r o c e s s e d , I d o n ' t k n o w w h a t

 19        you mean.

 20   BY M S . G R E C O :

 21   Q.   A n y t h i n g f r o m b e g i n n i n g to e n d w h e n a d e e r is

 22        taken in, when it's skinned?

 23   A.   J u s t w h e n my d a d t a u g h t me .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 117 of 183


                                                                                       117



  1   Q.   Okay.      D i d h e t e a c h y o u h o w to s k i n a d e e r ?

  2   A.   No .    T h e y w e r e a l r e a d y s k i n n e d w h e n he g o t t h e m .

  3   Q.   So w h e n y o u w e n t on t h o s e s p e c i f i c f e w o c c a s i o n s

  4        y o u t o l d us a b o u t , t h e d e e r was a l r e a d y s k i n n e d ?

  5   A.   Correct.

  6   Q.   And what were you doing?

  7   MS. BAHAS:        Objection to form.

  8   THE WITNESS:           Standing watching.

  9   BY M S . G R E C O :

 10   Q.   D i d you , y o u r s e l f , e v e r c u t it up ?

 11   A.   No .

 12   Q.   You just watched?

 13   A.   Yes.

 14   Q.   That's how he trained you, by watching?

 15   A.   Yes.

 16   Q.   Okay.      Do y o u k n o w if t h a t 's h o w he t r a i n s o t h e r

 17        individuals?

 18   A.   No , I d o n ' t .

 19   MS. BAHAS:        Objection to form.

 20   BY M S . G R E C O :

 21   Q.   D i d you e v e r s e e v e n i s o n s a u s a g e b e i n g m a d e a t

 22        Black Angus Meat?

 23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 118 of 183


                                                                                      118



  1   Q.   Okay.      And how did you see that?

  2   A.   It w a s in t h e b a c k r o o m w h e r e t h e y w e r e c u t t i n g

  3        up t h e d e e r .

  4   Q.   Okay.      A n d w e r e you e v e r i n v o l v e d in a n y of t h e

  5        process dealing with venison sausage?

  6   A.   No .

  7   MS. BAHAS:        Objection to form.

  8   BY M S . G R E C O :

  9   Q.   H a v e y o u e v e r t r a v e l e d w i t h the S e i b e r t s

 10        anywhere?

 11   A.   No .

 12   Q.   Has your father ever traveled with the Seiberts,

 13        g o n e on v a c a t i o n w i t h t h e m , a n y t h i n g o f t h a t

 14        nature?

 15   A.   No .

 16   Q.   Have you ever traveled with Keegan Roberts?

 17   A.   No .

 18   Q.   H a v e y o u e v e r g o n e on v a c a t i o n w i t h K e e g a n

 19        Roberts?

 20   A.   No .

 21   Q.   D i d you e v e r v o l u n t e e r - - do a n y v o l u n t e e r w o r k

 22        at B l a c k A n g u s M e a t ?

 23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 119 of 183


                                                                                       119



  1   Q.   When you would go and your father would take a

  2        d i n n e r b r e a k , w o u l d h e h a v e to c l o c k o u t at B l a c k

  3        Angus Meat?

  4   MS. BAHAS:        Objection.           Form.

  5   BY M S . G R E C O :

  6   Q.   Y o u can a n s w e r .

  7   A.   I d o n 't k n o w .

  8   Q.   Do y o u k n o w w h a t c l o c k o u t m e a n s ?

  9   A.   I never seen that.

 10   Q.   Okay.      So y o u ' ve n e v e r s e e n him c l o c k o u t .       Do

 11        y o u k n o w if y o u r f a t h e r h a d a t i m e c a r d at B l a c k

 12        Angus Meat?

 13   A.   No , I d o n ' t .

 14   Q.   D i d you e v e r s e e a n y o n e u t i l i z e a t i m e c a r d a t

 15        Black Angus Meat?

 16   A.   No , I d i d n o t .

 17   Q.   D i d you e v e r b e c o m e a w a r e t h a t K e e g a n R o b e r t s

 18        b e c a m e a p a r t n e r at B l a c k A n g u s M e a t ?

 19   MS. BAHAS:        Objection to form.

 20   THE WITNESS:           No .

 21   BY M S . G R E C O :

 22   Q.   S i t t i n g h e r e t o d a y , y o u a r e u n a w a r e t h a t he 's a

 23        p a r t n e r a t B l a c k A n g u s M e a t or o w n e r ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 120 of 183


                                                                                       120



  1   MS. BAHAS:          Objection to form.

  2   THE WITNESS:           No .

  3   BY M S . G R E C O :

  4   Q.   Sitting here today, do you have any knowledge

  5        w h e t h e r K e e g a n R o b e r t s i s an o w n e r o f B l a c k A n g u s

  6        Meat?

  7   A.   No .

  8   Q.   At a n y t i m e w e r e y o u e v e r a w a r e o f B l a c k A n g u s

  9        Meat employing a Native American?

 10   A.   No .

 11   Q.   At a n y t i m e w e r e y o u a w a r e o f B l a c k A n g u s M e a t

 12        e m p l o y i n g s o m e o n e w h o is M i d d l e E a s t e r n ?

 13   MS. BAHAS:          Objection.         Asked and answered.

 14   BY M S . G R E C O :

 15   Q.   I d o n 't r e c a l l y o u r a n s w e r .

 16   A.   I d o n 't r e m e m b e r t h a t , n o .

 17   Q.   Do y o u k n o w w h a t t h e r e t a i l s t o r e h o u r s w e r e for

 18        B l a c k A n g u s M e a t d u r i n g t h e y e a r s 2 0 0 7 , '8, ' 9

 19        a n d ' 10 ?

 20   A.   No .

 21   Q.   A r e you p e r s o n a l f r i e n d s o u t s i d e of w o r k w i t h

 22        Mark Leible?

 23   A.   Who?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 121 of 183


                                                                                          121



  1   Q.   Mark Leible.

  2   A.   No .

  3   Q.   W e r e y o u p e r s o n a l f r i e n d s o u t s i d e of w o r k a t

  4        Black Angus Meat with Jamie Lapress?

  5   MS. BAHAS:        Objection.           Form.

  6   BY M S . G R E C O :

  7   Q.   Y o u can a n s w e r .

  8   A.   No .

  9   Q.   W e r e y o u p e r s o n a l f r i e n d s o u t s i d e of w o r k w i t h

 10        Sean Round?

 11   A.   No .

 12   MS. BAHAS:        Objection.           Form.

 13   BY M S . G R E C O :

 14   Q.   W e r e y o u p e r s o n a l f r i e n d s o u t s i d e of w o r k w i t h

 15        Debbie Negrych?

 16   A.   No .

 17   MS. BAHAS:        Objection.           Form.

 18   BY M S . G R E C O :

 19   Q.   D i d you e v e r r e f e r to D e b b i e N e g r y c h a s the f a c e

 20        of t h e A n g u s ?

 21   A.   No .

 22   Q.   W h a t w a s y o u r u n d e r s t a n d i n g of w h a t p o s i t i o n

 23        Debbie Negrych held at Black Angus Meat?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 122 of 183


                                                                                      122



  1   MS. BAHAS:        Objection to form.

  2   BY MS. GRECO:

  3   Q.   Y o u can a n s w e r .

  4   A.   I do n o t k n o w .

  5   Q.   Do y o u k n o w if s h e w o r k e d on t h e c o u n t e r ?

  6   A.   That's where I've seen her when she was there.

  7   Q.   D u r i n g t h e y e a r 2 0 0 7 , do y o u k n o w if N i c o l e

  8        S e i b e r t w a s e m p l o y e d at B l a c k A n g u s M e a t ?

  9   A.   I know she worked there.                   I don 't k n o w h e r

 10        specific dates.

 11   Q.   Okay.      Did you ever observe anyone taking a break

 12        at B l a c k A n g u s M e a t , o t h e r t h a n y o u r f a t h e r ?

 13   MS. BAHAS:        Objection.          Form.

 14   THE WITNESS:           I was never there that long.

 15   BY M S . G R E C O :

 16   Q.   So y o u k n o w y o u r f a t h e r d i d b e c a u s e y o u w e n t on a

 17        lunch break with him, right?

 18   MS. BAHAS:        Objection.          Form.

 19   BY M S . G R E C O :

 20   Q.   Strike that.           W h e n y o u s a i d you c a m e a n d b r o u g h t

 21        y o u r f a t h e r a h o t d o g f o r l u n c h , you s a i d h e

 22        w o u l d t a k e a b r e a k at t h a t t i m e .

 23   MS. BAHAS:        Objection.          Form.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 123 of 183


                                                                                        123



  1   BY MS. GRECO:

  2   Q.   Is t h a t t r u e ?      I d o n ' t w a n t to m i s s t a t e .

  3   A.   Yes.      H e w o u l d s top f o r a b o u t t e n m i n u t e s , e a t

  4        h i s hot d o g a n d go b a c k to w o r k .

  5   Q.   I d o n 't w a n t t o m i s s t a t e t h a t .     I thought you

  6        s a i d he w o u l d l e a v e h i s w o r k s t a t i o n a n d go

  7        s o m e w h e r e a n d s p e n d t i m e , w h e t h e r it 's t e n

  8        m i n u t e s o r w h a t e v e r , h a v i n g l u n c h or e a t w i t h

  9        you.      Is that true?

 10   A.   Correct.

 11   Q.   D i d you e v e r o b s e r v e a n y o n e e l s e t a k i n g any k i n d

 12        of b r e a k at B l a c k A n g u s M e a t w h e n y o u w e r e t h e r e ?

 13   MS. BAHAS:        Objection.            Form.

 14   THE WITNESS:           No .

 15   BY M S . G R E C O :

 16   Q.   Do y o u k n o w a p e r s o n by t h e n a m e of T a y l o r

 17        Kunzelman?

 18   MS. BAHAS:        Objection.            Asked and answered.

 19   THE WITNESS:           No .

 20   BY M S . G R E C O :

 21   Q.   D i d you e v e r o b s e r v e D a r c y B l a c k on t h e t e l e p h o n e

 22        at B l a c k A n g u s M e a t ?

 23   A.   No .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 124 of 183


                                                                                       124



  1   Q.   D i d you e v e r o b s e r v e D a r c y B l a c k u s i n g a c e l l

  2        phone at Black Angus Meat?

  3   A.   I d o n 't r e c a l l , no .

  4   Q.   D i d you e v e r o b s e r v e a n y o n e u s i n g a c e l l p h o n e

  5        d u r i n g w o r k i n g h o u r s at B l a c k A n g u s M e a t ?

  6   A.   No .

  7   Q.   D i d you e v e r o b s e r v e D a r c y B l a c k in t e a r s a t

  8        Black Angus Meat?

  9   MS. BAHAS:        Objection to form.

 10   THE WITNESS:           No .

 11   BY M S . G R E C O :

 12   Q.   D i d you e v e r l e a r n f r o m a n y o n e t h a t D a r c y B l a c k

 13        received phone calls from anyone during working

 14        hours at Black Angus Meat?

 15   MS. BAHAS:        Objection to form.

 16   THE WITNESS:           No .

 17   BY M S . G R E C O :

 18   Q.   D i d you e v e r o b s e r v e D a r c y B l a c k e v e r h a v i n g

 19        t a k e n a b r e a k at B l a c k A n g u s M e a t ?

 20   MS. BAHAS:        Objection.           Asked and answered.

 21   BY M S . G R E C O :

 22   Q.   Y o u can a n s w e r .

 23   A.   T h e r e 's b e e n t i m e s w h e n I w o u l d s h o w u p , s h e




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 125 of 183


                                                                                         125



  1        would be outside smoking.

  2   Q.   How would you know that?

  3   A.   Vision.

  4   Q.   W h o , if a n y o n e , w o u l d be s m o k i n g w i t h h e r ?

  5   A.   Just Darcy.

  6   Q.   D i d you e v e r o b s e r v e a n y b o d y e l s e s m o k i n g w h e n

  7        y o u a r r i v e d at B l a c k A n g u s M e a t ?

  8   A.   No .

  9   Q.   Do y o u k n o w if a n y o n e e l s e s m o k e s at B l a c k A n g u s

 10        Meat?

 11   A.   No , I d o n ' t .

 12   Q.   D i d you e v e r o b s e r v e M a r k L e i b l e s m o k i n g at B l a c k

 13        Angus Meat?          By that, I mean outside.

 14   A.   No .

 15   Q.   D i d you e v e r o b s e r v e J a m i e L a p r e s s s m o k i n g

 16        a n y w h e r e at B l a c k A n g u s M e a t at a n y t i m e ?

 17   A.   Who?

 18   Q.   Jamie Lapress.

 19   A.   I b e l i e v e so , y e s .

 20   Q.   D i d you e v e r o b s e r v e R o s e a n n e B a r n e s s m o k i n g at

 21        Black Angus Meat?

 22   A.   I d o n 't k n o w h e r .

 23   Q.   Okay.      D i d y o u e v e r h e a r o f s o m e o n e by t h e n a m e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 126 of 183


                                                                                        126



  1        of A u n t R o e t h a t w o r k e d at B l a c k A n g u s M e a t ?

  2   A.   No .

  3   Q.   D i d you e v e r o b s e r v e K e e g a n R o b e r t s -- s t r i k e

  4        that.      Did you ever observe Jamie Lapress come to

  5        work late?

  6   MS. BAHAS:        Objection.          Form.

  7   BY M S . G R E C O :

  8   Q.   Y o u can a n s w e r .

  9   A.   No .

 10   Q.   D i d you e v e r o b s e r v e S e a n R o u n d c o m e t o w o r k

 11        late?

 12   MS. BAHAS:        Objection.          Form.

 13   BY M S . G R E C O :

 14   Q.   Y o u can a n s w e r .

 15   A.   I n e v e r k n e w a n y o n e 's s t a r t t i m e .

 16   Q.   Y o u h a v e no k n o w l e d g e of w h e n a n y o n e s t a r t e d

 17        work?

 18   A.   Correct.

 19   Q.   Do y o u h a v e a n y f a m i l i a r i t y w i t h f o o d s t a m p s ?

 20   MS. BAHAS:        Objection.          Form.

 21   THE WITNESS:           Do I ?

 22   BY M S . G R E C O :

 23   Q.   Yes.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 127 of 183


                                                                                        127



  1   A.   No .

  2   Q.   D i d you e v e r o b s e r v e w h a t t i m e of t h e m o n t h B l a c k

  3        Angus Meat was more busy?

  4   A.   No .

  5   MS. BAHAS:        Objection to form.

  6   BY M S . G R E C O :

  7   Q.   Were you ever aware of anyone smoking marijuana

  8        at B l a c k A n g u s M e a t ?

  9   A.   No .

 10   Q.   Do y o u k n o w w h o S e a n R o u n d 's g i r l f r i e n d was - -

 11   A.   No .

 12   MS. BAHAS:        Objection to form.

 13   BY M S . G R E C O :

 14   Q.   L e t me f i n i s h .     Do y o u k n o w who S e a n R o u n d ' s

 15        g i r l f r i e n d w a s w h i l e he w a s e m p l o y e d a t B l a c k

 16        A n g u s M e a t a n d b e f o r e he m a r r i e d her ?

 17   MS. BAHAS:        Objection to form.

 18   THE WITNESS:           No .

 19   BY M S . G R E C O :

 20   Q.   D i d you e v e r o b s e r v e D a r c y B l a c k ' s h u s b a n d at

 21        Black Angus Meat?

 22   A.   No .

 23   Q.   D i d you e v e r m e e t D a r c y B l a c k 's c h i l d r e n ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 128 of 183


                                                                                        128



  1   A.    No .

  2   Q.    D i d you m e e t t h e m a t her w e d d i n g ?

  3   A.    No .

  4   Q.    W h e n y o u w o u l d s e e R o b e r t S e i b e r t , w o u l d he s a y

  5         h e l l o t o you ?

  6   MS. BAHAS:          Objection.          Form.

  7   THE WITNESS:            Yes.

  8   BY M S . G R E C O :

  9   Q.    D i d you e v e r o b s e r v e him s a y h e l l o o r g r e e t D a r c y

 10         B l a c k i n any w a y ?

 11   A.    No .

 12   Q.    D i d y o u r f a t h e r e v e r w o r k on S a t u r d a y s a t B l a c k

 13         Angus Meat?

 14   MS. BAHAS:          Objection.          Asked and answered.

 15   MS . G R E C O :    I a s k e d S u n d a y s an d M o n d a y s .

 16   BY MS. GRECO:

 17   Q.    D i d y o u r f a t h e r w o r k on S a t u r d a y s at B l a c k A n g u s

 18         Meat?

 19   MS. BAHAS:          Objection.          Asked and answered.

 20   THE WITNESS:            I believe so.           I don't think every

 21         Saturday.

 22   BY M S . G R E C O :

 23   Q.    Okay.        D i d y o u e v e r b r i n g h i m l u n c h on S a t u r d a y




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 129 of 183


                                                                                      129



  1        at B l a c k A n g u s M e a t ?

  2   A.   I d o n 't r e c a l l .

  3   Q.   D i d you e v e r o b s e r v e a n y o n e p a c k i n g b o x e s o r

  4        packs for customers at Black Angus Meat?

  5   MS. BAHAS:        Objection.            Asked and answered multiple

  6        times.

  7   BY M S . G R E C O :

  8   Q.   Y o u can a n s w e r .

  9   A.   I d o n 't r e c a l l .

 10   Q.   Again, you don't recall.                  You could have observed

 11        it ?

 12   A.   People are working.                I d o n 't s t o p a n d t h e y p o i n t

 13        out what they are doing.

 14   Q.   B u t I 'm s a y i n g b a s e d on y o u r o b s e r v a t i o n , d i d y o u

 15        e v e r s e e a n y o n e who w a s p a c k i n g a b o x or c a r t o n

 16        or s o m e t h i n g f o r a c u s t o m e r ?

 17   MS. BAHAS:        Objection.            Asked and answered multiple

 18        times.

 19   BY M S . G R E C O :

 20   Q.   If y o u d o n ' t k n o w , s a y y o u d o n ' t k n o w .

 21   A.   I d o n 't r e c a l l .

 22   Q.   D i d you e v e r s e e a n y o n e p a c k ing a c a r , t r u c k or

 23        v a n for d e l i v e r y at B l a c k A n g u s M e a t ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 130 of 183


                                                                                       130



  1   A.   Yes.

  2   Q.   Who?

  3   A.   It v a r i e d .    Whoever was working.

  4   Q.   Okay.      A n d h o w w o u l d you o b s e r v e t h a t ?

  5   A.   W h e n I w o u l d v i s i t my d a d , I w o u l d w a l k t h r o u g h

  6        and they were outside loading a van.

  7   Q.   W e r e y o u e v e r in t h e p a c k i n g r o o m , n o t j u s t

  8        w a l k i n g t h r o u g h , b u t in t h e p a c k i n g r o o m w h e n t h e

  9        p a c k s w e r e d o n e and r e a d y to be l o a d e d ?

 10   MS. BAHAS:        Objection to form.

 11   THE WITNESS:            Can you repeat that?

 12   BY M S . G R E C O :

 13   Q.   W e r e y o u e v e r in t h e p a c k i n g r o o m w h e n t h e p a c k s

 14        were done and ready to be loaded?

 15   MS. BAHAS:        Objection to form.

 16   BY M S . G R E C O :

 17   Q.   Y o u can a n s w e r .

 18   A.   No .

 19   Q.   D o e s t h e p a c k r o o m h a v e a n y w i n d o w s at B l a c k

 20        Angus Meat?

 21   A.   I d o n 't k n o w .

 22   Q.   D i d you e v e r h e a r J a m i e L a p r e s s m a k e a j o k e

 23        r e g a r d i n g D a r c y B l a c k or h e r c h i l d r e n ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 131 of 183


                                                                                        131



  1   A.   No .

  2   Q.   D i d you e v e r h e a r a n y j o k e s at B l a c k A n g u s M e a t ?

  3   A.   No .

  4   Q.   D i d you e v e r s a y a n y j o k e s a t B l a c k A n g u s M e a t ?

  5   A.   No .

  6   Q.   D i d you e v e r h e a r a n y b o d y s a y a n y t h i n g d e r o g a t o r y

  7        at B l a c k A n g u s M e a t w h i l e y o u w e r e t h e r e ?

  8   MS. BAHAS:         Objection.          Form.

  9   BY M S . G R E C O :

 10   Q.   Y o u can a n s w e r .

 11   A.   No .

 12   Q.   D i d you e v e r s e e D a r c y B l a c k e n g a g e in a n y k i n d

 13        of c o n d u c t w h i c h w a s d e e m e d i n a p p r o p r i a t e

 14        b e h a v i o r at w o r k ?

 15   MS. BAHAS:         Objection.          Form.

 16   BY MS. GRECO:

 17   Q.   Y o u can a n s w e r .

 18   A.   No .

 19   Q.   Do y o u k n o w h o w D a r c y B l a c k ' s w o r k e n d e d at B l a c k

 20        Angus Meat?

 21   A.   No .

 22   Q.   Do y o u k n o w if s h e e v e r c o m p l a i n e d r e g a r d i n g how

 23        s h e was t r e a t e d at B l a c k A n g u s M e a t ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 132 of 183


                                                                                        132



  1   A.   No .

  2   Q.   Do y o u k n o w if D a r c y B l a c k e v e r c o m p l a i n e d of

  3        discrimination at Black Angus Meat?

  4   A.   I do n o t .

  5   Q.   Do y o u k n o w if D a r c y B l a c k e v e r c o m p l a i n e d of a

  6        hostile environment at Black Angus Meat?

  7   MS. BAHAS:        Objection to form.

  8   BY M S . G R E C O :

  9   Q.   Do y o u k n o w if D a r c y B l a c k e v e r c o m p l a i n e d of a

 10        hostile environment at Black Angus Meat?

 11   MS. BAHAS:        Objection to form.

 12   BY M S . G R E C O :

 13   Q.   Y o u can a n s w e r .

 14   A.   No .

 15   Q.   Do y o u k n o w of a n y o n e at a n y t i m e e v e r m a k i n g a n y

 16        c o m p l a i n t at B l a c k A n g u s M e a t ?

 17   MS. BAHAS:        Objection.           Form.

 18   THE WITNESS:           No .

 19   BY M S . G R E C O :

 20   Q.   Y o u can a n s w e r .

 21                Did your father have any complaint, ever,

 22        r e l a t i v e to h i s e m p l o y m e n t a t B l a c k A n g u s M e a t ?

 23   MS. BAHAS:        Objection.           Form.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 133 of 183


                                                                                        133



  1   THE WITNESS:           No .

  2   BY M S . G R E C O :

  3   Q.   Did your brother, Christopher, ever have any

  4        c o m p l a i n t at a n y t i m e r e l a t i v e to h i s e m p l o y m e n t

  5        at B l a c k A n g u s M e a t ?

  6   MS. BAHAS:        Objection.            Form.

  7   THE WITNESS:           No .

  8   BY M S . G R E C O :

  9   Q.   D i d you e v e r h e a r S e a n R o u n d s a y to R a e l e a n R u s h

 10        an d / or R e g i n a R u s h t h a t s h e w o u l d be b e t t e r o f f

 11        with a white guy?

 12   A.   No .

 13   Q.   W e r e y o u a w a r e o f R a e l e a n R u s h d a t i n g an

 14        A f r i c a n - A m e r i c a n m a l e w h i l e she w a s e m p l o y e d at

 15        Black Angus Meat?

 16   A.   No .

 17   Q.   Were you aware of Regina Rush dating an

 18        A f r i c a n - A m e r i c a n m a l e w h i l e she w a s e m p l o y e d at

 19        Black Angus Meat?

 20   A.   No .

 21   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a w h i t e e m p l o y e e

 22        to t e l l a f e m a l e w h i t e e m p l o y e e - - o r , s t r i k e

 23        that.      W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 134 of 183


                                                                                        134



  1        white employee to tell a female white employee

  2        t h a t w a s d a t i n g an A f r i c a n -A m e r i c a n t h a t s h e

  3        w o u l d b e b e t t e r off w i t h a w h i t e guy ?

  4   MS. BAHAS:        Objection to form.

  5   BY MS. GRECO:

  6   Q.   Y o u can a n s w e r .

  7   A.   Say that again.

  8   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a w h i t e m a l e

  9        e m p l o y e e at B l a c k A n g u s M e a t to t e l l a w h i t e

 10        f e m a l e at B l a c k A n g u s M e a t w h o w a s d a t i n g a b l a c k

 11        m a n t h a t she w o u l d be b e t t e r o f f w i t h a w h i t e

 12        guy?

 13   MS. BAHAS:        Objection to form.

 14   THE WITNESS:           Do y o u w a n t my o p i n i o n ?

 15   BY M S . G R E C O :

 16   Q.   Yes.

 17   A.   No .

 18   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a C a u c a s i a n ,

 19        w h i t e m a l e e m p l o y e e a t B l a c k A n g u s M e a t to t e l l a

 20        w h i t e f e m a l e e m p l o y e e at B l a c k A n g u s M e a t w h o is

 21        d a t i n g a b l a c k m a l e t h a t s h e n e e d s t o be w i t h o n e

 22        of h e r o w n k i n d ?

 23   MS. BAHAS:        Objection.          Form.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 135 of 183


                                                                                      135



  1   BY M S . G R E C O :

  2   Q.   Y o u can a n s w e r .

  3   A.   No .

  4   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a w h i t e m a l e

  5        e m p l o y e e at B l a c k A n g u s M e a t to t e l l a w h i t e

  6        f e m a l e e m p l o y e e at B l a c k A n g u s M e a t w h o is d a t i n g

  7        a black man, what is wrong with white guys?

  8   MS. BAHAS:        Objection.           Form.

  9   THE WITNESS:           No .

 10   BY M S . G R E C O :

 11   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a w h i t e m a l e

 12        e m p l o y e e at B l a c k A n g u s M e a t to t e l l a w h i t e

 13        f e m a l e e m p l o y e e at B l a c k A n g u s M e a t w h o was

 14        d a t i n g a b l a c k m a n t h a t h e r boy f r i e n d w a s u s i n g

 15        h e r for h e r g o o d c r e d i t s c o r e ?

 16   MS. BAHAS:        Objection.           Form.

 17   THE WITNESS:           No .

 18   BY M S . G R E C O :

 19   Q.   A n y of t h e c o m m e n t s t h a t I j u s t a s k e d y o u , d i d

 20        y o u e v e r h e a r t h e m s a i d at B l a c k A n g u s M e a t ?

 21   MS. BAHAS:        Objection.           Form.

 22   THE WITNESS:           No .

 23   BY MS. GRECO:




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 136 of 183


                                                                                       136



  1   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a C a u c a s i a n m a l e

  2        at B l a c k A n g u s M e a t t o t e l l a C a u c a s i a n f e m a l e a t

  3        B l a c k A n g u s M e a t w h o was d a t i n g a b l a c k m a l e t h a t

  4        he w a s u s i n g h e r f o r her n a m e b e c a u s e b l a c k m e n

  5        a l w a y s c h e a t a n d he p r o b a b l y h a s a l o t o f

  6        girlfriends?

  7   MS. BAHAS:        Objection to form.

  8   THE WITNESS:           No .

  9   BY M S . G R E C O :

 10   Q.   D i d you e v e r h e a r t h a t s a i d at B l a c k A n g u s M e a t ?

 11   A.   No .

 12   Q.   D i d you e v e r h e a r a n y o n e a t B l a c k A n g u s M e a t e v e r

 13        s a y you c a n t a l k a b o u t t h e w e a t h e r a n d s p o r t s ,

 14        b u t l e a v e y o u r p e r s o n a l d r a m a s at h o m e ?

 15   A.   No .

 16   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r an o w n e r a t

 17        B l a c k A n g u s M e a t to t e l l D a r c y B l a c k , w h o h a s t w o

 18        biracial children, that she would have -- in

 19        these or similar words, that she would have to

 20        g e t u s e d to t h e i d e a her c h i l d r e n w e r e b l a c k ,

 21        t h e r e w a s no c h a n g i n g t h a t , s c h o o l k i d s are c r u e l

 22        an d r a c i a l r e m a r k s f r o m k i d s is n o t u n u s u a l ?

 23   MS. BAHAS:        Objection to form.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 137 of 183


                                                                                        137



  1   THE WITNESS:           No .

  2   BY M S . G R E C O :

  3   Q.   W o u l d t h a t e v e r be a p p r o p r i a t e ?

  4   MS. BAHAS:        Objection to form.

  5   THE WITNESS:           No .

  6   BY M S . G R E C O :

  7   Q.   D i d you e v e r h e a r R o b e r t S e i b e r t t e l l t h a t to

  8        Darcy Black?

  9   A.   No .

 10   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e

 11        of B l a c k A n g u s M e a t t o s a y , r e l a t i v e t o a f e m a l e

 12        e m p l o y e e , t h a t s h e ' s got a n i c e a s s ?

 13   MS. BAHAS:        Objection to form.

 14   THE WITNESS:           No .

 15   BY M S . G R E C O :

 16   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e

 17        of B l a c k A n g u s M e a t t o s a y , r e g a r d i n g a f e m a l e

 18        e m p l o y e e or c u s t o m e r , t h a t h e r h e a d l i g h t s a r e on ?

 19   MS. BAHAS:        Objection to form.

 20   THE WITNESS:           No .

 21   BY M S . G R E C O :

 22   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e

 23        at B l a c k A n g u s M e a t t o s a y , r e g a r d i n g a f e m a l e




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 138 of 183


                                                                                        138



  1        e m p l o y e e or f e m a l e c u s t o m e r , l o o k at t h a t

  2        cleavage?

  3   MS. BAHAS:        Objection to form.

  4   THE WITNESS:           No .

  5   BY M S . G R E C O :

  6   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a m a l e e m p l o y e e

  7        at B l a c k A n g u s M e a t , for a m a l e e m p l o y e e to s a y

  8        r e l a t i v e to a f e m a l e e m p l o y e e o r c u s t o m e r , d o e s

  9        the carpet match the drapes?

 10   MS. BAHAS:        Objection to form.

 11   THE WITNESS:           No .

 12   BY M S . G R E C O :

 13   Q.   And those comments I just told you, she's got a

 14        n i c e a s s , h e r h e a d l i g h t s a r e on , l o o k at t h e

 15        cleavage, does the carpet match the drapes, would

 16        you agree with me that if those comments were

 17        made, they were sexually offensive?

 18   MS. BAHAS:        Objection.           Form.

 19   THE WITNESS:           Yes.

 20   BY M S . G R E C O :

 21   Q.   Okay.      A n d w o u l d y o u a g r e e w i t h m e t h e r e is n o

 22        p l a c e f o r t h o s e in a w o r k e n v i r o n m e n t ?

 23   MS. BAHAS:        Objection to form.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 139 of 183


                                                                                        139



  1   THE WITNESS:           Yes.

  2   BY M S . G R E C O :

  3   Q.   W o u l d y o u a g r e e w i t h me t h a t t h e c o m m e n t --

  4        strike that.             W o u l d y o u a g r e e w i t h m e t h a t if

  5        Robert Seibert ever told Darcy Black that she

  6        would have to get used to the idea her children

  7        were black, there's no changing that, school kids

  8        a r e c r u e l an d r a c i a l r e m a r k s f r o m k i d s a r e n o t

  9        unusual, that that would be racially offensive --

 10   MS. BAHAS:        Objection.           Form.

 11   BY M S . G R E C O :

 12   Q.   -- to Darcy Black?

 13   MS. BAHAS:        Objection.           Form.

 14   THE WITNESS:           Yes.

 15   BY M S . G R E C O :

 16   Q.   Were you aware of an incident where Jamie Lapress

 17        n e e d e d a key f o r a p a p e r t o w e l h o l d e r t h a t he

 18        could not open?

 19   MS. BAHAS:        Objection to form.

 20   THE WITNESS:           No .

 21   BY M S . G R E C O :

 22   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r a w h i t e e m p l o y e e

 23        at B l a c k A n g u s M e a t t o t e l l a f e m a l e e m p l o y e e




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 140 of 183


                                                                                              140



  1         w h o s e c h i l d r e n ' s f a t h e r is A f r i c a n - A m e r i c a n t h a t

  2         s h e has t w o b l a c k k i d s , so s h e m u s t k n o w h o w to

  3         break into a paper towel holder?

  4   MS. BAHAS:          Objection.           Form.

  5   THE WITNESS:           C o u l d you r e p e a t t h a t ?

  6   MS . G R E C O :    C o u l d y o u r e p e a t it .

  7                 (W h e r e u p o n , t h e a b o v e -r e q u e s t e d q u e s t i o n w a s

  8         t h e n r e a d b a c k b y the r e p o r t e r .)

  9   THE WITNESS:           No .

 10   BY M S . G R E C O :

 11   Q.    W o u l d y o u a g r e e w i t h me t h a t ' s r a c i a l l y

 12         offensive?

 13   MS. BAHAS:          Objection to form.

 14   THE WITNESS:           Yes.

 15   BY M S . G R E C O :

 16   Q.    D i d a n y o n e e v e r i n d i c a t e t o you t h a t a n

 17         i n v e s t i g a t i o n w a s b e i n g d o n e r e g a r d i n g a n y o n e 's

 18         complaints of discrimination, harassment,

 19         r e t a l i a t i o n or h o s t i l e e n v i r o n m e n t a t B l a c k A n g u s

 20         Meat?

 21   MS. BAHAS:          Objection to form.

 22   BY MS. GRECO:

 23   Q.    Y o u can a n s w e r .




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 141 of 183


                                                                                              141



  1   A.   No .

  2   Q.   S p e c i f i c a l l y , w e r e y o u a w a r e of a n y i n v e s t i g a t i o n

  3        b e i n g d o n e b y K e e g a n R o b e r t s r e l a t i v e to D a r c y

  4        B l a c k 's c o m p l a i n t s of d i s c r i m i n a t i o n , h a r a s s m e n t ,

  5        hostile environment, retaliation?

  6   MS. BAHAS:         Objection to form.                  Asked and answered.

  7   BY M S . G R E C O :

  8   Q.   Y o u can a n s w e r .

  9   A.   No .

 10   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of K i m

 11        Putnam?

 12   A.   No .

 13   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of J i m

 14        Putnam?

 15   A.   No .

 16   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of

 17        Spartacus Town?

 18   A.   No .

 19   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of L e o

 20        Cumberland Junior?

 21   A.   No .

 22   Q.   Do y o u k n o w a c u s t o m e r a t B l a c k A n g u s M e a t by t h e

 23        n a m e of M r . J o h n ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 142 of 183


                                                                                         142



  1   A.   No .

  2   Q.   D i d you e v e r d i s t r i b u t e B l a c k A n g u s M e a t f l y e r s ?

  3   A.   Did I what?

  4   Q.   Ever distribute Black Angus Meat flyers, pass

  5        them out?

  6   A.   No .

  7   Q.   D i d you e v e r d o any d e l i v e r y of a n y B l a c k A n g u s

  8        Meat product to anyone?

  9   A.   No .

 10   Q.   D i d you e v e r b o r r o w m o n e y f r o m R o b e r t S e i b e r t ?

 11   A.   No .

 12   Q.   D i d you e v e r b o r r o w a n y m o n e y f r o m D i a n e S e i b e r t ?

 13   A.   No .

 14   Q.   D i d you e v e r b o r r o w m o n e y f r o m K e e g a n R o b e r t s ?

 15   A.   No .

 16   Q.   D i d a n y o n e e v e r i n d i c a t e t o you t h a t D a r c y B l a c k

 17        l e f t w o r k b e c a u s e s h e a c c e p t e d a job s o m e w h e r e

 18        else?

 19   A.   No .

 20   Q.   W e r e y o u a w a r e o f S e a n R o u n d w a n t ing t o d a t e

 21        Raelean Rush?

 22   MS. BAHAS:        Objection to form.

 23   THE WITNESS:         No .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 143 of 183


                                                                                       143



  1   BY M S . G R E C O :

  2   Q.   W h e n I t a l k a b o u t t h e c o o l e r , d o you u n d e r s t a n d

  3        w h a t I' m t a l k i n g a b o u t a t B l a c k A n g u s M e a t ?

  4   A.   Yes.

  5   Q.   W h e r e w a s t h e c o o l e r l o c a t e d in r e l a t i o n to t h e

  6        bathroom?

  7   MS. BAHAS:        Objection to form.

  8   THE WITNESS:           I believe there was a door right next

  9        to t h e b a t h r o o m .

 10   BY M S . G R E C O :

 11   Q.   W e r e y o u e v e r in t h e c o o l e r at B l a c k A n g u s M e a t ?

 12   A.   Yes.

 13   Q.   For what reason?

 14   A.   My d a d w o u l d a s k me t o l i f t a h e a v y b o x for h i m .

 15   Q.   A n d w h e r e w o u l d you b r i n g t h e b o x , t o y o u r d a d ?

 16   A.   F r o m t h e c o o l e r out t o h i s t a b l e .

 17   Q.   Okay.      On h o w m a n y o c c a s i o n s -- d o y o u r e m e m b e r

 18        t h e y e a r s I a s k e d y o u a b o u t w h e r e y o u s a i d it w a s

 19        g r e a t e r t h a n o n e , l e s s t h a n ten ?    On h o w m a n y of

 20        t h o s e o c c a s i o n s on an a n n u a l b a s i s , m o r e t h a n

 21        one, less than ten, did you bring something out

 22        f o r y o u r f a t h e r f r o m the c o o l e r ?

 23   A.   I guess twice a year.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 144 of 183


                                                                                      144



  1   Q.   Do y o u k n o w an i n d i v i d u a l by t h e n a m e of M a t t h e w

  2        Marshall?

  3   A.   No .

  4   Q.   Do y o u k n o w w h e r e t h e f i n i s h e d p a c k s w o u l d be p u t

  5        in t h e p a c k i n g r o o m p r i o r to b e i n g l o a d e d f o r

  6        delivery?

  7   MS. BAHAS:        Objection to form.

  8   THE WITNESS:           I s e e n s o m e in t h e h a l l w a y t h e r e .

  9   BY M S . G R E C O :

 10   Q.   W h e n y o u say t h e h a l l way , is t h a t r e l a t i v e to - -

 11        w h a t w o u l d b e n e x t to it ?

 12   MS. BAHAS:        Objection to form.

 13   THE WITNESS:           W h a t w o u l d be n e x t to w h a t ?

 14   BY M S . G R E C O :

 15   Q.   W h e n y o u say t h e h a l l w a y , a r e y o u t a l k i n g a b o u t

 16        t h e h a l l w a y , l i k e w h e n y o u e n t e r the d o o r w a y f r o m

 17        t h e o u t s i d e to t h e p a c k r o o m ?

 18   A.   Correct.

 19   Q.   So t h e r e ' s a n e m p l o y e e d o o r to c o m e in .      Do y o u

 20        know where I'm talking about?

 21   A.   Yes.

 22   Q.   Then there's the area where they would have the

 23        p a c k s r e a d y to b e l o a d e d .    O n t h e o t h e r s i d e of




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 145 of 183


                                                                                        145



  1        t h a t , w a s t h e r e a d o o r w a y to t h e o u t s i d e ?

  2   MS. BAHAS:        Objection to form.

  3   THE WITNESS:           Into the pack room?

  4   BY M S . G R E C O :

  5   Q.   O u t of t h e p a c k r o o m .     There would be packs to be

  6        loaded.       And t h e n w o u l d y o u w a l k p a s t t h e m , y o u

  7        could go outside?

  8   A.   Correct.

  9   MS. BAHAS:        Objection to form.

 10   BY M S . G R E C O :

 11   Q.   W h e r e w o u l d t h e y be p a r k e d ?   Do y o u k n o w w h a t

 12        they loaded?          D i d t h e y h a v e v a n s or t r u c k s or

 13        what?

 14   A.   Vans.

 15   Q.   So w a s it j u s t o n e v a n o r m o r e ?

 16   A.   A white van.

 17   Q.   Okay.      T h e n it w o u l d be l o a d e d t h e n f r o m t h a t

 18        w a i t i n g a r e a i n t o t h e w h i t e van ?

 19   A.   Yes.

 20   Q.   Okay.      A n d t h a t a r e a t h a t y o u w o u l d w a l k to t h e

 21        outside, where on one side you had the finished

 22        p a c k s w a i t i n g f o r - - to be l o a d e d .     On t h e o t h e r

 23        s i d e of t h a t , w a s t h a t w h e r e D a r c y B l a c k w o u l d




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 146 of 183


                                                                                        146



  1        h a v e w o r k ed at t h e p a c k i n g t a b l e ?

  2   MS. BAHAS:         Objection.          Form.

  3   THE WITNESS:           On t h e o t h e r s i d e of t h a t w a l l ?

  4   BY M S . G R E C O :

  5   Q.   Yes.       O n e s i d e w o u l d be t h e f i n i s h e d p a c k s , t h e n

  6        you walk outside.               On t h e o t h e r s i d e o f t h a t , is

  7        that where the packing table was where Darcy

  8        Black worked at?

  9   MS. BAHAS:         Objection to form.

 10   THE WITNESS:           T h a t ' s w h e r e I s e e n p e o p l e w o r k i n g in

 11        there.

 12   BY M S . G R E C O :

 13   Q.   Packing product, right?                   I 'm s a y i n g if y o u w a l k

 14        s t r a i g h t in f r o m t h a t d o o r w a y w h e r e t h e p a c k s a r e

 15        packed into the white van, if you walk in, was

 16        t h e r e a r o o m f o r c a n n e d g o o d s t o be s t o r e d ?

 17   MS. BAHAS:         Objection.          Form.

 18   BY M S . G R E C O :

 19   Q.   Y o u can a n s w e r .

 20   A.   I b e l i e v e so , y e s .

 21   Q.   A n d if y o u w e r e to w a l k s t r a i g h t in , o n the

 22        r i g h t -h a n d s i d e t h e r e w a s a c o o l e r w i t h p r o d u c t

 23        in i t ?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 147 of 183


                                                                                       147



  1   MS. BAHAS:        Objection to form.

  2   BY M S . G R E C O :

  3   Q.   Y o u can a n s w e r .

  4   A.   I never went in that cooler.

  5   Q.   Okay.      If y o u go f u r t h e r u p , t h e r e ' s a s t a n d - up

  6        f r e e z e r w i t h p r o d u c t in it .     A r e you f a m i l i a r

  7        with that?

  8   MS. BAHAS:        Objection to form.

  9   THE WITNESS:           I ' ve s e e n c o o l e r s in t h e o n e r o o m a s

 10        s o o n as y o u w a l k in .

 11   BY M S . G R E C O :

 12   Q.   Do y o u r e c a l l s e e i n g a f r e e z e r ?

 13   A.   In t h a t h a l l w a y t h e r e w a s o n e d o o r n e x t to t h e

 14        bathroom.          No.     T h a t was a c o o l e r , I t h i n k .

 15   Q.   I'm talking about the pack room.

 16   A.   No .

 17   Q.   W h e n y o u are i n the p a c k r o o m o n the l e f t -h a n d

 18        side, when you walk in from where the loading

 19        a r e a is , on t h e l e f t - h a n d s i d e is w h e r e the

 20        f i n i s h e d p a c k s w o u l d be , r i g h t ?

 21   MS. BAHAS:        Objection.           Form.

 22   THE WITNESS:           In t h e h a l l w a y .

 23   BY M S . G R E C O :




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 148 of 183


                                                                                        148



  1   Q.   Yes.      I f you k e e p g o i n g s t r a i g h t , f u r t h e r o n is

  2        that room for the canned goods, right?

  3   MS. BAHAS:         Objection to form.

  4   BY M S . G R E C O :

  5   Q.   We a r e w a l k i n g f r o m o u t s i d e w h e r e t h e t r u c k i s

  6        being loaded.             Y o u w a l k in .   On t h e l e f t -h a n d

  7        s i d e is w h e r e t h e f i n i s h e d p a c k s are t o be p a c k e d

  8        into the truck, right?

  9   MS. BAHAS:         Objection to form.

 10   THE WITNESS:           Correct.

 11   BY M S . G R E C O :

 12   Q.   If y o u k e e p w a l k ing i n , t h e r e 's t h a t r o o m f o r

 13        c a n n e d g o o d s t o be s t o r e d on y o u r l e f t - h a n d s i d e ,

 14        right?

 15   MS. BAHAS:         Objection to form.

 16   THE WITNESS:           W h e n y o u w a l k in , it ' s on y o u r

 17        r i g h t -h a n d s i d e .

 18   BY M S . G R E C O :

 19   Q.   N o t f r o m the e m p l o y e e d o o r .    From the other door

 20        w h e r e t h e y a r e p a c k i n g t h e p a c k s -- w h e r e t h e y

 21        are loading the packs.

 22   MS. BAHAS:         Objection to form.

 23   THE WITNESS:           I don't understand.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 149 of 183


                                                                                        149



  1   BY MS. GRECO:

  2   Q.   D i d you e v e r c o m e i n any d o o r o t h e r t h a n t h e

  3        employee door?

  4   A.   Yes.     The front door.

  5   Q.   So w h e r e w o u l d y o u m o r e o f t e n c o m e i n , t h e

  6        e m p l o y e e d o o r or t h e f r o n t d o o r ?

  7   A.   The employee door.

  8   Q.   So y o u c o m e in i n t h e e m p l o y e e d o o r .       I'm trying

  9        to f i g u r e t h i s o u t .    You w o u l d w a l k in a n d y o u

 10        could take a right into the pack room?

 11   A.   I t h i n k i t w a s a c t u a l l y t h e can r o o m .       I don't

 12        recall.

 13   Q.   W e l l , t h e r e ' s a can r o o m .     Then after that, can

 14        y o u e n t e r a n d go i n t o t h e r o o m w h e r e t h e p a c k i n g

 15        is d o n e ?

 16   A.   I b e l i e v e so .

 17   Q.   A n d do y o u r e c a l l i n the c e n t e r o f t h a t r o o m or

 18        s o m e w h e r e a r o u n d t h e c e n t e r of t h e r o o m t h e r e

 19        b e i n g f r e e z e r s w i t h p r o d u c t in it ?

 20   A.   No .

 21   Q.   Do y o u r e c a l l a n y t h i n g b e i n g in t h e c e n t e r of t h e

 22        room?

 23   A.   T h e r e a r e a b u n c h o f t a b l e s in t h e r e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 150 of 183


                                                                                        150



  1   Q.   Do y o u r e c a l l i n d i v i d u a l s g o i n g t o t h o s e t a b l e s

  2        to r e t r i e v e p r o d u c t t o p a c k ?

  3   MS. BAHAS:        Objection to form.

  4   BY M S . G R E C O :

  5   Q.   If y o u k n o w .

  6   A.   I d o n 't k n o w .

  7   Q.   If y o u l o o k s t r a i g h t a h e a d - - a f t e r y o u t u r n i n t o

  8        the pack room, if you were to look to your right

  9        a n d see w h e r e D a r c y w a s .      If y o u l o o k to t h e

 10        left, was there another table where Keegan

 11        R o b e r t s o r S e a n R o u n d or o t h e r s w o u l d be p a c k i n g ?

 12   MS. BAHAS:        Objection to form.

 13   THE WITNESS:           I don't know.

 14   BY M S . G R E C O :

 15   Q.   Do y o u k n o w w h e r e t h e d e e r w a s s k i n n e d ?

 16   A.   O n e of t h e b a c k r o o m s .

 17   Q.   Do y o u k n o w w h e r e d e e r a r e w a i t i n g t o be s k i n n e d ?

 18   MS. BAHAS:        Objection to form.

 19   THE WITNESS:           O n e of t h e b a c k r o o m s .

 20   BY M S . G R E C O :

 21   Q.   T h e r e 's a n a r e a w h e r e t h e y w a i t , one o f the b a c k

 22        rooms where they wait.                  Then they have a room

 23        where they skin them.                 And then after they skin




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 151 of 183


                                                                                     151



  1        t h e m , t h e y c o m e in to t h e p a c k i n g r o o m t o b e cut

  2        up ?

  3   MS. BAHAS:        Objection.         Form.

  4   BY M S . G R E C O :

  5   Q.   After the regular meat is done and cleaned away,

  6        w h e n it ' s d e e r s e a s o n an d t h e y a r e w o r k i n g w i t h

  7        d e e r , i s t h a t w h e r e t h e d e e r m e a t c o m e s in ?

  8   MS. BAHAS:        Objection to form.

  9   THE WITNESS:           I never seen where they pack the meat.

 10   BY M S . G R E C O :

 11   Q.   D i d you s e e w h e r e t h e y c u t t h e m e a t up ?

 12   A.   Yes.

 13   Q.   Where is that?

 14   A.   Last building.

 15   Q.   You never saw where they packed the meat, the

 16        venison?

 17   A.   Correct.

 18   Q.   D i d you e v e r s e e t h e m h a v e a b e a r b r o u g h t i n ?

 19   A.   A bear?       No .

 20   Q.   D i d you e v e r s e e t h e m b r i n g in g e e s e ?

 21   A.   Geese?

 22   Q.   Yes.

 23   A.   No .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 152 of 183


                                                                                        152



  1   Q.   D i d you e v e r s e e t h e m b r i n g in e l k ?

  2   A.   No .

  3   Q.   D i d you e v e r s e e t h e m b r i n g in c a r i b o u ?

  4   A.   No .

  5   Q.   Do y o u k n o w w h a t c a r i b o u i s ?

  6   A.   Y e s , I do .

  7   Q.   Okay.      W h a t is i t ?

  8   A.   It ' s a b i g d e e r .

  9   Q.   Were you personal friends with William Frase?

 10   MS. BAHAS:        Objection to form.

 11   THE WITNESS:           Who?

 12   BY M S . G R E C O :

 13   Q.   W i l l i a m F r a s e , T u r t l e , a l s o k n o w n as T u r t l e .

 14   A.   N o t r e a l l y , no .

 15   Q.   D i d you e v e r t a l k t o him a n y w h e r e o t h e r t h a n at

 16        Black Angus Meat?

 17   A.   I b e l i e v e at B o b 's p a r t y .

 18   Q.   Okay.      A n d w e r e you a w a r e of h i m p u r c h a s i n g a

 19        house?

 20   MS. BAHAS:        Objection to form.

 21   THE WITNESS:           No .     First time I heard Turtle's name.

 22   BY M S . G R E C O :

 23   Q.   Do y o u k n o w D a r c y B l a c k ' s h u s b a n d ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 153 of 183


                                                                                       153



  1   A.   No .

  2   Q.   D i d you e v e r s e e D a r c y B l a c k ' s h u s b a n d a t B l a c k

  3        Angus Meat?

  4   MS. BAHAS:        Objection.           Asked and answer.

  5   MS. GRECO:        I don't think I asked that.                     I a s k e d if

  6        he k n e w h i m , t h e n I a s k e d if he e v e r s a w h i m at

  7        Black Angus Meat.

  8   MS. BAHAS:        Objection.           Asked and answered.

  9   BY M S . G R E C O :

 10   Q.   Y o u can a n s w e r .

 11   A.   No .

 12   Q.   W e r e y o u e v e r a w a r e o f a n y o n e b e i n g c o u n s e l e d at

 13        B l a c k A n g u s M e a t r e g a r d i n g a n y of t h e i r

 14        performance?

 15   MS. BAHAS:        Objection.           Form.

 16   THE WITNESS:           Being counseled?

 17   BY M S . G R E C O :

 18   Q.   Yes, regarding their performance.

 19   MS. BAHAS:        Objection.           Form.

 20   THE WITNESS:           No .

 21   BY M S . G R E C O :

 22   Q.   No .    W h a t , i f a n y t h i n g , d i d you o b s e r v e J a m i e

 23        L a p r e s s d o i n g at B l a c k A n g u s M e a t ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 154 of 183


                                                                                       154



  1   A.   Jamie?

  2   Q.   Yes.

  3   A.   I s e e n h i m w o r k in t h e w a s h r o o m .

  4   Q.   Anywhere else other than the wash room?

  5   A.   T h a t ' s it .

  6   Q.   Okay.      What, if anything, did you observe Mark

  7        L e i b l e do at B l a c k A n g u s M e a t ?

  8   A.   I think I seen him pack sausage.

  9   Q.   What, if anything, did you observe Darcy Black

 10        doing at Black Angus Meat?

 11   A.   Working the counter.

 12   Q.   D i d you e v e r o b s e r v e her p a c k i n g p a c k s ?

 13   A.   I ' ve s e e n h e r in t h e p a c k r o o m .

 14   Q.   W h a t d i d you o b s e r v e her d o i n g in t h e p a c k r o o m ?

 15   A.   I w a s w a l k i n g by s a y i n g h e l l o .   T h a t w a s it .       I

 16        never really observed what anyone was doing there

 17        but --

 18   Q.   Y o u w a l k e d b y w h i l e s h e w a s in t h e p a c k r o o m ?

 19   A.   Correct.

 20   Q.   Okay.      I j u s t w a s n ' t s u r e w h e t h e r s h e w a l k e d by

 21        y o u or y o u w a l k e d b y her .       S o w e ' re c l e a r , y o u

 22        w a l k ed by h e r w h i l e s h e w a s in t h e p a c k r o o m ?

 23   A.   Yes.     I f t h i s w a s t h e p a c k r o o m , t h a t ' s the




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 155 of 183


                                                                                         155



  1        h a l l w a y , t h a t ' s the d o o r .    And I would walk past

  2        t h e d o o r and I w o u l d say h i .

  3   Q.   S h e w o u l d be i n the p a c k r o o m ?

  4   A.   S h e w o u l d be i n t h a t r o o m .

  5   Q.   Okay.      D i d y o u e v e r o b s e r v e her p a c k i n g p a c k s ?

  6   MS. BAHAS:        Objection.           Asked and answered.

  7   THE WITNESS:           No .

  8   BY M S . G R E C O :

  9   Q.   No ?

 10   A.   No .

 11   Q.   D i d you e v e r o b s e r v e a n y o n e p a c k i n g p a c k s a t

 12        Black Angus Meat?

 13   MS. BAHAS:        Objection.           Asked and answered.

 14   BY MS. GRECO:

 15   Q.   Y o u can a n s w e r .

 16   A.   I d o n 't u n d e r s t a n d w h a t y o u m e a n by p a c k i n g .

 17   Q.   D i d you e v e r o b s e r v e a n y o n e p a c k i n g b o x e s o r

 18        c a r t o n s f o r c u s t o m e r s at B l a c k A n g u s M e a t ?

 19   MS. BAHAS:        Objection.           Asked and answered multiple

 20        times.

 21   THE WITNESS:           No .

 22   BY M S . G R E C O :

 23   Q.   D i d you e v e r o b s e r v e a n y b o d y m a k i n g s a u s a g e a t




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 156 of 183


                                                                                        156



  1        Black Angus Meat?

  2   MS. BAHAS:        Objection.            Asked and answered.

  3   BY M S . G R E C O :

  4   Q.   Y o u can a n s w e r .

  5   A.   Making sausage?

  6   Q.   Yes.

  7   A.   Yes.      Mark.

  8   Q.   Mark who?         Mark Leible?

  9   A.   Yes.      I don't know people's last names there.

 10        Just first-name basis.

 11   Q.   I ' ll s a y the n a m e .         If that refreshes your

 12        r e c o l l e c t i o n , y o u c a n s a y it ' s o k a y , j u s t s o the

 13        r e c o r d is c l e a r .

 14                Did you ever observe anyone doing inventory

 15        r o t a t i o n at B l a c k A n g u s M e a t ?

 16   A.   No .

 17   Q.   D i d you e v e r o b s e r v e a n y o n e c l e a n i n g e q u i p m e n t a t

 18        Black Angus Meat?

 19   A.   No .

 20   Q.   D i d you e v e r o b s e r v e a n y o n e s e t t i n g up e q u i p m e n t

 21        at B l a c k A n g u s M e a t ?

 22   A.   No .

 23   Q.   D i d you e v e r o b s e r v e a n y o n e c u t t i n g m e a t at B l a c k




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 157 of 183


                                                                                       157



  1        Angus Meat?

  2   MS. BAHAS:          Objection.            Asked and answered.

  3   THE WITNESS:           My f a t h e r .

  4   BY M S . G R E C O :

  5   Q.   Do y o u k n o w w h o did t h e d e l i v e r i e s - - s t r i k e

  6        that.      Do y o u k n o w w h o a c t u a l l y d e l i v e r e d t h e

  7        p r o d u c t s to t h e c u s t o m e r s u s i n g t h e v a n ?

  8   A.   I believe Bob.

  9   Q.   F o r the r e c o r d , t h a t ' s B o b S e i b e r t ?

 10   A.   Yes.

 11   Q.   W h e n is t h e l a s t t i m e y o u t a l k e d to R a e l e a n R u s h ?

 12   A.   No i d e a .

 13   Q.   W a s it t h i s y e a r ?

 14   A.   No .

 15   Q.   W a s it l a s t y e a r ?

 16   A.   No .

 17   Q.   W a s it t h e y e a r b e f o r e ?

 18   A.   I would say the last, maybe, year she worked

 19        there.         I d o n ' t k n o w w h e n t h a t is .

 20   Q.   An d do y o u k n o w an i n d i v i d u a l b y the n a m e o f

 21        Nelson Schultz Senior?

 22   A.   Nelson?

 23   Q.   Schultz Senior.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 158 of 183


                                                                                            158



  1   A.   No .

  2   Q.   W e r e y o u a w a r e o f D i a n e or R o b e r t S e i b e r t o r

  3        K e e g a n R o b e r t s l o a n i n g a n y e m p l o y e e s m o n e y at

  4        Black Angus Meat?

  5   A.   C a n you r e p e a t i t ?

  6   MS. GRECO:         Can you repeat it, please.

  7                (W h e r e u p o n , t h e a b o v e -r e q u e s t e d q u e s t i o n w a s

  8        t h e n r e a d b a c k b y the r e p o r t e r .)

  9   THE WITNESS:           No .

 10   BY M S . G R E C O :

 11   Q.   W o u l d i t e v e r be a p p r o p r i a t e f o r R o b e r t S e i b e r t

 12        to t e l l D a r c y B l a c k w h e n s h e c o m p l a i n e d t h a t her

 13        c h i l d r e n w e r e r e f e r r e d t o as n i g g e r s b y J a m i e

 14        Lapress that, quote, unquote, stuff like that

 15        happens all the time?

 16   MS. BAHAS:         Objection to form.

 17   THE WITNESS:           A r e y o u a s k i n g m y o p i n i o n if t h a t ' s

 18        appropriate?

 19   BY M S . G R E C O :

 20   Q.   Yes.      In a work environment.

 21   A.   No , I d o n ' t t h i n k t h a t 's a p p r o p r i a t e .

 22   Q.   Okay.      W o u l d i t e v e r be a p p r o p r i a t e f o r him t o

 23        tell her when she complained her children were




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 159 of 183


                                                                                           159



  1        r e f e r r e d to as n i g g e r s b y an e m p l o y e e , t h a t i t

  2        happens in sports and politics and she would have

  3        to d e a l w i t h i t ?

  4   MS. BAHAS:        Objection.            Form.

  5   BY M S . G R E C O :

  6   Q.   Y o u can a n s w e r .

  7   A.   No .

  8   Q.   W e r e y o u e v e r o f f e r e d a n y e m p l o y m e n t b e n e f i t at

  9        Black Angus Meat?

 10   MS. BAHAS:        Objection.            Form.

 11   THE WITNESS:           No .

 12   BY M S . G R E C O :

 13   Q.   To t h e b e s t of y o u r k n o w l e d g e , w h o w e r e the

 14        s u p e r v i s o r s at B l a c k A n g u s M e a t ?

 15   MS. BAHAS:        Objection.            Form.

 16   BY M S . G R E C O :

 17   Q.   If y o u k n o w .

 18   A.   Bob.

 19   Q.   Robert Seibert?

 20   A.   And Diane.

 21   Q.   Diane Seibert.               Did y o u r e c o g n i z e K e e g a n R o b e r t s

 22        as a s u p e r v i s o r ?

 23   MS. BAHAS:        Objection.            Form.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 160 of 183


                                                                                       160



  1   THE WITNESS:           He w o r k e d t h e r e .

  2   BY M S . G R E C O :

  3   Q.   How about Debbie Negrych, did you recognize her

  4        as a s u p e r v i s o r ?

  5   A.   No .

  6   Q.   How about your father?

  7   A.   No .

  8   Q.   W a s he e v e r l e f t in c h a r g e ?

  9   A.   He ' s an e m p l o y ee .

 10   Q.   D i d you e v e r a s k h i m if he w a s e v e r l e f t in

 11        c h a r g e at B l a c k A n g u s M e a t ?

 12   A.   No .

 13   Q.   Okay.      Did you ever notice that Black Angus Meat

 14        h a d two s e p a r a t e r e g i s t e r s ?

 15   A.   No .

 16   Q.   D i d you e v e r s e e m o n e y b e i n g t a k e n i n r e l a t i v e t o

 17        deer processing?

 18   MS. BAHAS:        Objection to form.

 19   BY MS. GRECO:

 20   Q.   Y o u can a n s w e r .

 21   A.   No .

 22   Q.   Were you ever aware of an incident when Amherst

 23        p o l i c e w e r e c a l l e d r e l a t i v e to t h e c o n d u c t of




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 161 of 183


                                                                                             161



  1        Robert Seibert?

  2   MS. BAHAS:         Objection.           Form.

  3   BY M S . G R E C O :

  4   Q.   Y o u can a n s w e r .

  5   A.   No .

  6   Q.   Were you ever there when paychecks or monies were

  7        d i s t r i b u t e d to i n d i v i d u a l s t h a t p e r f o r m s e r v i c e s

  8        at B l a c k A n g u s M e a t ?

  9   MS. BAHAS:         Objection to form.

 10   THE WITNESS:           No .

 11   BY M S . G R E C O :

 12   Q.   Sorry?

 13   A.   No .

 14   Q.   D i d you e v e r a n s w e r t h e t e l e p h o n e at B l a c k A n g u s

 15        Meat?

 16   A.   No .

 17   MS. GRECO:         W h y d o n ' t w e t a k e a ten -m i n u t e b r e a k .

 18                (W h e r e u p o n , a s h o r t r e c e s s w a s t h e n t a k e n .)

 19   BY MS. GRECO:

 20   Q.   In t h e y e a r 2 0 0 7 , w h a t t y p e of a u t o m o b i l e d i d y o u

 21        drive?        W a s it a t r u c k ?

 22   A.   I b e l i e v e so , y e s .

 23   Q.   Do y o u k n o w ?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 162 of 183


                                                                                     162



  1   A.   I d o n 't k n o w w h a t v e h i c l e I had a t t h a t t i m e .

  2   Q.   W h a t v e h i c l e d o you h a v e n o w ?

  3   A.   2000 pickup truck.

  4   Q.   A 2000?

  5   A.   Yes.

  6   Q.   W h e n d i d you p u r c h a s e it ?

  7   A.   Six, seven years ago.

  8   Q.   So 2 0 1 0 o r ' 11 ?

  9   A.   Yes.

 10   Q.   What vehicle did you have before that?

 11   A.   An S 10 .

 12   Q.   W h a t ' s an S 1 0 ?

 13   A.   A small pickup truck.

 14   Q.   What color was it?

 15   A.   Black.

 16   Q.   W h a t w a s the m a k e o f it ?

 17   A.   I believe a Ford.

 18   Q.   Do y o u k n o w w h a t y e a r it w a s ?

 19   A.   No .

 20   Q.   A n d the 2 0 0 0 p i c k u p t r u c k , w h a t c o l o r w a s t h a t ?

 21   A.   Maroon.

 22   Q.   A n d is t h a t a F o r d a l s o ?

 23   A.   Yes.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 163 of 183


                                                                                        163



  1   Q.   T h e 2 0 0 0 F o r d p i c k u p t r u c k t h a t 's m a r o o n , i s t h a t

  2        t h e o n l y a u t o m o b i l e y o u o w n e d b e t w e e n 2 0 1 0 or ' 1 1

  3        a n d the p r e s e n t ?

  4   A.   Before the S10, I had another Ford pickup truck.

  5   Q.   H o w l o n g did y o u h a v e t h e S1 0 f o r ?

  6   A.   A year.

  7   Q.   And then what did you have before that?

  8   A.   I d o n 't k n o w t h e y e a r , b u t a n o t h e r F o r d p i c k u p

  9        truck.

 10   Q.   What color was that?

 11   A.   Green.

 12   Q.   H o w m a n y y e a r s d i d y o u h a v e t h a t one ?

 13   A.   Three, four years.

 14   Q.   H a v e y o u had t h e s a m e l i c e n s e p l a t e f o r all t h o s e

 15        years?

 16   A.   I b e l i e v e so .

 17   Q.   W h a t is y o u r l i c e n s e p l a t e n u m b e r ?

 18   A.   Pardon?

 19   Q.   W h a t is y o u r l i c e n s e p l a t e n u m b e r ?

 20   A.   I d o n 't k n o w .

 21   Q.   It ' s b e e n t h e s a m e a l l t h a t t i m e ?

 22   A.   I b e l i e v e so , y e s .

 23   Q.   When you would go to Black Angus Meat, where




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 164 of 183


                                                                                       164



  1        would you park?

  2   A.   In t h e p a r k i n g l o t .

  3   Q.   W o u l d y o u p a r k w h e r e the e m p l o y e e s p a r k or w o u l d

  4        you park --

  5   A.   Wherever there was a spot.

  6   Q.   How about your father, what does your father

  7        drive?

  8   A.   He j u s t g o t a n e w v e h i c l e , s o I 'm n o t s u r e .

  9   Q.   Let's go backwards.                W h a t v e h i c l e d i d he h a v e

 10        before the new one?

 11   A.   He h a d a w h i t e , I b e l i e v e , C h e v y .     S o m e t y p e of

 12        family vehicle.

 13   Q.   D i d he h a v e a n y t h i n g e l s e ?

 14   A.   T h a t he d r o v e ?

 15   Q.   Y e s , t h a t he w o u l d d r i v e t o w o r k .

 16   A.   A blue pickup truck.

 17   Q.   F o r how m a n y y e a r s d i d h e h a v e t h e b l u e p i c k u p

 18        truck?

 19   A.   He ' s h a d t h a t , s a y , t h i r t y y e a r s .

 20   Q.   Three?

 21   A.   Thirty.

 22   Q.   Years?

 23   A.   Thirty.




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 165 of 183


                                                                                        165



  1   Q.   Three zero?

  2   A.   That's correct.

  3   Q.   W h a t ' s t h e m a k e of t h a t t r u c k ?

  4   A.   It ' s a 1 9 7 6 F o r d .

  5   Q.   I w a n t to b u y t h a t t r u c k .        1976 Ford he's had for

  6        thirty years.             T h a t 's t h e t r u c k h e u s e s to go

  7        back and forth to work?

  8   A.   No .    That's a summer vehicle.

  9   Q.   What's his winter vehicle?

 10   A.   T h e one b e f o r e t h a t .

 11   Q.   The white Chevy family vehicle?

 12   A.   Yes.      E x p e d i t i o n or s o m e t h i n g l i k e t h a t .

 13   Q.   H o w l o n g has h e had t h a t ?

 14   A.   I would say three years.

 15   Q.   H o w a b o u t b e f o r e t h a t , w h a t did h e u s e d u r i n g t h e

 16        winter?        Did y o u r f a t h e r e v e r d r i v e a l i g h t -b l u e

 17        car?

 18   A.   L i g h t -b l u e , y e s .

 19   Q.   W a s t h a t his g i r l f r i e n d ' s c a r , if y o u k n o w ?

 20   A.   It w a s h e r c a r .         S h e p a s s e d a w a y , so h e t o o k o v e r

 21        the vehicle.

 22   Q.   W h a t k i n d of c a r w a s the l i g h t - b l u e c a r ?

 23   A.   S a m e t h i n g , l i k e an E x p e d i t i o n .




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 166 of 183


                                                                                        166



  1   Q.   Do y o u k n o w f o r how m a n y y e a r s he d r o v e t h a t

  2        vehicle?

  3   A.   I w o u l d s a y at l e a s t f i v e .

  4   Q.   Do y o u k n o w if t h a t w a s d u r i n g t h e y e a r s 2 0 0 8 , ' 9

  5        a n d ' 10 ?

  6   A.   No , I d o n ' t .

  7   Q.   When you would go to Black Angus Meat, how would

  8        y o u k n o w if y o u r d a d was t h e r e ?

  9   A.   He p a r k e d in t h e s a m e s p o t .

 10   Q.   Okay.      D u r i n g t h e y e a r s of 2 0 0 7 , '8 , ' 9 and ' 10 ,

 11        d u r i n g t h o s e y e a r s , d o y o u r e c a l l if h e had t h e

 12        l i g h t -b l u e c a r t h a t y o u s a i d y o u b e l i e v e w a s an

 13        Expedition?

 14   A.   I w o u l d s a y t h e l i g h t -b l u e c a r .

 15   Q.   Do y o u k n o w y o u r f a t h e r ' s l i c e n s e p l a t e n u m b e r ?

 16   A.   No .

 17   Q.   D o e s he h a v e a m i d d l e n a m e ?

 18   A.   His middle --

 19   Q.   Name.

 20   A.   Charles.

 21   Q.   What's your middle name?

 22   A.   I have two.

 23   Q.   Okay.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 167 of 183


                                                                                   167



  1   A.   Thomas Andrew.

  2   Q.   N o w , w h e n y o u w e n t to B l a c k A n g u s M e a t , did y o u

  3        ever park anywhere other than in their parking

  4        lot?

  5   A.   No .

  6   MS. GRECO:        I have no further questions.

  7   MS. BAHAS:        Okay.

  8   MS. GRECO:        Would you like to read and sign, which

  9        m e a n s y o u g e t to r e a d it a n d t h e n if t h e r e ' s

 10        something you think she typed inaccurately, you

 11        c a n w r i t e it o n an e r r a t a s h e e t a n d s h e w i l l s e n d

 12        it t o y o u , a s o p p o s e d to s a y i n g i t i s w h a t it is

 13        a n d l e t t i n g it g o .

 14   THE WITNESS:            I'm fine with that.

 15   MS. GRECO:        L e a v i n g it t h e w a y i t i s ?

 16   THE WITNESS:            Correct.

 17   MS. GRECO:        S o h e d o e s n o t w a n t to r e a d a n d s i g n .      He

 18        w a i v e s it .

 19

 20                               *       *   *     *      *

 21

 22

 23




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 168 of 183


                                                                                              168



  1        S T A T E OF N E W Y O R K )

  2                                     SS :

  3        C O U N T Y OF E R I E )

  4

  5                I , M a r y Ann M o r e t t a , a N o t a r y P u b l i c in a n d

  6        f o r the S t a t e of N e w Y o r k , C o u n t y of E r i e , DO

  7        H E R E B Y C E R T I F Y t h a t t h e t e s t i m o n y of P A T R I C K

  8        H O W E L L S w a s t a k e n d o w n b y me in a v e r b a t i m m a n n e r

  9        by m e a n s of M a c h i n e S h o r t h a n d , on F e b r u a r y 19 ,

 10        2018.      That the testimony was then reduced into

 11        w r i t i n g u n d e r my d i r e c t i o n .   That the testimony

 12        w a s t a k e n to b e u s e d in t h e a b o v e -e n t i t l e d

 13        action.        That the said deponent, before

 14        e x a m i n a t i o n , w a s d u l y s w o r n by me to t e s t i f y to

 15        the truth, the whole truth and nothing but the

 16        t r u t h , r e l a t i v e to s a i d a c t i o n .

 17                I f u r t h e r C E R T I F Y t h a t t h e a b o v e -d e s c r i b e d

 18        transcript constitutes a true and accurate and

 19        complete transcript of the testimony.

 20

 21                                     __ __ _ __ _ _ _ __ __ _ _ __ _ __ ___ _ _ __ __
                                                   MARY ANN MORETTA,
 22                                                Notary Public.

 23




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 169 of 183
                                                      Patrick Howells
                                                                                                                                   1
             '             45:22, 47:1, 47:15,       60:15                     168:12                      39:14, 40:1, 40:7,
                           47:19, 48:2, 48:15,        264 [7] - 2:13, 9:5,       above-requested [5]       40:11, 40:23, 41:4,
 '10 [5] - 97:12, 107:1,   49:3, 52:4, 56:3,         9:7, 9:9, 9:12, 9:14,     - 18:11, 75:21, 89:23,      41:22, 42:4, 42:11,
120:19, 166:5, 166:10      56:17, 57:7, 59:3,        99:1                      140:7, 158:7                42:18, 42:23, 43:3,
 '11 [2] - 162:8, 163:2    59:8, 60:4, 77:14,         264(1 [2] - 2:13, 9:15     accepted [1] -            43:10, 43:13, 43:17,
 '67 [1] - 11:2            78:11, 97:12, 98:9,        264A [1] - 99:19         142:17                      43:20, 44:1, 44:5,
 '86 [2] - 13:17, 15:6     106:23, 120:18,            264B [1] - 100:17          according [2] -           44:9, 44:12, 44:15,
 '87 [4] - 15:7, 15:8,     122:7, 161:20, 166:10      264C [1] - 100:23        58:16, 59:23                44:18, 44:22, 45:5,
15:19, 15:21                2008 [21] - 10:4,         264D [1] - 101:10          accurate [4] - 4:20,      45:8, 45:11, 45:15,
 '90 [1] - 15:4            11:17, 41:21, 42:10,       264E [1] - 101:16        94:18, 107:3, 168:18        46:1, 46:4, 46:7,
                           43:9, 43:23, 44:14,        264F [1] - 102:4           Action [3] - 2:5, 5:19,   46:10, 46:13, 46:16,
            1              45:7, 46:3, 46:12,         264G [1] - 102:19        6:11                        46:19, 47:2, 47:6,
 1 [3] - 9:12, 58:21,      47:5, 48:5, 49:6, 56:6,    264H [1] - 103:4           action [3] - 4:7,         47:9, 47:13, 47:16,
77:22                      56:20, 57:11, 59:15,       264I [1] - 104:17        168:13, 168:16              48:1, 48:5, 48:8,
                           60:9, 77:16, 107:18,       264J [1] - 104:3           address [2] - 9:21,       48:12, 49:4, 49:7,
 1/9/18 [1] - 69:14
                           166:4                      264K [1] - 103:16        17:4                        49:10, 49:15, 50:2,
 1099 [6] - 7:22,
                            2009 [19] - 10:4,                                    aerial [1] - 69:13        50:5, 50:10, 50:13,
28:20, 28:21, 28:23,                                  294 [4] - 2:5, 5:16,
                           11:17, 41:21, 42:17,                                  African [7] - 110:9,      50:20, 56:3, 56:10,
97:14, 98:3                                          6:5, 6:10
                           43:12, 44:4, 44:17,                                 110:13, 114:14,             56:15, 56:18, 56:21,
 10th [2] - 58:9, 58:19
                           45:10, 46:15, 47:8,                                 133:14, 133:18,             57:1, 57:5, 57:9,
 11/3/67 [1] - 11:4
                           48:8, 49:9, 56:9,
                                                                 3                                         57:12, 57:16, 57:20,
 11th [1] - 59:7                                                               134:2, 140:1
                           56:23, 57:15, 59:8,        34(a [1] - 7:13            African-American          58:7, 58:17, 58:18,
 1200 [1] - 3:6
                           59:18, 60:12, 77:19        3444 [3] - 3:23, 9:22,   [6] - 110:13, 114:14,       58:20, 59:4, 59:10,
 14 [2] - 1:18, 3:3
                            2010 [43] - 9:10,        10:8                      133:14, 133:18,             59:16, 59:19, 59:23,
 14108 [1] - 3:23
                           34:16, 41:21, 42:20,       36 [1] - 10:21           134:2, 140:1                60:4, 60:10, 60:13,
 14202 [1] - 3:7
                           42:21, 43:15, 44:7,                                   African-Americans         60:17, 62:15, 62:19,
 14203 [1] - 3:4
 16 [2] - 2:11, 6:4
                           44:20, 45:13, 46:18,                  4             [1] - 110:9
                                                                                                           66:2, 66:4, 67:11,
                           47:11, 48:10, 48:11,                                  afternoon [1] -           68:3, 68:22, 69:5,
 1700 [2] - 1:18, 3:3                                 42 [1] - 10:10
                           48:15, 49:13, 56:13,                                107:10                      69:10, 69:14, 70:12,
 19 [4] - 1:19, 2:7,                                  423-0178 [1] - 10:1
                           57:3, 57:4, 57:18,                                    ago [3] - 11:16,          72:2, 72:15, 74:3,
5:21, 168:9                58:5, 58:6, 58:9,                                                               76:12, 76:15, 76:21,
                                                                               34:21, 162:7
 1976 [2] - 165:4,         58:19, 58:21, 60:2,                   5                                         77:3, 77:11, 77:13,
                                                                                 agree [6] - 97:22,
165:5                      60:15, 77:22, 77:23,       5 [1] - 2:5                                          77:17, 77:20, 78:1,
                                                                               138:16, 138:21,
 1986 [1] - 15:5           98:9, 162:8, 163:2         5th [2] - 59:6, 60:1                                 78:3, 78:7, 78:10,
                                                                               139:3, 139:4, 140:11
 1990 [3] - 15:8,           2011 [1] - 91:7                                                                78:16, 79:5, 79:15,
                                                                                 agreed [2] - 9:4, 9:8
15:22, 17:22
 1996 [1] - 10:17
                            2012 [1] - 20:15                     7               ahead [1] - 150:7
                                                                                                           80:14, 81:16, 81:19,
                            2013 [3] - 20:15,                                                              82:1, 82:4, 82:8,
                                                      7pp [2] - 2:11, 6:4        AIDS [1] - 12:17
 1999 [1] - 11:19          20:16, 25:10                                                                    82:11, 82:16, 82:19,
                                                                                 Amended [6] - 2:6,
 19th [1] - 6:13            2015 [1] - 52:17                                                               82:23, 83:3, 83:7,
                                                                 8             2:10, 5:19, 6:2, 6:12,
 1st [12] - 42:21,          2016 [1] - 52:15                                                               84:9, 85:18, 86:20,
                                                                               6:15
43:15, 44:7, 44:20,         2017 [1] - 52:13          8 [5] - 97:12, 98:9,                                 88:17, 88:20, 89:14,
                                                                                 American [7] -
45:13, 47:11, 48:10,        2018 [12] - 1:19, 2:7,   106:23, 120:18,                                       90:4, 91:9, 91:21,
                                                                               110:13, 114:14,
56:13, 57:3, 57:18,        2:8, 2:10, 2:11, 5:21,    166:10                                                92:1, 93:21, 94:12,
                                                                               120:9, 133:14,
58:5, 60:15                5:22, 6:1, 6:4, 6:13,                                                           94:14, 95:5, 95:22,
                                                                               133:18, 134:2, 140:1
                                                                                                           96:1, 96:4, 96:10,
                           6:15, 168:10                          9               Americans [1] -
            2               20th [1] - 60:2                                    110:9
                                                                                                           97:7, 105:8, 105:11,
                                                      9 [7] - 2:13, 97:12,                                 105:22, 106:2, 106:9,
 2 [5] - 2:8, 2:9, 5:22,    21st [1] - 49:13                                     Amherst [3] - 13:6,
                                                     98:9, 106:23, 120:18,                                 106:15, 106:17,
6:1, 6:14                   236 [2] - 38:18, 40:2    166:4, 166:10             13:7, 160:22
                                                                                                           106:22, 107:19,
 200 [1] - 3:7              237 [3] - 39:5, 60:23,    9:26 [1] - 1:19            Andrew [1] - 167:1
                                                                                                           108:1, 108:6, 108:10,
 2000 [6] - 10:19,         62:2                                                  Angus [315] - 4:8,        108:16, 110:9,
11:19, 162:3, 162:4,        241 [5] - 40:4, 56:1,
                           60:22, 69:12, 72:4
                                                                A              7:23, 8:1, 8:9, 8:12,       110:13, 110:17,
162:20, 163:1                                                                  9:1, 9:11, 13:8, 33:22,
                                                       A.M [1] - 1:19                                      110:23, 111:5,
 2004 [1] - 19:15           246 [1] - 9:11                                     34:1, 34:5, 34:8,
                                                       ABC [1] - 105:16                                    111:10, 111:17,
 2005 [7] - 15:4,           25 [1] - 77:23                                     34:18, 35:12, 35:14,
                                                       ability [2] - 5:3,                                  111:20, 111:23,
19:16, 20:6, 25:10,         2519 [2] - 40:8, 40:12                             35:23, 36:2, 36:9,
                                                     31:12                                                 112:3, 112:6, 112:8,
46:6, 59:7, 60:1            25th [14] - 42:21,                                 36:13, 36:20, 37:2,
                                                       able [1] - 65:17                                    112:17, 113:13,
 2006 [1] - 46:9           43:15, 44:7, 44:20,                                 37:5, 37:8, 37:11,          113:14, 113:21,
 2007 [30] - 41:20,        45:13, 47:11, 48:11,        above-described [1]     37:14, 37:18, 37:22,        113:22, 114:3, 114:9,
41:23, 42:4, 43:2,         49:13, 56:13, 57:3,       - 168:17                  38:7, 38:21, 38:23,         114:15, 114:21,
43:19, 44:11, 45:4,        57:18, 58:6, 58:21,         above-entitled [1] -    39:2, 39:11, 39:13,         115:4, 115:5, 115:11,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 170 of 183
                                                     Patrick Howells
                                                                                                                              2
115:12, 115:23,          42:12, 53:15, 58:12,       72:8, 72:13, 72:23,      7:15, 19:12, 22:21,     139:10, 139:13,
116:4, 116:7, 116:9,     59:13, 60:7, 61:21,        73:15, 76:19, 83:10,     23:18, 27:2, 30:13,     139:19, 140:4,
116:12, 116:16,          62:13, 70:8, 72:18,        144:22, 145:18,          32:23, 33:13, 37:23,    140:13, 140:21,
117:22, 118:22,          73:4, 74:8, 77:8,          145:20, 147:19,          38:9, 39:20, 41:2,      141:6, 142:22, 143:7,
119:3, 119:12,           78:21, 79:18, 85:6,        150:21                   48:17, 49:22, 53:5,     144:7, 144:12, 145:2,
119:15, 119:18,          86:17, 87:3, 92:9,          areas [5] - 61:4,       53:13, 54:4, 55:15,     145:9, 146:2, 146:9,
119:23, 120:5, 120:8,    92:15, 97:19, 98:6,        61:8, 61:10, 74:3,       58:10, 58:13, 59:11,    146:17, 147:1, 147:8,
120:11, 120:18,          105:20, 107:8, 108:4,      89:8                     60:5, 61:9, 61:19,      147:21, 148:3, 148:9,
121:4, 121:20,           108:13, 108:19,             arrive [1] - 79:5       62:4, 62:11, 63:22,     148:15, 148:22,
121:23, 122:8,           111:14, 113:18,             arrived [3] - 77:10,    64:7, 64:17, 65:12,     150:3, 150:12,
122:12, 123:12,          114:4, 115:2, 115:16,      78:10, 125:7             67:18, 68:5, 68:11,     150:18, 151:3, 151:8,
123:22, 124:2, 124:5,    119:6, 120:15, 121:7,       arriving [1] - 78:16    69:6, 70:6, 71:14,      152:10, 152:20,
124:8, 124:14,           122:3, 124:22, 126:8,       arrow [1] - 61:17       72:10, 72:16, 73:2,     153:4, 153:8, 153:15,
124:19, 125:7, 125:9,    126:14, 129:8,              articulate [1] - 5:6    73:12, 73:17, 74:6,     153:19, 155:6,
125:13, 125:16,          130:17, 131:10,             Asian [1] - 113:2       75:12, 75:19, 76:8,     155:13, 155:19,
125:21, 126:1, 127:3,    131:17, 132:13,             ass [2] - 137:12,       76:22, 77:6, 78:13,     156:2, 157:2, 158:16,
127:8, 127:16,           132:20, 134:6, 135:2,      138:14                   78:19, 79:10, 79:16,    159:4, 159:10,
127:21, 128:13,          140:23, 141:8,              assisting [1] - 74:12   80:7, 83:17, 83:21,     159:15, 159:23,
128:17, 129:1, 129:4,    146:19, 147:3, 153:4,       associated [1] -        84:12, 85:4, 86:15,     160:18, 161:2, 161:9,
129:23, 130:20,          153:10, 155:15,            23:16                    87:1, 88:7, 88:13,      167:7
131:2, 131:4, 131:7,     156:4, 159:6, 160:20,       assume [5] - 58:9,      88:22, 89:15, 90:21,     BARCLAY [1] - 3:5
131:20, 131:23,          161:4, 161:14              59:6, 73:7, 82:13,       91:2, 91:10, 91:19,      Barnes [3] - 87:7,
132:3, 132:6, 132:10,     answered [25] -           104:9                    92:7, 92:13, 92:19,     87:9, 125:20
132:16, 132:22,          53:13, 64:17, 87:1,         assuming [4] -          94:16, 94:19, 96:12,     based [2] - 94:18,
133:5, 133:15,           89:15, 91:10, 96:12,       47:19, 58:16, 59:23,     97:2, 97:8, 97:17,      129:14
133:19, 134:9,           99:6, 107:6, 107:20,       96:21                    98:4, 99:6, 105:14,      basement [3] -
134:10, 134:19,          108:2, 116:17,              attached [1] - 6:23     105:18, 106:5, 107:6,   51:12, 93:18, 110:1
134:20, 135:5, 135:6,    120:13, 123:18,                                     107:20, 108:2,           basic [1] - 4:13
                                                     attend [3] - 55:17,
135:12, 135:13,          124:20, 128:14,                                     108:11, 108:17,          basics [2] - 65:18,
                                                    55:21, 55:22
135:20, 136:2, 136:3,    128:19, 129:5,                                      110:19, 111:1, 111:6,   65:19
                                                     attending [2] - 52:3,
136:10, 136:12,          129:17, 141:6, 153:8,                               111:12, 112:10,          basis [4] - 22:12,
                                                    55:12
136:17, 137:11,          155:6, 155:13,                                      112:21, 113:3,          31:15, 143:20, 156:10
                                                     attorney [1] - 4:18
137:17, 137:23,          155:19, 156:2, 157:2                                113:16, 114:1, 114:4,    Bates [2] - 2:12, 6:4
                                                     August [1] - 60:2
138:7, 139:23,            answers [1] - 26:21                                114:23, 115:14,          bathroom [3] -
                                                     Aunt [1] - 126:1
140:19, 141:22,           APPEARANCES [1] -                                  115:20, 116:1,          143:6, 143:9, 147:14
                                                     automobile [2] -
142:2, 142:4, 142:7,     3:1                                                 116:17, 117:7,           bear [2] - 151:18,
                                                    161:20, 163:2
143:3, 143:11,            Appearing [1] - 3:4                                117:19, 118:7, 119:4,   151:19
                                                     Avant [1] - 3:6
152:16, 153:3, 153:7,     appearing [1] - 3:8                                119:19, 120:1,           became [2] - 20:23,
                                                     Avenue [3] - 3:7,
153:13, 153:23,           application [3] -                                  120:13, 121:5,          119:18
                                                    10:11, 10:12
154:7, 154:10,           8:15, 111:17, 111:20                                121:12, 121:17,          become [2] - 33:11,
                                                     aware [24] - 88:5,
155:12, 155:18,           apply [1] - 112:2                                  122:1, 122:13,          119:17
156:1, 156:15,                                      88:10, 91:21, 92:1,      122:18, 122:23,
                          appropriate [27] -                                                          becoming [1] - 25:14
156:18, 156:21,                                     96:4, 97:16, 106:2,      123:13, 123:18,
                         113:11, 113:12,                                                              began [2] - 32:12,
                                                    110:16, 110:22,
157:1, 158:4, 159:9,     113:20, 114:2, 114:5,                               124:9, 124:15,
                                                    111:4, 111:9, 119:17,                            32:16
159:14, 160:11,          114:20, 115:10,                                     124:20, 126:6,
                                                    120:8, 120:11, 127:7,                             beginning [6] - 16:2,
160:13, 161:8,           115:18, 115:22,                                     126:12, 126:20,
                                                    133:13, 133:17,                                  18:7, 23:4, 26:13,
161:14, 163:23,          133:21, 133:23,                                     127:5, 127:12,
                                                    139:16, 141:2,                                   51:23, 116:21
166:7, 167:2             134:8, 134:18, 135:4,                               127:17, 128:6,
                                                    142:20, 152:18,                                   behavior [1] - 131:14
 ANGUS [3] - 1:10,       135:11, 136:1,                                      128:14, 128:19,
                                                    153:12, 158:2, 160:22                             benefit [1] - 159:8
1:11, 1:11               136:16, 137:3,                                      129:5, 129:17,
                                                                                                      benefits [13] - 8:5,
 Ann [1] - 168:5         137:10, 137:16,                                     130:10, 130:15,
 ANN [2] - 1:20,         137:22, 138:6,
                                                              B              131:8, 131:15, 132:7,
                                                                                                     23:16, 23:20, 24:3,
                                                                                                     24:6, 24:8, 24:10,
168:21                   139:22, 158:11,             B-U-B-B-Y [1] -         132:11, 132:17,
                                                                                                     24:16, 31:9, 31:12,
 annual [4] - 22:12,     158:18, 158:21,            27:10                    132:23, 133:6, 134:4,
                                                                                                     31:14, 31:19, 31:21
28:16, 55:4, 143:20      158:22                      background [1] -        134:13, 134:23,
                                                                                                      Bennett [1] - 60:20
 annually [1] - 29:6      approve [1] - 29:9        112:22                   135:8, 135:16,
                                                                                                      best [6] - 5:3, 33:6,
 answer [69] - 5:3,       April [6] - 18:7,          backtrack [1] - 25:9    135:21, 136:7,
                                                                                                     35:4, 86:10, 110:8,
5:6, 5:7, 5:13, 18:11,   18:13, 22:19, 23:4,         backwards [1] -         136:23, 137:4,
                                                                                                     159:13
35:17, 35:18, 38:2,      59:7                       164:9                    137:13, 137:19,
                                                                                                      better [5] - 25:3,
38:4, 38:11, 40:15,       area [13] - 61:1, 62:9,    BAHAS [203] - 3:6,      138:3, 138:10,
                                                                                                     40:3, 133:10, 134:3,
                                                                             138:18, 138:23,




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 171 of 183
                                                    Patrick Howells
                                                                                                                                3
134:11                     72:2, 72:15, 74:3,      132:5, 132:6, 132:9,     103:6, 103:18, 157:8,      72:19, 72:20, 72:23,
 between [9] - 3:14,       75:1, 75:4, 76:12,      132:10, 132:16,          157:9, 159:18              73:6, 73:22, 151:14
15:8, 48:10, 77:22,        76:15, 76:20, 77:2,     132:22, 133:5,            Bob's [4] - 53:20,         Building [3] - 1:18,
78:5, 79:23, 80:17,        77:10, 77:13, 77:17,    133:15, 133:19,          105:1, 115:12, 152:17      3:3, 3:6
107:2, 163:2               77:20, 78:1, 78:3,      134:9, 134:10,            bone [1] - 66:5            buildings [1] - 40:11
 big [2] - 107:14,         78:7, 78:10, 78:16,     134:19, 134:20,           boneless [1] - 90:12       bunch [1] - 149:23
152:8                      79:5, 79:15, 80:5,      135:5, 135:6, 135:12,     born [1] - 10:23           business [6] - 1:10,
 bill [2] - 27:5, 29:13    80:13, 81:16, 81:19,    135:13, 135:20,           borrow [3] - 142:10,      16:14, 17:6, 22:6,
 Bill [3] - 29:14,         82:1, 82:4, 82:8,       136:2, 136:3, 136:10,    142:12, 142:14             39:15, 40:1
29:19, 87:11               82:11, 82:16, 82:19,    136:12, 136:17,           bought [1] - 82:6          busy [2] - 67:1,
 bin [2] - 61:22           82:23, 83:3, 83:7,      137:8, 137:11,            BOULEVARD [1] -           127:3
 biracial [1] - 136:18     84:9, 85:11, 85:14,     137:17, 137:23,          1:10                        butcher [6] - 41:12,
 birth [2] - 11:1, 11:3    85:18, 86:20, 87:17,    138:7, 139:5, 139:12,     Boulevard [3] -           46:22, 61:1, 61:5,
 bit [1] - 81:5            88:17, 88:20, 89:14,    139:23, 140:19,          39:17, 40:8, 40:12         62:10, 73:16
 BLACK [4] - 1:6,          90:4, 91:9, 91:21,      141:22, 142:2, 142:4,     box [5] - 79:21,           buy [1] - 165:5
1:10, 1:11, 1:11           92:1, 93:21, 94:12,     142:7, 142:16, 143:3,    92:11, 129:15,              BY [205] - 4:4, 6:8,
 Black [365] - 3:9, 4:7,   94:13, 95:5, 95:11,     143:11, 145:23,          143:14, 143:15             7:18, 9:18, 18:15,
4:8, 7:23, 8:1, 8:9,       95:14, 95:22, 96:1,     146:8, 152:16, 153:2,     boxed [1] - 72:1          19:14, 22:22, 23:19,
8:12, 8:20, 9:1, 9:11,     96:4, 96:10, 97:7,      153:7, 153:13,            boxes [2] - 129:3,        27:3, 30:14, 33:2,
13:8, 33:21, 34:1,         98:19, 105:8, 105:11,   153:23, 154:7, 154:9,    155:17                     33:15, 38:1, 38:10,
34:5, 34:8, 34:18,         105:22, 106:2, 106:9,   154:10, 155:12,           boyfriend [1] -           39:22, 41:3, 48:20,
35:12, 35:14, 35:23,       106:15, 106:17,         155:18, 156:1,           135:14                     49:23, 53:6, 53:14,
36:2, 36:8, 36:12,         106:22, 107:19,         156:15, 156:18,           break [9] - 81:3,         54:5, 55:16, 58:11,
36:13, 36:17, 36:20,       107:23, 108:6,          156:21, 156:23,          119:2, 122:11,             58:14, 59:12, 60:6,
37:2, 37:5, 37:8,          108:10, 108:16,         158:4, 158:12, 159:9,    122:17, 122:22,            61:11, 61:20, 62:6,
37:11, 37:14, 37:15,       110:9, 110:13,          159:14, 160:11,          123:12, 124:19,            62:12, 63:23, 64:8,
37:18, 37:21, 37:22,       110:17, 110:23,         160:13, 161:8,           140:3, 161:17              64:18, 65:14, 67:20,
38:6, 38:7, 38:21,         111:5, 111:10,          161:14, 162:15,                                     68:9, 68:13, 69:8,
                                                                             breasts [3] - 82:5,
38:23, 39:2, 39:11,        111:17, 111:20,         163:23, 166:7, 167:2                                70:7, 71:16, 72:12,
                                                                            82:9, 90:12
39:12, 39:14, 40:1,        111:23, 112:3, 112:5,    black [15] - 104:11,                               72:17, 73:3, 73:14,
                                                                             Brett [3] - 58:2, 58:6,
40:7, 40:11, 40:23,        112:8, 112:17,          105:4, 113:22,                                      73:20, 74:7, 75:15,
                                                                            58:17
41:4, 41:15, 41:22,        113:13, 113:14,         114:16, 115:6,                                      76:2, 76:11, 77:1,
                                                                             bring [19] - 7:10,
42:4, 42:11, 42:18,        113:21, 113:22,         115:12, 134:10,                                     77:7, 78:15, 78:20,
                                                                            17:17, 17:20, 64:6,
42:22, 43:3, 43:10,        114:3, 114:9, 114:15,   134:21, 135:7,                                      79:12, 79:17, 80:12,
                                                                            64:11, 66:21, 67:23,
43:13, 43:17, 43:20,       114:21, 115:4, 115:5,   135:14, 136:3, 136:4,                               83:18, 83:23, 84:13,
                                                                            90:7, 90:11, 106:14,
44:1, 44:5, 44:9,          115:11, 115:12,         136:20, 139:7, 140:2                                85:5, 86:16, 87:2,
                                                                            106:17, 106:19,
44:12, 44:15, 44:18,       115:23, 116:4, 116:7,    Black's [20] - 84:22,                              88:9, 88:15, 88:23,
                                                                            107:12, 128:23,
44:22, 45:5, 45:8,         116:9, 116:12,          86:5, 99:5, 99:8,                                   89:16, 90:3, 90:22,
                                                                            143:15, 143:21,
45:11, 45:14, 45:23,       116:16, 117:22,         99:13, 100:13,                                      91:4, 91:12, 91:20,
                                                                            151:20, 152:1, 152:3
46:4, 46:7, 46:10,         118:22, 119:2,          100:20, 101:7,                                      92:8, 92:14, 92:21,
                                                                             bringing [1] - 88:16
46:13, 46:16, 46:19,       119:11, 119:15,         101:13, 101:23,                                     94:17, 95:1, 96:14,
                                                                             brother [8] - 28:6,
47:2, 47:6, 47:9,          119:18, 119:23,         102:13, 103:2,                                      97:4, 97:10, 97:18,
                                                                            36:19, 54:12, 81:12,
47:13, 47:16, 48:1,        120:5, 120:8, 120:11,   103:14, 104:7,                                      98:5, 98:18, 99:7,
                                                                            81:13, 85:23, 95:5,
48:5, 48:8, 48:12,         120:18, 121:4,          127:20, 127:23,                                     105:15, 105:19,
                                                                            133:3
49:4, 49:7, 49:10,         121:23, 122:8,          131:19, 141:4,                                      106:7, 107:7, 107:22,
                                                                             brought [7] - 4:8,
49:15, 50:2, 50:5,         122:12, 123:12,         152:23, 153:2                                       108:3, 108:12,
                                                                            24:19, 24:21, 25:1,
50:10, 50:13, 50:19,       123:21, 123:22,          Blackman [4] - 2:9,                                108:18, 110:21,
                                                                            95:23, 122:20, 151:18
52:19, 52:23, 54:6,        124:1, 124:2, 124:5,    2:11, 6:1, 6:3                                      111:3, 111:8, 111:13,
                                                                             Bubby [2] - 27:8,
54:15, 56:3, 56:10,        124:7, 124:8, 124:12,    block [4] - 41:12,                                 112:11, 113:1, 113:5,
                                                                            27:9
56:15, 56:18, 56:21,       124:14, 124:18,         61:2, 61:5, 73:19                                   113:17, 114:6, 115:1,
                                                                             BUFFALO [1] - 1:10
57:1, 57:5, 57:8,          124:19, 125:7, 125:9,    blocks [1] - 62:10                                 115:15, 115:21,
                                                                             Buffalo [3] - 1:18,
57:12, 57:16, 57:20,       125:12, 125:16,          blonde [3] - 103:23,                               116:2, 116:20, 117:9,
                                                                            3:4, 3:7
58:7, 58:16, 58:18,        125:21, 126:1, 127:2,   104:12, 104:21                                      117:20, 118:8, 119:5,
                           127:8, 127:15,                                    building [30] - 38:14,
58:20, 59:4, 59:9,                                  blue [7] - 164:16,                                 119:21, 120:3,
                           127:21, 128:10,                                  38:15, 38:18, 38:23,
59:16, 59:19, 59:23,                               164:17, 165:16,                                     120:14, 121:6,
                           128:12, 128:17,                                  39:16, 39:17, 69:15,
60:4, 60:10, 60:13,                                165:18, 165:22,                                     121:13, 121:18,
                           129:1, 129:4, 129:23,                            69:16, 69:18, 69:21,
60:16, 62:15, 62:18,                               166:12, 166:14                                      122:2, 122:15,
                           130:19, 130:23,                                  70:1, 70:5, 70:16,
66:2, 66:3, 67:11,                                  blueprint [1] - 21:6                               122:19, 123:15,
                           131:2, 131:4, 131:7,                             70:17, 71:5, 71:18,
68:3, 68:22, 69:5,                                  Bob [9] - 51:10,                                   123:20, 124:11,
                           131:12, 131:19,                                  71:21, 72:5, 72:7,
69:10, 69:13, 70:12,                               93:21, 93:22, 100:7,                                124:17, 124:21,
                           131:23, 132:2, 132:3,                            72:9, 72:13, 72:14,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 172 of 183
                                                    Patrick Howells
                                                                                                                                   4
126:7, 126:13,           carton [1] - 129:15        cleanup [1] - 15:17       23:1, 23:7, 23:17,         COUNTY [1] - 168:3
126:22, 127:6,           cartons [1] - 155:18       clear [6] - 74:2, 79:4,   23:21, 24:16, 24:18,       County [1] - 168:6
127:13, 127:19,          case [5] - 4:15, 4:23,    81:18, 94:9, 154:21,       25:7, 25:9, 25:17,         couple [3] - 34:21,
128:8, 128:16,          34:11, 35:12, 35:14        156:13                     25:18, 26:5, 27:4,        66:12, 66:14
128:22, 129:7,           cash [7] - 96:19,          cleavage [2] - 138:2,     27:6, 29:17, 29:18,        courses [1] - 14:15
129:19, 130:12,         96:20, 96:22, 97:6,        138:15                     29:21, 30:1, 30:11,        court [3] - 4:14, 5:1,
130:16, 131:9,          97:14, 97:20, 97:23         client [4] - 40:22,       30:12, 30:21, 31:1,       5:4
131:16, 132:8,           Caucasian [4] - 11:7,     78:18, 79:9, 83:14         31:4                       COURT [1] - 1:3
132:12, 132:19,         134:18, 136:1, 136:2        client's [1] - 84:1        concrete [14] - 17:3,     Court [1] - 4:16
133:2, 133:8, 134:5,     cell [2] - 124:1, 124:4    clock [5] - 29:16,        17:11, 19:10, 20:18,       cover [1] - 19:22
134:15, 135:1,           center [3] - 149:17,      29:23, 119:2, 119:8,       21:7, 22:5, 26:6, 51:8,    credit [1] - 135:15
135:10, 135:18,         149:18, 149:21             119:10                     51:12, 51:18, 51:20,       crime [1] - 27:13
135:23, 136:9, 137:2,    Center [1] - 98:12         closest [2] - 72:9,       83:20, 93:3, 116:12        cruel [2] - 136:21,
137:6, 137:15,           ceramic [4] - 109:5,      72:13                       conduct [2] - 131:13,    139:8
137:21, 138:5,          109:7, 109:10, 109:20       code [1] - 12:23          160:23                     Cumberland [1] -
138:12, 138:20,          Certificate [5] - 2:8,     collect [1] - 19:18        consider [2] - 21:15,    141:20
139:2, 139:11,          2:10, 5:23, 6:2, 6:15       college [5] - 15:6,       53:11                      customer [8] - 83:7,
139:15, 139:21,          certification [1] -       15:19, 15:20, 16:4,         constitutes [1] -        114:22, 115:6,
140:10, 140:15,         3:17                       16:5                       168:18                    129:16, 137:18,
140:22, 141:7, 143:1,    CERTIFY [2] - 168:7,       College [2] - 14:1,        construction [6] -       138:1, 138:8, 141:22
143:10, 144:9,          168:17                     14:19                      14:20, 14:21, 15:21,       customers [16] -
144:14, 145:4,           chance [1] - 68:16         color [3] - 162:14,       16:14, 16:19, 74:23       72:2, 72:6, 83:1, 83:4,
145:10, 146:4,                                     162:20, 163:10              contractor [1] - 98:2
                         change [1] - 48:16                                                             92:12, 113:15,
146:12, 146:18,                                     colored [3] - 103:22,      conversation [6] -
                         changing [2] -                                                                 113:22, 114:17,
147:2, 147:11,                                     104:11, 104:21             35:22, 36:16, 36:19,
                        136:21, 139:7                                                                   115:7, 115:11,
147:23, 148:4,                                                                36:22, 37:4, 93:22
                         charge [2] - 160:8,        commencing [1] -                                    115:12, 116:4, 116:5,
148:11, 148:18,                                                                conversations [1] -
                        160:11                     1:19                                                 129:4, 155:18, 157:7
149:1, 150:4, 150:14,                                                         37:7
                         Charles [1] - 166:20       comment [1] - 139:3                                  cut [22] - 62:20, 63:3,
150:20, 151:4,                                                                 convicted [1] - 27:13
                         cheat [1] - 136:5          comments [3] -                                      63:5, 63:6, 63:8,
151:10, 152:12,                                                                cooler [8] - 143:2,
                         check [4] - 28:9,         135:19, 138:13,                                      63:11, 63:14, 63:15,
152:22, 153:9,                                                                143:5, 143:11,
                        28:10, 28:12, 30:4         138:16                                               63:17, 64:16, 64:21,
153:17, 153:21,                                                               143:16, 143:22,
                         Chevy [2] - 164:11,        commercial [1] -                                    65:1, 65:3, 65:7, 66:1,
155:8, 155:14,                                                                146:22, 147:4, 147:14
                        165:11                     25:4                                                 66:18, 67:13, 89:19,
155:22, 156:3, 157:4,                                                          coolers [5] - 76:1,
                         chicken [7] - 71:21,       companies [1] - 30:7                                117:10, 151:1, 151:11
158:10, 158:19,                                                               76:4, 76:6, 76:10,
                        82:5, 82:9, 90:5, 90:7,     company [3] - 28:12,                                 cutting [8] - 41:9,
159:5, 159:12,                                                                147:9
                        92:2, 92:4                 29:15, 30:4                                          41:10, 65:11, 70:5,
159:16, 160:2,                                                                 correct [28] - 7:2,
                         children [8] - 12:11,      compensated [1] -                                   73:19, 89:2, 118:2,
160:19, 161:3, 161:11                                                         21:13, 24:23, 31:22,
                        127:23, 130:23,            110:2                                                156:23
 byproduct [1] -                                                              36:6, 48:23, 50:10,
                        136:18, 136:20,             compensation [1] -
67:11
                        139:6, 158:13, 158:23      8:4                        50:11, 62:17, 68:2,                  D
                         children's [1] - 140:1     complained [6] -          69:3, 80:2, 80:4, 82:3,
          C              chops [3] - 71:20,        131:22, 132:2, 132:5,      95:4, 104:1, 105:3,        dad [14] - 33:4, 33:5,
                                                                              106:13, 117:5,            33:9, 41:7, 53:10,
 callback [1] - 17:21   82:12, 90:12               132:9, 158:12, 158:23
                                                                              123:10, 126:18,           53:17, 53:18, 80:8,
 canned [3] - 146:16,    Chris [1] - 95:6           complaint [3] -
                                                                              144:18, 145:8,            85:8, 116:23, 130:5,
148:2, 148:13            Christopher [8] -         132:16, 132:21, 133:4
                                                                              148:10, 151:17,           143:14, 143:15, 166:8
 car [8] - 129:22,      28:3, 36:20, 54:13,         complaints [2] -
                                                                              154:19, 165:2, 167:16      Daemen [2] - 14:1,
165:17, 165:19,         57:8, 57:12, 57:16,        140:18, 141:4
                                                                               counsel [6] - 3:14,      14:18
165:20, 165:22,         57:19, 133:3                complete [2] - 14:4,
                                                                              6:16, 7:8, 9:4, 9:7,       DAMON [1] - 3:5
166:12, 166:14           circled [1] - 61:1        168:19
                                                                              34:5                       dance [2] - 98:20,
 card [2] - 119:11,      city [1] - 116:4           completing [1] -
                                                                               counseled [2] -          99:8
119:14                   Civil [5] - 1:17, 2:5,    14:15
                                                                              153:12, 153:16             dancing [5] - 99:22,
 cardboard [1] -        5:19, 6:11, 7:13            computer [1] - 12:21
                                                                               counted [1] - 89:10      100:1, 100:5, 100:10,
91:15                    claiming [2] - 36:8,       concentrate [1] -
                                                                               counter [8] - 61:8,      102:22
 cards [1] - 8:15       36:12                      41:20
                                                                              61:10, 70:21, 71:1,        DARCY [1] - 1:6
 caribou [2] - 152:3,    classes [1] - 15:16        Concrete [38] -
                                                                              82:6, 95:9, 122:5,         Darcy [81] - 3:9, 4:7,
152:5                    clean [2] - 15:14,        14:22, 15:9, 15:22,
                                                                              154:11                    8:20, 34:18, 35:12,
 carpet [2] - 138:9,    91:13                      16:19, 17:4, 17:9,
                                                                               counters [1] - 73:22     35:13, 35:23, 36:12,
138:15                   cleaned [1] - 151:5       20:6, 20:7, 20:23,
                                                                               country [2] - 63:9,      36:16, 37:15, 37:21,
 cars [2] - 114:17,      cleaning [2] - 116:9,     21:5, 21:18, 21:21,                                  38:6, 41:4, 41:15,
115:8                                              21:22, 22:13, 22:18,       63:18
                        156:17




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 173 of 183
                                                     Patrick Howells
                                                                                                                                   5
41:22, 42:4, 42:11,        deemed [1] - 131:13      14:16                      drove [2] - 164:14,       133:22, 134:1, 134:9,
42:18, 42:22, 52:19,       deer [42] - 62:20,        dinner [3] - 66:22,      166:1                      134:19, 134:20,
52:23, 54:6, 54:15,       63:3, 63:5, 63:6, 63:8,   106:17, 119:2              due [1] - 19:8            135:5, 135:6, 135:12,
75:1, 75:4, 80:5,         63:11, 63:15, 63:17,       direction [3] - 17:10,    duly [2] - 4:1, 168:14    135:13, 137:10,
84:22, 84:23, 85:8,       64:6, 64:16, 64:21,       17:13, 168:11              dumb [2] - 88:3,          137:12, 137:16,
85:11, 85:14, 86:5,       65:1, 65:3, 65:7,          dirtying [1] - 115:13    88:10                      137:18, 137:22,
87:17, 95:11, 95:14,      65:11, 66:1, 66:18,        discrimination [4] -      during [54] - 12:13,      138:1, 138:6, 138:7,
98:19, 99:5, 99:8,        67:10, 67:11, 67:14,      110:18, 132:3,            16:5, 19:16, 21:23,        138:8, 139:22,
99:13, 100:13,            68:4, 69:20, 69:23,       140:18, 141:4             22:11, 30:9, 30:10,        139:23, 144:19,
100:19, 100:20,           70:4, 89:7, 89:8,          discuss [1] - 108:15     30:20, 30:23, 31:3,        148:19, 149:3, 149:6,
101:4, 101:7, 101:12,     90:18, 91:16, 106:4,       distribute [2] -         31:20, 40:22, 41:22,       149:7, 149:8, 159:1,
101:13, 101:23,           116:15, 116:21,           142:2, 142:4              42:20, 48:5, 48:15,        160:9
102:13, 103:1,            117:1, 117:4, 118:3,       distributed [1] -        48:18, 62:23, 66:8,         employees [12] -
103:13, 103:18,           150:15, 150:17,           161:7                     67:2, 67:4, 68:4,          29:9, 53:22, 54:2,
104:6, 104:7, 123:21,     151:6, 151:7, 152:8,       DISTRICT [2] - 1:3,      71:19, 75:4, 78:11,        96:2, 96:5, 112:9,
124:1, 124:7, 124:12,     160:17                    1:4                       80:15, 83:19, 83:20,       112:14, 112:20,
124:18, 125:5,             Defendants [4] -          divorced [1] - 11:16     86:20, 88:18, 89:5,        113:2, 114:14, 158:3,
127:20, 127:23,           1:14, 3:8, 8:10, 9:4       DO [1] - 168:6           94:12, 94:14, 97:11,       164:3
128:9, 130:23,             defense [1] - 9:7         document [4] -           97:13, 98:8, 98:10,         employing [2] -
131:12, 131:19,            defined [1] - 7:14       28:16, 39:6, 40:5,        106:4, 106:21,             120:9, 120:12
132:2, 132:5, 132:9,       defines [1] - 7:12       61:7                      106:22, 107:10,             employment [10] -
136:17, 137:8, 139:5,      degrees [1] - 19:11       documentation [2] -      107:18, 110:12,            23:20, 28:7, 32:12,
139:12, 141:3,             Del [6] - 15:12,         7:23, 8:3                 112:17, 112:18,            32:16, 111:17,
142:16, 145:23,           15:23, 16:6, 16:11,        documents [6] -          114:10, 120:18,            111:20, 132:22,
146:7, 150:9, 152:23,     16:13, 16:16              7:11, 7:12, 7:14, 8:19,   122:7, 124:5, 124:13,      133:4, 159:8
153:2, 154:9, 158:12       Delaware [1] - 3:7       28:15, 58:17              165:15, 166:4,              end [5] - 19:1, 19:16,
 Darcy's [4] - 50:16,      delivered [1] - 157:6     dog [3] - 106:14,        166:10, 166:11             26:1, 28:14, 116:21
50:17, 50:18, 85:7         deliveries [2] -         122:21, 123:4                                         ended [3] - 18:10,
 dash [1] - 20:9          92:12, 157:5               dogs [4] - 80:23,                   E               20:13, 131:19
 date [6] - 11:3, 32:3,    delivery [3] - 129:23,   81:1, 81:4, 88:17                                     ending [1] - 18:7
                                                                               earliest [3] - 77:10,
84:21, 84:22, 101:6,      142:7, 144:6               done [20] - 70:4,                                    engage [1] - 131:12
                                                                              78:3, 78:4
142:20                     denying [2] - 78:23,     72:14, 73:8, 74:4,                                    enter [4] - 76:12,
                                                                               early [9] - 18:7,
 dated [3] - 2:7, 5:21,   79:2                      74:22, 91:17, 108:23,                                76:15, 144:16, 149:14
                                                                              18:14, 18:19, 18:22,
6:13                       depended [1] - 67:1      109:3, 109:5, 109:7,                                  entered [1] - 3:12
                                                                              22:20, 23:5, 81:5,
 dates [1] - 122:10        dependent [1] -          109:10, 109:13,                                       entitled [1] - 168:12
                                                                              81:7, 98:11
 dating [10] - 95:17,     18:16                     109:20, 109:23,                                       environment [7] -
                                                                               Eastern [3] - 112:15,
95:19, 133:13,             deponent [1] -           130:9, 130:14,                                       111:11, 132:6,
                                                                              112:19, 120:12
133:17, 134:2,            168:13                    140:17, 141:3,                                       132:10, 138:22,
                                                                               eat [6] - 81:4, 95:21,
134:10, 134:21,            Deposition [7] - 2:5,    149:15, 151:5                                        140:19, 141:5, 158:20
                                                                              96:1, 106:20, 123:3,
135:6, 135:14, 136:3      2:6, 5:19, 5:20, 6:11,     door [17] - 6:22,                                    equipment [3] - 65:1,
                                                                              123:8
 David [10] - 45:17,      6:12, 6:19                80:9, 105:16, 143:8,                                 156:17, 156:20
                                                                               eater [1] - 107:14
45:23, 46:3, 46:6,         deposition [5] - 4:10,   144:19, 147:13,                                       Eric [1] - 9:10
                                                                               eight [4] - 11:18,
46:9, 46:13, 46:16,       4:11, 4:17, 4:18, 7:11    148:19, 149:2, 149:3,                                 ERIE [1] - 168:3
46:18, 46:21, 54:21                                                           20:14, 24:21, 78:7
                           derogatory [1] -         149:4, 149:6, 149:7,                                  Erie [1] - 168:6
 Daylyn [4] - 2:9,                                                             either [3] - 4:17, 5:7,
                          131:6                     149:8, 155:1, 155:2                                   errata [1] - 167:11
2:11, 6:1, 6:3                                                                72:19
                           describe [2] - 66:16,     doorway [4] - 74:9,                                  Esq [2] - 2:8, 5:22
 days [4] - 23:11,                                                             eleven [6] - 78:5,
                          74:18                     144:16, 145:1, 146:14     79:23, 80:17, 88:19,        ESQ [2] - 3:2, 3:6
66:17, 107:19, 107:23      described [3] - 28:8,     down [3] - 5:4,                                      estimate [1] - 86:10
                                                                              98:11, 107:2
 deal [1] - 159:3         67:12, 168:17             91:16, 168:8                                          event [1] - 53:16
                                                                               elk [1] - 152:1
 dealing [1] - 118:5       description [1] -         dramas [1] - 136:14                                  EXAMINATION [1] -
                                                                               employed [13] -
 Debbie [15] - 37:7,      61:2                       drapes [2] - 138:9,                                 4:4
                                                                              12:14, 23:21, 26:7,
47:2, 47:6, 47:8,          DIANE [1] - 1:12         138:15                                                Examination [1] -
                                                                              30:11, 32:9, 48:14,
47:12, 54:11, 103:18,      Diane [9] - 8:11,         dress [4] - 103:22,                                 1:15
                                                                              86:19, 105:8, 110:9,
103:20, 104:5,            8:23, 27:16, 37:4,        104:11, 104:21, 105:4                                 examination [1] -
                                                                              122:8, 127:15,
104:19, 105:5,            105:2, 142:12, 158:2,      drive [7] - 68:6,                                   168:14
                                                                              133:14, 133:18
121:15, 121:19,           159:20, 159:21            68:10, 86:1, 161:21,                                  example [1] - 18:18
                                                                               employee [38] - 98:1,
121:23, 160:3              differences [1] - 79:1   164:7, 164:15, 165:16                                 except [1] - 3:18
                                                                              110:13, 113:13,
 December [6] - 18:8,      different [4] - 4:21,     driveway [6] - 51:13,                                exchange [2] -
                                                                              113:21, 114:16,
18:14, 18:23, 22:20,      4:23, 17:10, 17:12        51:14, 51:16, 51:18,                                 93:16, 93:17
                                                                              114:20, 115:5,
23:5, 26:13                                         51:20, 92:17
                           difficulties [1] -                                 115:10, 133:21,             Exhibit [33] - 2:13,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 174 of 183
                                                        Patrick Howells
                                                                                                                                     6
5:16, 6:5, 6:9, 7:6,       164:6, 165:16               114:18, 115:8, 126:19    111:1, 111:12,             121:9, 121:14, 152:9
7:10, 7:15, 7:16, 9:5,      father's [3] - 45:21,       Foods [6] - 15:12,      112:10, 114:23,             front [15] - 38:16,
9:7, 9:9, 9:11, 9:14,      79:21, 166:15               15:23, 16:7, 16:11,      115:20, 116:1, 117:7,      39:9, 39:12, 41:11,
9:15, 38:18, 39:5,          February [14] - 1:19,      16:13, 16:17             117:19, 118:7,             41:13, 41:17, 41:18,
40:2, 40:4, 56:1,          2:7, 2:8, 2:9, 2:11,         foods [1] - 77:2        119:19, 120:1, 122:1,      70:19, 70:21, 71:1,
60:22, 60:23, 62:1,        5:21, 5:22, 6:1, 6:4,        Ford [7] - 162:17,      122:13, 124:9,             73:21, 76:18, 95:7,
69:12, 72:4, 99:1,         6:13, 6:14, 58:9,           162:22, 163:1, 163:4,    124:15, 127:5,             149:4, 149:6
99:19, 100:16,             58:19, 168:9                163:8, 165:4, 165:5      127:12, 127:17,             Frontier [3] - 12:15,
100:23, 101:15,             Federal [3] - 1:16,         foreman [19] - 20:18,   128:6, 130:10,             12:16, 13:4
102:3, 102:18, 104:2,      4:16, 7:13                  20:19, 20:23, 21:4,      130:15, 132:7,              frozen [14] - 75:17,
104:17                      female [13] - 133:22,      21:9, 21:12, 21:16,      132:11, 134:4,             77:2, 82:4, 82:8,
 exhibit [1] - 60:23       134:1, 134:10,              21:19, 24:19, 24:22,     134:13, 136:7,             82:11, 82:16, 82:19,
 exhibits [2] - 9:6, 9:8   134:20, 135:6,              25:1, 25:12, 25:13,      136:23, 137:4,             90:5, 90:7, 90:11,
 EXHIBITS [1] - 2:1        135:13, 136:2,              25:14, 26:6, 26:15,      137:13, 137:19,            90:14, 91:22, 92:4,
 Exhibits [1] - 2:4        137:11, 137:17,             26:18, 29:8              138:3, 138:10,             92:5
 Expedition [3] -          137:23, 138:1, 138:8,        forget [1] - 100:4      138:23, 139:19,             full [3] - 16:1, 16:9,
165:12, 165:23,            139:23                       forgot [1] - 34:4       140:13, 140:21,            108:6
166:13                      few [1] - 117:3             Form [37] - 94:19,      141:6, 142:22, 143:7,       full-time [3] - 16:1,
 extensions [1] - 20:2      field [1] - 17:11          97:17, 111:6, 112:21,    144:7, 144:12, 145:2,      16:9, 108:6
                            fifteen [4] - 15:1,        113:3, 113:16,           145:9, 146:9, 147:1,        funds [1] - 14:9
                                                                                147:8, 148:3, 148:9,
           F               17:23, 66:23, 67:7          115:14, 119:4, 121:5,                                furniture [1] - 109:15
                            fifty [2] - 11:6, 23:13    121:12, 121:17,          148:15, 148:22,
 F-A-E-R-Y [1] - 25:20                                                          150:3, 150:12,
 face [4] - 85:12,
                            figure [3] - 64:15,        122:18, 122:23,                                                G
                           66:13, 149:9                123:13, 126:6,           150:18, 151:8,
102:23, 121:19                                                                  152:10, 152:20,             game [3] - 73:10,
                            file [1] - 29:6            126:12, 126:20,
 Faery [11] - 25:18,                                                            158:16, 159:10,            74:5, 89:14
                            filing [2] - 3:16, 29:3    131:8, 131:15,
26:5, 27:4, 27:5,                                                               159:15, 159:23,             geese [2] - 151:20,
                            fill [3] - 88:12, 90:16,   132:17, 132:23,
29:13, 29:14, 29:18,                                                            160:18, 161:2, 161:9       151:21
                           92:5                        133:6, 134:23, 135:8,
29:19, 30:11, 31:4                                                               formal [1] - 53:7          general [1] - 69:2
                            filled [1] - 90:9          135:16, 135:21,
 fair [2] - 67:9, 77:11                                                          forms [1] - 17:3           generally [1] - 23:3
                            filling [1] - 83:9         138:18, 139:10,
 Falls [2] - 40:8, 40:12                                                         forth [1] - 165:7          gentlemen [1] -
                            fine [1] - 167:14          139:13, 140:4, 146:2,
 familiar [1] - 147:6                                  146:17, 147:21,           forty [2] - 23:9, 23:12   102:9
                            fingers [2] - 90:5,
 familiarity [1] -                                     151:3, 153:15,            foundation [1] -           girl [4] - 103:22,
                           90:7
126:19                                                 153:19, 159:4            12:17                      104:5, 104:19, 104:20
                            finish [5] - 5:12,
 family [5] - 52:2,                                     form [136] - 3:18,       four [7] - 20:1, 55:23,    girlfriend [2] -
                           5:13, 34:10, 63:14,
52:20, 52:23, 164:12,                                  7:23, 22:21, 23:18,      67:8, 107:9, 107:12,       127:10, 127:15
                           127:14
165:11                                                 24:14, 27:2, 30:13,      107:15, 163:13              girlfriend's [1] -
                            finished [6] - 15:18,
 father [66] - 16:12,                                  32:23, 33:13, 37:23,      fourth [1] - 7:6          165:19
                           144:4, 145:21, 146:5,
28:2, 32:9, 32:12,                                     38:9, 39:20, 41:2,        Franklin [1] - 60:20       girlfriends [1] -
                           147:20, 148:7
32:15, 32:18, 32:22,                                   48:17, 49:22, 53:5,       Frase [8] - 45:2,         136:6
                            finishing [3] - 18:13,
34:19, 35:22, 39:10,                                   54:4, 55:15, 58:10,      45:5, 45:8, 45:11,          girls [4] - 100:2,
                           21:10, 23:4
39:18, 40:13, 41:8,                                    59:11, 60:5, 61:9,       45:14, 87:11, 152:9,       103:8, 103:19, 104:10
43:20, 44:1, 44:5,          firm [1] - 36:5
                                                       61:19, 62:4, 62:11,      152:13                      given [3] - 4:11,
44:8, 50:9, 53:19,          first [9] - 17:22,
                                                       63:22, 64:7, 65:12,       freezer [8] - 76:12,      20:3, 98:2
54:6, 55:7, 61:5, 62:9,    20:19, 23:22, 32:2,
                                                       67:18, 68:5, 68:11,      76:15, 87:23, 88:3,         goods [3] - 146:16,
62:14, 62:16, 65:6,        33:7, 37:19, 40:23,
                                                       69:6, 70:6, 71:14,       90:8, 90:15, 147:6,        148:2, 148:13
65:16, 66:3, 66:17,        152:21, 156:10
                                                       72:10, 72:16, 73:2,      147:12                      Google [1] - 69:14
67:13, 67:16, 68:3,         first-name [1] -
                                                       73:12, 73:17, 74:6,       freezers [5] - 76:7,       grab [1] - 79:21
68:15, 73:15, 73:21,       156:10
                                                       75:12, 75:19, 76:8,      76:9, 88:5, 88:10,          graduate [1] - 13:14
80:16, 81:21, 85:23,        fish [2] - 91:22, 92:4
                                                       76:22, 77:6, 78:13,      149:19                      graduated [3] -
88:17, 89:18, 93:19,        five [2] - 55:23, 166:3
                                                       78:19, 79:10, 79:16,      friend [4] - 33:21,       13:21, 13:23, 15:5
94:1, 94:2, 94:23,          floor [5] - 51:12,
                                                       80:7, 83:17, 83:21,      45:21, 53:11, 65:20         graduation [1] -
95:23, 102:21,             70:3, 75:16, 76:1,
                                                       84:12, 85:4, 86:15,       friends [25] - 33:11,     13:18
102:22, 106:8,             91:15
                                                       88:7, 88:13, 91:2,       33:14, 33:16, 49:17,        greater [9] - 48:22,
107:19, 116:3,              flyers [2] - 142:2,
                                                       91:19, 92:7, 92:13,      52:2, 52:20, 52:23,        80:14, 89:5, 89:10,
118:12, 119:1,             142:4
                                                       92:19, 94:16, 97:2,      63:9, 63:17, 64:3,         94:10, 94:12, 95:2,
119:11, 122:12,             following [4] - 3:12,
                                                       97:8, 98:4, 99:6,        64:6, 68:21, 68:22,        106:21, 143:19
122:16, 122:21,            7:11, 113:13, 115:6
                                                       105:14, 105:18,          69:1, 81:12, 81:14,         Greco [4] - 2:8, 4:6,
128:12, 128:17,             follows [1] - 4:2
                                                       106:5, 108:11,           81:17, 81:19, 84:3,        5:22, 6:14
132:21, 140:1,              food [7] - 71:23,
                                                       108:17, 110:19,          84:4, 120:21, 121:3,        GRECO [229] - 1:17,
143:22, 157:3, 160:6,      72:1, 82:6, 95:23,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 175 of 183
                                                 Patrick Howells
                                                                                                                               7
3:2, 3:2, 4:4, 5:16,    135:23, 136:9, 137:2,    hang [1] - 33:19         68:8, 92:18, 92:23,         independent [1] -
6:8, 7:16, 7:18, 9:3,   137:6, 137:15,           harassment [3] -         93:10, 93:13, 94:2,        98:2
9:18, 18:9, 18:15,      137:21, 138:5,          111:5, 140:18, 141:4      98:12, 109:6, 109:21,       INDEX [1] - 2:1
19:13, 19:14, 22:22,    138:12, 138:20,          hard [1] - 5:10          152:19                      indicate [2] - 140:16,
23:19, 27:3, 30:14,     139:2, 139:11,           hat [1] - 104:11          HOWELLS [3] - 1:2,        142:16
33:2, 33:15, 38:1,      139:15, 139:21,          head [1] - 5:5           1:16, 168:8                 indicated [2] -
38:10, 39:21, 39:22,    140:6, 140:10,           headlights [2] -          Howells [18] - 2:7,       112:18, 112:19
41:3, 48:20, 49:23,     140:15, 140:22,         137:18, 138:14            4:6, 5:20, 6:13, 6:17,      individual [16] -
53:6, 53:14, 54:5,      141:7, 143:1, 143:10,    hear [16] - 5:1,         9:19, 27:22, 28:3,         45:1, 45:17, 57:22,
55:16, 58:11, 58:14,    144:9, 144:14, 145:4,   113:19, 114:9,            36:20, 43:20, 44:1,        58:2, 60:19, 96:7,
59:12, 60:6, 61:11,     145:10, 146:4,          114:13, 114:15,           44:5, 44:9, 50:9, 57:8,    97:23, 98:13, 101:11,
61:20, 62:6, 62:12,     146:12, 146:18,         115:5, 116:3, 125:23,     57:12, 57:16, 57:19        103:17, 141:10,
63:23, 64:8, 64:18,     147:2, 147:11,          130:22, 131:2, 131:6,      hundred [1] - 40:20       141:13, 141:16,
65:14, 67:20, 68:9,     147:23, 148:4,          133:9, 135:20,             hunt [4] - 63:10,         141:19, 144:1, 157:20
68:13, 69:8, 70:7,      148:11, 148:18,         136:10, 136:12, 137:7     64:1, 64:3, 64:6            individuals [9] -
71:16, 72:12, 72:17,    149:1, 150:4, 150:14,    heard [3] - 115:9,        husband [3] -             85:17, 86:19, 94:10,
73:3, 73:14, 73:20,     150:20, 151:4,          115:17, 152:21            127:20, 152:23, 153:2      101:16, 105:7, 106:3,
74:7, 75:15, 75:20,     151:10, 152:12,          heated [1] - 51:16        HY [1] - 20:9             117:17, 150:1, 161:7
76:2, 76:11, 77:1,      152:22, 153:5, 153:9,    heavy [1] - 143:14        Hy [19] - 21:18,           inner [1] - 116:4
77:7, 78:15, 78:20,     153:17, 153:21,          heights [1] - 109:4      21:21, 21:22, 22:13,        inner-city [1] - 116:4
79:12, 79:17, 80:12,    155:8, 155:14,           held [2] - 26:5,         23:1, 23:6, 23:16,          instead [1] - 105:10
83:18, 83:23, 84:13,    155:22, 156:3, 157:4,   121:23                    23:21, 24:18, 25:7,         insurance [1] - 24:14
85:5, 86:16, 87:2,      158:6, 158:10,           hello [4] - 80:11,       25:9, 25:16, 26:1,          interested [1] - 95:17
88:9, 88:15, 88:23,     158:19, 159:5,          128:5, 128:9, 154:15      26:2, 27:6, 29:17,          interrupt [1] - 5:9
89:16, 89:22, 90:3,     159:12, 159:16,                                   29:21, 30:11, 31:1          interview [1] - 112:5
                                                 help [13] - 15:2,
90:22, 91:4, 91:12,     160:2, 160:19, 161:3,                              Hy-Tech [19] - 21:18,
                                                38:22, 39:3, 51:11,                                   interviewed [1] -
91:20, 92:8, 92:14,     161:11, 161:17,                                   21:21, 21:22, 22:13,
                                                65:20, 74:16, 86:23,                                 111:22
92:21, 94:17, 95:1,     161:19, 167:6, 167:8,                             23:1, 23:6, 23:16,
                                                93:23, 94:2, 96:10,                                   introduced [1] - 33:9
96:14, 97:4, 97:10,     167:15, 167:17                                    23:21, 24:18, 25:7,
                                                110:6, 113:6, 113:9                                   inventory [1] -
97:18, 98:5, 98:16,      green [1] - 163:11                               25:9, 25:16, 26:1,
                                                 help-wanted [2] -                                   156:14
98:18, 99:7, 105:15,     greet [1] - 128:9                                26:2, 27:6, 29:17,
                                                38:22, 39:3                                           investigation [2] -
105:19, 106:7, 107:7,    grew [1] - 10:23                                 29:21, 30:11, 31:1
                                                 helped [3] - 93:16,                                 140:17, 141:2
107:22, 108:3,           grind [1] - 91:5                                  HyTech [1] - 20:7
                                                109:13, 109:17                                        invitation [8] - 53:3,
108:12, 108:18,          grinder [5] - 70:10,    HEREBY [1] - 168:7                                  53:7, 84:14, 84:17,
110:21, 111:3, 111:8,
111:13, 112:11,
                        70:12, 70:15, 70:23,     hereby [1] - 3:14                    I              84:20, 85:3, 85:10,
                        71:9                                                                         85:12
                                                 hi [1] - 155:2            idea [10] - 17:7, 18:6,
113:1, 113:5, 113:17,    grinders [1] - 71:12
                                                 Hi [1] - 4:6             36:10, 62:22, 76:5,         invitations [1] -
114:2, 114:6, 115:1,     ground [1] - 91:9
                                                 high [2] - 13:12, 15:5   77:5, 107:21, 136:20,      85:15
115:15, 115:21,          guess [3] - 47:20,
                                                 HIGH [1] - 20:8          139:6, 157:12               invited [15] - 53:16,
116:2, 116:20, 117:9,   71:13, 143:23
                                                 hold [2] - 12:18,         Identification [1] -      53:18, 53:21, 53:22,
117:20, 118:8, 119:5,    guy [3] - 133:11,
                                                20:17                     2:4                        55:6, 55:9, 55:14,
119:21, 120:3,          134:3, 134:12
                                                 holder [2] - 139:17,      identification [2] -      55:18, 55:21, 85:2,
120:14, 121:6,           guys [1] - 135:7
                                                140:3                     6:6, 9:16                  85:7, 85:17, 86:4,
121:13, 121:18,          guys' [1] - 51:11
                                                 home [3] - 68:19,         identify [1] - 99:1       86:8, 86:13
122:2, 122:15,
                                                81:12, 136:14              impatient [1] - 63:4       involved [2] - 36:3,
122:19, 123:1,
123:15, 123:20,
                                  H              hostile [5] - 111:10,     important [1] - 4:19      118:4
                         hair [3] - 103:23,     132:6, 132:10,             inaccurately [1] -         items [1] - 83:8
124:11, 124:17,
124:21, 126:7,          104:12, 104:21          140:19, 141:5             167:10
126:13, 126:22,          half [1] - 94:22        hot [7] - 80:23, 81:1,    inadvertently [1] -                  J
127:6, 127:13,           hallway [8] - 80:9,    81:4, 88:16, 106:14,      9:6                         Jamie [14] - 55:2,
127:19, 128:8,          144:8, 144:10,          122:21, 123:4              inappropriate [1] -       56:3, 56:7, 56:10,
128:15, 128:16,         144:15, 144:16,          hour [1] - 107:5         131:13                     56:14, 121:4, 125:15,
128:22, 129:7,          147:13, 147:22, 155:1    hours [10] - 23:6,        INC [1] - 1:10            125:18, 126:4,
129:19, 130:12,          hand [7] - 103:10,     23:9, 23:12, 23:13,        incident [2] - 139:16,    130:22, 139:16,
130:16, 131:9,          146:22, 147:17,         66:16, 67:17, 120:17,     160:22                     153:22, 154:1, 158:13
131:16, 132:8,          147:19, 148:6,          124:5, 124:14              include [1] - 40:2         January [15] - 42:21,
132:12, 132:19,         148:13, 148:17           house [20] - 35:3,        includes [1] - 55:21      43:15, 44:7, 44:20,
133:2, 133:8, 134:5,     handed [3] - 30:5,     49:20, 50:23, 51:2,        including [1] - 90:11     45:13, 47:11, 48:10,
134:15, 135:1,          30:6, 85:14             51:8, 64:23, 65:1,         increases [1] - 8:16      49:13, 56:13, 57:3,
135:10, 135:18,          handing [1] - 85:11    65:7, 65:10, 65:11,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 176 of 183
                                                      Patrick Howells
                                                                                                                                  8
57:18, 58:5, 58:21,       152:13                      left-hand [4] -           Lockport [1] - 17:5      marked [16] - 6:5,
60:15, 77:22               Kunzelman [2] -           147:17, 147:19,            look [10] - 19:15,      6:9, 9:6, 38:17, 40:4,
 Jim [1] - 141:13         57:23, 123:17              148:6, 148:13             60:22, 65:23, 69:12,     98:23, 99:18, 100:16,
 job [8] - 8:14, 17:1,                                Leible [10] - 54:23,     75:5, 138:1, 138:14,     101:9, 101:15, 102:3,
21:9, 21:21, 31:7,                   L               56:18, 56:21, 57:1,       150:7, 150:8, 150:9      102:18, 103:4,
96:19, 142:17                                        57:5, 120:22, 121:1,       looked [1] - 74:19      103:16, 104:2, 104:16
                           labor [1] - 21:9
 jobs [1] - 25:4                                     125:12, 154:7, 156:8       looking [8] - 56:1,      maroon [2] - 162:21,
                           laborer [2] - 16:21,
 John [1] - 141:23                                    Leo [1] - 141:19         60:22, 61:7, 61:16,      163:1
                          17:2
 joke [1] - 130:22                                    less [65] - 42:19,       62:1, 72:4, 72:8          marriage [1] - 12:13
                           laborers [2] - 17:15,
 jokes [2] - 131:2,                                  43:1, 43:11, 43:14,        lunch [18] - 66:21,      married [11] - 11:9,
                          26:17
131:4                                                43:18, 43:22, 44:3,       67:23, 80:21, 80:22,     11:11, 11:13, 11:15,
                           lack [2] - 14:9, 19:4
 Josephine [4] - 2:7,                                44:6, 44:10, 44:13,       88:17, 94:23, 95:22,     11:18, 11:19, 11:21,
                           lady [1] - 99:4
4:6, 5:21, 6:14                                      44:16, 44:19, 44:23,      96:1, 96:5, 106:14,      11:23, 12:8, 13:2,
                           Lafayette [2] - 1:18,
 JOSEPHINE [1] - 3:2                                 45:6, 45:9, 45:12,        106:18, 106:19,          127:16
                          3:3
 July [1] - 60:1                                     45:16, 47:4, 47:7,        107:5, 107:12,            Marshall [1] - 144:2
                           laid [15] - 21:6,
 June [5] - 15:5, 15:7,                              47:10, 47:14, 48:19,      122:17, 122:21,           Mary [1] - 168:5
                          21:23, 22:1, 22:4,
15:8, 15:19, 15:21                                   48:22, 49:5, 49:8,        123:8, 128:23             MARY [2] - 1:20,
                          22:10, 22:12, 23:1,        49:12, 49:16, 51:3,
 Junior [1] - 141:20                                                            lunchtime [1] -         168:21
                          26:12, 26:14, 26:19,       56:5, 56:8, 56:12,        107:11                    match [2] - 138:9,
                          30:19, 30:21, 31:1,
                                                     56:16, 56:19, 56:22,
           K              31:4, 94:21
                                                                                Lynn [2] - 12:1,        138:15
                                                     57:2, 57:6, 57:10,        12:13                     Matthew [1] - 144:1
 kaitlyn [1] - 3:10        Lapress [13] - 55:2,      57:14, 57:17, 57:21,                                mean [23] - 14:14,
 KEEGAN [1] - 1:13        56:3, 56:7, 56:10,
 Keegan [39] - 3:9,       56:15, 121:4, 125:15,
                                                     58:22, 59:14, 59:17,                M              17:12, 22:18, 23:11,
                                                     59:20, 60:8, 60:11,                                30:18, 35:18, 47:17,
8:11, 8:23, 27:20,        125:18, 126:4,                                        Machine [1] - 168:9
                                                     60:14, 60:18, 77:15,                               49:19, 78:4, 79:20,
36:22, 43:3, 43:9,        130:22, 139:16,            77:18, 77:21, 78:2,        maiden [1] - 12:8
                                                                                                        80:22, 81:8, 81:14,
43:13, 43:16, 50:4,       153:23, 158:14             80:14, 86:11, 86:14,       Mail [4] - 2:9, 2:10,
                                                                                                        83:8, 88:8, 93:17,
51:10, 54:11, 87:14,       Lasky [1] - 98:14         89:6, 89:9, 89:10,        5:23, 6:2
                                                                                                        96:18, 104:20,
92:17, 92:22, 93:9,        last [9] - 15:3, 21:3,    94:10, 94:11, 94:13,       mail [1] - 6:21
                                                                                                        109:14, 112:12,
101:18, 101:19,           26:14, 54:11, 151:14,      95:3, 106:21, 143:19,      mailbox [2] - 6:20,
                                                                                                        116:19, 125:13,
102:6, 102:7, 104:6,      156:9, 157:11,             143:21                    6:23
                                                                                                        155:16
109:3, 109:10,            157:15, 157:18              letter [1] - 12:23        mailed [1] - 30:5
                                                                                                         meaning [7] - 8:9,
109:17, 109:20,            late [11] - 18:7,          letting [1] - 167:13      maintain [1] - 29:8
                                                                                                        39:16, 83:20, 98:1,
110:4, 110:6, 118:16,     18:14, 18:22, 22:19,        license [4] - 163:14,     maintained [2] -
                                                                                                        101:19, 102:7, 109:15
118:18, 119:17,           23:5, 66:21, 68:1,         163:17, 163:19,           29:19, 29:22
                                                                                                         means [10] - 5:5, 8:7,
120:5, 126:3, 141:3,      68:3, 81:21, 126:5,        166:15                     maintenance [2] -
                                                                                                        30:16, 71:22, 79:2,
142:14, 150:10,           126:11                      lift [1] - 143:14        74:22, 98:12             79:3, 96:16, 119:8,
158:3, 159:21              Lauber [1] - 3:10          light [5] - 165:16,       major [1] - 14:2        167:9, 168:9
 keep [3] - 80:11,         law [3] - 1:17, 97:16,    165:18, 165:22,            male [16] - 11:7,        meant [2] - 32:17,
148:1, 148:12             98:3                       166:12, 166:14            133:14, 133:18,          34:13
 Kenmore [4] - 10:14,      lawsuit [1] - 36:3         light-blue [5] -         133:23, 134:8,            MEAT [1] - 1:10
13:13, 68:23, 69:2         layoff [2] - 22:8,        165:16, 165:18,           134:19, 134:21,
                                                                                                         meat [28] - 41:9,
 key [1] - 139:17         26:10                      165:22, 166:12,           135:4, 135:11, 136:1,
                                                                                                        41:10, 66:5, 67:10,
 kids [5] - 136:21,        leaning [1] - 25:4        166:14                    136:3, 137:10,
                                                                                                        69:20, 69:23, 70:4,
136:22, 139:7, 139:8,      learn [3] - 63:8,          limited [1] - 90:12      137:16, 137:22,
                                                                                                        70:10, 70:12, 70:15,
140:2                     64:16, 124:12               listed [1] - 8:17        138:6, 138:7
                                                                                                        71:8, 71:12, 71:20,
 Kim [2] - 96:7,           learned [5] - 63:6,        live [3] - 63:9, 64:5,    man [3] - 134:11,
                                                                                                        72:5, 72:14, 73:9,
141:10                    63:11, 63:14, 65:15,       68:14                     135:7, 135:14            73:19, 73:22, 75:11,
 kind [7] - 8:6, 52:1,    66:1                        LLP [1] - 3:5             manner [2] - 8:6,       75:17, 91:16, 116:7,
123:11, 131:12,            least [2] - 53:2, 166:3    loaded [9] - 130:9,      168:8                    151:5, 151:7, 151:9,
134:22, 165:22             leave [9] - 14:6, 14:8,   130:14, 144:5,             Maple [1] - 13:5        151:11, 151:15,
 kitchen [1] - 65:8       16:13, 17:8, 24:18,        144:23, 145:6,             Maps [1] - 69:14        156:23
 knives [4] - 65:2,       81:16, 81:22, 123:6,       145:12, 145:17,            marijuana [1] - 127:7    Meat [307] - 4:8, 8:1,
65:7, 65:8, 65:10         136:14                     145:22, 148:6              mark [2] - 5:16,        8:9, 8:12, 9:11, 13:8,
 knowledge [7] -           leaving [1] - 167:15       loading [3] - 130:6,     156:8                    33:22, 34:2, 34:5,
25:3, 46:21, 106:10,       left [9] - 14:18,         147:18, 148:21             Mark [11] - 54:23,      34:8, 34:18, 35:23,
110:8, 120:4, 126:16,     142:17, 147:17,             loaning [1] - 158:3      56:18, 56:21, 57:1,      36:2, 36:9, 36:13,
159:13                    147:19, 148:6,              located [6] - 13:4,      57:4, 120:22, 121:1,     36:20, 37:2, 37:5,
 known [5] - 1:10,        148:13, 150:10,            20:10, 25:21, 40:8,       125:12, 154:6, 156:7,    37:8, 37:11, 37:14,
1:11, 32:7, 32:15,        160:8, 160:10              87:23, 143:5              156:8                    37:22, 38:7, 38:23,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 177 of 183
                                                 Patrick Howells
                                                                                                                            9
39:3, 39:11, 39:13,     115:11, 115:12,           men [1] - 136:4         38:10, 39:20, 39:21,      114:6, 114:23, 115:1,
39:14, 40:7, 40:23,     115:23, 116:4, 116:7,     mentioned [1] - 91:8    39:22, 41:2, 41:3,        115:14, 115:15,
41:4, 41:22, 42:4,      116:10, 116:13,           met [10] - 32:4,        48:17, 48:20, 49:22,      115:20, 115:21,
42:11, 42:18, 42:23,    116:16, 117:22,         32:21, 33:3, 33:7,        49:23, 53:5, 53:6,        116:1, 116:2, 116:17,
43:3, 43:10, 43:13,     118:22, 119:3,          37:15, 41:4, 41:5,        53:13, 53:14, 54:4,       116:20, 117:7, 117:9,
43:17, 43:21, 44:2,     119:12, 119:15,         86:7, 86:14               54:5, 55:15, 55:16,       117:19, 117:20,
44:5, 44:9, 44:12,      119:18, 119:23,           middle [5] - 75:16,     58:10, 58:11, 58:13,      118:7, 118:8, 119:4,
44:15, 44:18, 44:22,    120:6, 120:9, 120:11,   75:23, 166:17,            58:14, 59:11, 59:12,      119:5, 119:19,
45:5, 45:8, 45:11,      120:18, 121:4,          166:18, 166:21            60:5, 60:6, 61:9,         119:21, 120:1, 120:3,
45:15, 46:1, 46:4,      121:23, 122:8,            Middle [3] - 112:14,    61:11, 61:19, 61:20,      120:13, 120:14,
46:7, 46:10, 46:13,     122:12, 123:12,         112:19, 120:12            62:4, 62:6, 62:11,        121:5, 121:6, 121:12,
46:16, 46:19, 47:3,     123:22, 124:2, 124:5,     might [3] - 34:21,      62:12, 63:22, 63:23,      121:13, 121:17,
47:6, 47:9, 47:13,      124:8, 124:14,          35:6, 66:23               64:7, 64:8, 64:17,        121:18, 122:1, 122:2,
47:16, 48:2, 48:5,      124:19, 125:7,            minimal [1] - 63:6      64:18, 65:12, 65:14,      122:13, 122:15,
48:8, 48:12, 49:4,      125:10, 125:13,           minimum [1] - 23:9      67:18, 67:20, 68:5,       122:18, 122:19,
49:7, 49:10, 49:15,     125:16, 125:21,           minority [1] - 112:9    68:9, 68:11, 68:13,       122:23, 123:1,
50:2, 50:6, 50:10,      126:1, 127:3, 127:8,      minute [1] - 161:17     69:6, 69:8, 70:6, 70:7,   123:13, 123:15,
50:13, 50:20, 56:4,     127:16, 127:21,           minutes [5] - 66:22,    71:14, 71:16, 72:10,      123:18, 123:20,
56:11, 56:15, 56:18,    128:13, 128:18,         66:23, 67:7, 123:3,       72:12, 72:16, 72:17,      124:9, 124:11,
56:21, 57:1, 57:5,      129:1, 129:4, 129:23,   123:8                     73:2, 73:3, 73:12,        124:15, 124:17,
57:9, 57:12, 57:16,     130:20, 131:2, 131:4,     misstate [2] - 123:2,   73:14, 73:17, 73:20,      124:20, 124:21,
57:20, 58:7, 58:17,     131:7, 131:20,          123:5                     74:6, 74:7, 75:12,        126:6, 126:7, 126:12,
58:18, 58:20, 59:4,     131:23, 132:3, 132:6,     Monday [3] - 105:23,    75:15, 75:19, 75:20,      126:13, 126:20,
59:10, 59:16, 59:19,    132:10, 132:16,         106:9, 106:15             76:2, 76:8, 76:11,        126:22, 127:5, 127:6,
59:23, 60:4, 60:10,     132:22, 133:5,                                    76:22, 77:1, 77:6,        127:12, 127:13,
                                                  Mondays [2] - 106:4,
60:13, 60:17, 62:15,    133:15, 133:19,                                   77:7, 78:13, 78:15,       127:17, 127:19,
                                                128:15
62:19, 66:2, 66:4,      134:9, 134:10,                                    78:19, 78:20, 79:10,      128:6, 128:8, 128:14,
                                                  money [7] - 8:5,
67:11, 68:3, 68:22,     134:19, 134:20,                                   79:12, 79:16, 79:17,      128:15, 128:16,
                                                16:15, 142:10,
69:5, 69:10, 69:14,     135:5, 135:6, 135:12,                             80:7, 80:12, 83:17,       128:19, 128:22,
                                                142:12, 142:14,
70:13, 72:2, 72:15,     135:13, 135:20,                                   83:18, 83:21, 83:23,      129:5, 129:7, 129:17,
                                                158:3, 160:16
74:3, 76:12, 76:15,     136:2, 136:3, 136:10,                             84:12, 84:13, 85:4,       129:19, 130:10,
                                                  monies [1] - 161:6
76:21, 77:3, 77:11,     136:12, 136:17,                                   85:5, 86:15, 86:16,       130:12, 130:15,
                                                  Monolopolus [10] -
77:13, 77:17, 77:20,    137:11, 137:17,                                   87:1, 87:2, 88:7, 88:9,   130:16, 131:8, 131:9,
                                                45:18, 45:23, 46:4,
78:1, 78:4, 78:7,       137:23, 138:7,                                    88:13, 88:15, 88:22,      131:15, 131:16,
                                                46:7, 46:10, 46:13,
78:11, 78:16, 79:5,     139:23, 140:20,                                   88:23, 89:15, 89:16,      132:7, 132:8, 132:11,
                                                46:16, 46:19, 46:21,
79:15, 80:14, 81:16,    141:22, 142:2, 142:4,                             89:22, 90:3, 90:21,       132:12, 132:17,
                                                54:21
81:20, 82:1, 82:4,      142:8, 143:3, 143:11,                             90:22, 91:2, 91:4,        132:19, 132:23,
                                                  MONOLOPOLUS [1]
82:8, 82:11, 82:16,     152:16, 153:3, 153:7,                             91:10, 91:12, 91:19,      133:2, 133:6, 133:8,
                                                - 45:18
82:19, 82:23, 83:4,     153:13, 153:23,                                   91:20, 92:7, 92:8,        134:4, 134:5, 134:13,
                                                  month [1] - 127:2
83:7, 84:9, 85:18,      154:7, 154:10,                                    92:13, 92:14, 92:19,      134:15, 134:23,
                                                  months [1] - 94:22
86:20, 88:17, 88:20,    155:12, 155:18,                                   92:21, 94:16, 94:17,      135:1, 135:8, 135:10,
                                                  Moretta [1] - 168:5
89:14, 90:4, 91:9,      156:1, 156:15,                                    94:19, 95:1, 96:12,       135:16, 135:18,
                                                  MORETTA [2] - 1:20,
91:21, 92:1, 93:21,     156:18, 156:21,                                   96:14, 97:2, 97:4,        135:21, 135:23,
                                                168:21
94:12, 94:14, 95:5,     157:1, 158:4, 159:9,                              97:8, 97:10, 97:17,       136:7, 136:9, 136:23,
95:22, 96:2, 96:4,      159:14, 160:11,           morning [6] - 78:8,     97:18, 98:4, 98:5,        137:2, 137:4, 137:6,
96:10, 97:7, 105:8,     160:13, 161:8,          78:12, 78:17, 79:7,       98:16, 98:18, 99:6,       137:13, 137:15,
105:11, 105:22,         161:15, 163:23,         80:3, 96:11               99:7, 105:14, 105:15,     137:19, 137:21,
106:2, 106:9, 106:15,   166:7, 167:2              mother [1] - 99:5       105:18, 105:19,           138:3, 138:5, 138:10,
106:17, 106:22,          MEATS [2] - 1:11,        motions [1] - 4:21      106:5, 106:7, 107:6,      138:12, 138:18,
107:19, 108:1, 108:7,   1:11                      move [3] - 109:14,      107:7, 107:20,            138:20, 138:23,
108:10, 108:16,          Meats [3] - 9:1,       109:17, 110:6             107:22, 108:2, 108:3,     139:2, 139:10,
110:10, 110:13,         38:21, 40:11              moving [1] - 109:15     108:11, 108:12,           139:11, 139:13,
110:17, 110:23,          Meats' [1] - 40:1        MS [428] - 4:4, 5:16,   108:17, 108:18,           139:15, 139:19,
111:5, 111:10,           medical [2] - 23:22,   6:8, 7:15, 7:16, 7:18,    110:19, 110:21,           139:21, 140:4, 140:6,
111:17, 111:20,         24:4                    9:3, 9:18, 18:9, 18:15,   111:1, 111:3, 111:6,      140:10, 140:13,
111:23, 112:3, 112:6,    meet [8] - 32:2,       19:12, 19:13, 19:14,      111:8, 111:12,            140:15, 140:21,
112:8, 112:18,          32:19, 37:17, 37:19,    22:21, 22:22, 23:18,      111:13, 112:10,           140:22, 141:6, 141:7,
113:13, 113:14,         40:23, 60:19, 127:23,   23:19, 27:2, 27:3,        112:11, 112:21,           142:22, 143:1, 143:7,
113:21, 113:22,         128:2                   30:13, 30:14, 32:23,      113:1, 113:3, 113:5,      143:10, 144:7, 144:9,
114:3, 114:9, 114:16,    MEGAN [1] - 3:6        33:2, 33:13, 33:15,       113:16, 113:17,           144:12, 144:14,
114:21, 115:4, 115:5,                           37:23, 38:1, 38:9,        114:1, 114:2, 114:4,      145:2, 145:4, 145:9,




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 178 of 183
                                                     Patrick Howells
                                                                                                                                   10
145:10, 146:2, 146:4,     45:17                     16:22, 16:23               111:1, 111:6, 111:12,    127:20, 128:9, 129:3,
146:9, 146:12,             names [5] - 12:22,        non-venison [1] -         112:10, 112:21,          130:4, 153:22, 154:6,
146:17, 146:18,           51:11, 64:14, 100:4,      74:4                       113:3, 113:16, 114:4,    154:9, 154:12,
147:1, 147:2, 147:8,      156:9                      none [8] - 12:12,         114:23, 115:14,          154:14, 155:5,
147:11, 147:21,            Native [1] - 120:9       46:2, 46:5, 46:8,          115:20, 116:1,           155:11, 155:17,
147:23, 148:3, 148:4,      nature [1] - 118:14      46:11, 46:14, 46:17,       116:17, 117:7,           155:23, 156:14,
148:9, 148:11,             near [1] - 64:5          46:20                      117:19, 118:7, 119:4,    156:17, 156:20,
148:15, 148:18,            need [1] - 65:3           nonverbal [1] - 5:4       119:19, 120:1,           156:23
148:22, 149:1, 150:3,      needed [1] - 139:17       Notary [3] - 1:20,        120:13, 121:5,            observed [2] -
150:4, 150:12,             needs [1] - 134:21       168:5, 168:22              121:12, 121:17,          129:10, 154:16
150:14, 150:18,            Negrych [11] - 37:8,      nothing [1] - 168:15      122:1, 122:13,            occasion [2] - 42:13,
150:20, 151:3, 151:4,     47:2, 47:6, 47:9,          notice [3] - 8:16,        122:18, 122:23,          78:8
151:8, 151:10,            47:12, 103:20, 105:5,     19:5, 160:13               123:13, 123:18,           occasions [81] -
152:10, 152:12,           121:15, 121:19,            Notice [4] - 2:6, 5:20,   124:9, 124:15,           37:13, 39:23, 40:10,
152:20, 152:22,           121:23, 160:3             6:12, 6:18                 124:20, 126:6,           42:10, 42:15, 42:17,
153:4, 153:5, 153:8,       Nelson [2] - 157:21,      November [5] - 18:7,      126:12, 126:20,          42:22, 43:2, 43:16,
153:9, 153:15,            157:22                    18:14, 18:22, 22:20,       127:5, 127:12,           43:19, 43:23, 44:8,
153:17, 153:19,            never [19] - 17:21,      23:5                       127:17, 128:6,           44:11, 44:14, 44:17,
153:21, 155:6, 155:8,     20:4, 63:6, 65:8, 79:2,    nuggets [2] - 92:2,       128:14, 128:19,          44:21, 45:4, 45:7,
155:13, 155:14,           80:6, 97:20, 106:11,      92:4                       129:5, 129:17,           45:10, 45:14, 45:22,
155:19, 155:22,           115:9, 115:17, 119:9,      number [7] - 9:23,        130:10, 130:15,          46:3, 46:6, 46:9,
156:2, 156:3, 157:2,      119:10, 122:14,           69:16, 70:16, 70:17,       131:8, 131:15, 132:7,    46:12, 46:15, 46:18,
157:4, 158:6, 158:10,     126:15, 147:4, 151:9,     163:17, 163:19,            132:11, 132:17,          47:1, 47:5, 47:8,
158:16, 158:19,           151:15, 154:16            166:15                     132:23, 133:6, 134:4,    47:12, 47:15, 48:1,
159:4, 159:5, 159:10,      NEW [2] - 1:4, 168:1                                134:13, 134:23,          48:4, 48:7, 48:10,
159:12, 159:15,                                                                135:8, 135:16,           49:3, 49:6, 49:9,
159:16, 159:23,
                           new [3] - 93:20,                    O               135:21, 136:7,
                          164:8, 164:10                                                                 49:14, 51:1, 51:19,
160:2, 160:18,                                       o'clock [9] - 78:8,       136:23, 137:4,           52:22, 55:20, 56:2,
                           New [9] - 1:18, 3:4,
160:19, 161:2, 161:3,                               78:11, 80:1, 81:9,         137:13, 137:19,          56:6, 56:9, 56:14,
                          3:7, 3:23, 9:20, 12:6,
161:9, 161:11,                                      81:10, 98:11, 107:9,       138:3, 138:10,           56:17, 56:20, 56:23,
                          13:10, 20:11, 168:6
161:17, 161:19,                                     107:12, 107:15             138:18, 138:23,          57:4, 57:7, 57:11,
                           Newfane [4] - 3:23,
167:6, 167:7, 167:8,                                 oath [2] - 3:15, 79:3     139:10, 139:13,          57:15, 57:19, 58:5,
                          9:20, 20:11, 64:12
167:15, 167:17                                       objection [195] -         139:19, 140:4,           58:19, 59:3, 59:8,
                           next [8] - 17:17,
 multi [3] - 103:22,                                22:21, 23:18, 30:13,       140:13, 140:21,          59:15, 59:18, 60:3,
                          17:20, 100:5, 105:16,
104:11, 104:21                                      32:23, 33:13, 37:23,       141:6, 142:22, 143:7,    60:9, 60:12, 60:16,
                          143:8, 144:11,
 multi-colored [3] -                                38:9, 39:20, 41:2,         144:7, 144:12, 145:2,    66:20, 67:6, 77:12,
                          144:13, 147:13
103:22, 104:11,                                     48:17, 49:22, 53:5,        145:9, 146:2, 146:9,     77:16, 77:19, 77:23,
                           Niagara [2] - 40:8,
104:21                                              53:13, 54:4, 55:15,        146:17, 147:1, 147:8,    78:17, 79:6, 80:13,
                          40:12
 multiple [4] - 78:17,                              58:10, 59:11, 60:5,        147:21, 148:3, 148:9,    86:7, 89:5, 89:7,
                           nice [5] - 23:12,
129:5, 129:17, 155:19                               61:9, 61:19, 62:4,         148:15, 148:22,          117:3, 143:17, 143:20
                          114:17, 115:8,
 Murphy [3] - 3:23,                                 62:11, 63:22, 64:7,        150:3, 150:12,            October [1] - 18:18
                          137:12, 138:14
9:22, 10:8                                          64:17, 65:12, 67:18,       150:18, 151:3, 151:8,     OF [3] - 1:4, 168:1,
                           Nicole [9] - 49:1,       68:5, 68:11, 69:6,
 must [1] - 140:2                                                              152:10, 152:20,          168:3
                          49:4, 49:7, 49:10,        70:6, 71:14, 72:10,
 Myer [3] - 58:3, 58:6,                                                        153:4, 153:8, 153:15,     offensive [3] -
                          49:14, 49:17, 50:1,       72:16, 73:2, 73:12,
58:18                                                                          153:19, 155:6,           138:17, 139:9, 140:12
                          54:14, 122:7              73:17, 74:6, 75:12,        155:13, 155:19,           offer [1] - 108:9
                           nigger [1] - 115:23      75:19, 76:8, 76:22,
           N                                                                   156:2, 157:2, 158:16,     offered [1] - 159:8
                           niggers [2] - 158:13,    77:6, 78:13, 78:19,        159:4, 159:10,            office [2] - 62:2, 62:3
 name [25] - 12:9,        159:1                     79:10, 79:16, 80:7,        159:15, 159:23,           offices [1] - 1:17
22:2, 45:1, 54:12,         night [1] - 107:16       83:17, 83:21, 84:12,       160:18, 161:2, 161:9      often [2] - 42:3,
57:22, 58:2, 60:19,        nigs [4] - 113:15,       85:4, 86:15, 87:1,          objections [1] - 3:18   149:5
96:7, 98:13, 123:16,      113:23, 114:11,           88:7, 88:13, 88:22,         observation [1] -        old [4] - 11:5, 24:19,
125:23, 136:4,            115:13                    89:15, 90:21, 91:2,        129:14                   25:1, 25:13
141:10, 141:13,            nine [2] - 10:3, 11:16   91:10, 91:19, 92:7,         observe [34] - 54:9,     once [60] - 15:18,
141:16, 141:19,            non [7] - 16:22,         92:13, 92:19, 94:16,       110:12, 122:11,          35:1, 40:16, 42:6,
141:23, 144:1,            16:23, 30:9, 30:10,       94:19, 96:12, 97:2,        123:11, 123:21,          42:19, 43:1, 43:5,
152:21, 156:10,           30:16, 74:4, 74:5         97:8, 97:17, 98:4,         124:1, 124:4, 124:7,     43:11, 43:14, 43:18,
156:11, 157:20,            non-game [1] - 74:5      105:14, 105:18,            124:18, 125:6,           43:22, 44:3, 44:6,
166:17, 166:19,            non-season [3] -         106:5, 107:6, 107:20,      125:12, 125:15,
166:21                    30:9, 30:10, 30:16                                                            44:10, 44:13, 44:16,
                                                    108:2, 108:11,             125:20, 126:3, 126:4,
 named [2] - 8:10,                                                                                      44:19, 44:23, 45:6,
                           non-union [2] -          108:17, 110:19,            126:10, 127:2,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 179 of 183
                                                     Patrick Howells
                                                                                                                                     11
45:9, 45:12, 45:16,       owned [1] - 163:2         93:6, 96:15, 96:19,         performed [1] -             point [1] - 129:12
47:4, 47:7, 47:10,        owner [6] - 27:5,         96:20, 97:6, 97:14,        28:17                        police [1] - 160:23
47:14, 48:19, 48:22,     27:11, 30:2, 119:23,       97:20, 97:23                performing [3] -            policies [4] - 110:16,
49:5, 49:8, 49:12,       120:5, 136:16               paper [3] - 70:3,         14:10, 14:13, 51:4          110:22, 111:4, 111:9
49:16, 51:3, 53:2,        owns [1] - 8:1            139:17, 140:3               period [10] - 19:21,        politics [1] - 159:2
56:5, 56:8, 56:12,                                   pardon [9] - 11:12,       22:11, 22:15, 22:17,         Pollack [1] - 27:8
56:16, 56:19, 56:22,                P               11:22, 14:7, 14:12,        59:5, 62:23, 66:8,           pork [5] - 71:20,
57:2, 57:6, 57:10,                                  19:20, 24:2, 38:3,         67:2, 89:19                 82:11, 82:19, 90:12,
                          P-O-L-L-A-C-K [1] -
57:14, 57:17, 57:21,                                87:4, 163:18                periods [2] - 97:12,       90:13
58:22, 59:14, 59:17,     27:9
                                                     paren [2] - 9:12          112:18                       position [12] - 12:18,
59:20, 60:8, 60:11,       pack [53] - 37:21,
                                                     park [7] - 105:12,         person [5] - 24:22,        16:9, 16:11, 16:20,
60:14, 60:18, 77:15,     38:7, 38:12, 69:5,
                                                    105:16, 164:1, 164:3,      63:20, 85:2, 86:13,         20:17, 20:20, 26:4,
77:18, 77:21, 78:2,      69:10, 71:18, 74:10,
                                                    164:4, 167:3               123:16                      111:23, 112:3, 112:5,
86:11, 89:9              74:12, 74:18, 75:1,
                                                     parked [2] - 145:11,       personal [12] -            121:22
 one [65] - 9:8, 14:1,   75:5, 75:11, 75:18,
                                                    166:9                      24:10, 33:11, 33:20,         positions [1] - 26:4
                         76:13, 76:14, 78:18,
26:14, 42:13, 54:9,                                  parking [5] - 105:10,     49:17, 84:3, 84:4,           possession [3] -
54:22, 61:4, 61:18,      79:9, 83:3, 83:5, 83:9,
                                                    105:11, 115:13,            120:21, 121:3, 121:9,       8:14, 8:20, 8:22
62:23, 63:20, 66:8,      83:15, 86:23, 87:5,
                                                    164:2, 167:3               121:14, 136:14, 152:9        post [1] - 53:3
                         87:11, 87:14, 87:17,
66:22, 67:2, 67:3,                                   Parkwood [2] -             personally [1] - 54:9       pour [2] - 19:10, 21:7
67:4, 69:15, 69:16,      87:20, 88:1, 88:11,
                                                    10:10, 10:21                phone [3] - 124:2,          pouring [1] - 51:12
70:16, 70:17, 71:1,      88:12, 90:8, 90:15,
                                                     part [6] - 13:20, 16:3,   124:4, 124:13                practice [1] - 65:20
                         90:23, 91:13, 92:5,
71:8, 71:18, 71:21,                                 16:8, 61:2, 93:6,           photo [2] - 101:10,         premises [5] - 77:13,
72:7, 72:9, 72:13,       130:19, 144:17,
                                                    107:1                      101:11                      77:17, 77:20, 78:1,
72:19, 73:1, 78:6,       145:3, 145:5, 147:15,
                                                     part-time [3] - 13:20,     photograph [16] -          80:19
                         147:17, 149:10,
79:5, 80:1, 80:14,                                  16:3, 16:8                 99:12, 100:13,
                         150:2, 150:8, 151:9,                                                               PRESENT [1] - 3:9
80:18, 81:9, 88:18,                                  participate [1] - 83:6    100:18, 100:20,
                         154:8, 154:13,                                                                     present [11] - 9:23,
88:19, 89:6, 89:10,                                  particular [1] - 19:15    101:1, 101:5, 101:17,
                         154:14, 154:18,                                                                   34:17, 39:19, 40:14,
89:18, 94:10, 94:13,                                 parties [4] - 3:13,       101:23, 102:5,
                         154:22, 154:23, 155:3                                                             73:11, 80:6, 111:16,
95:2, 100:2, 103:8,                                 3:15, 54:9, 54:10          102:10, 102:20,
                          packed [11] - 69:23,                                                             111:19, 111:22,
103:18, 106:21,                                      partner [2] - 119:18,     103:1, 103:5, 104:4,
                         72:6, 73:10, 82:23,                                                               116:15, 163:3
107:2, 134:21,                                      119:23                     104:7, 104:18
                         83:3, 83:7, 83:9,                                                                  pretty [2] - 22:7,
143:19, 143:21,                                      party [10] - 51:23,        photographs [2] -
                         83:12, 146:15, 148:7,                                                             26:19
145:15, 145:21,                                     52:1, 52:20, 53:1,         69:4, 69:9
                         151:15                                                                             previously [2] -
146:5, 147:9, 147:13,                               53:20, 53:22, 54:3,         physical [4] - 14:3,
                          packers [2] - 75:17,                                                             90:13, 98:23
150:16, 150:19,                                     55:4, 55:10, 152:17        14:10, 14:13, 16:6
                         83:11                                                                              principals [1] - 4:9
150:21, 163:12,                                                                 physically [3] -
                          packing [26] - 71:22,      pass [1] - 142:4                                       printed [1] - 69:14
164:10, 165:10                                                                 39:23, 90:18, 90:23
                         72:14, 72:23, 73:7,         passed [1] - 165:20                                    problem [1] - 14:17
 one-year [2] - 62:23,                                                          pickup [8] - 162:3,
                         74:4, 79:14, 80:5,          past [2] - 145:6,                                      Procedure [2] - 1:17,
66:8                                                                           162:13, 162:20,
                         129:3, 129:15,             155:1                                                  7:13
 ongoing [1] - 17:6                                                            163:1, 163:4, 163:8,
                         129:22, 130:7, 130:8,       patio [1] - 93:3                                       procedures [4] -
 open [2] - 106:2,                                                             164:16, 164:17
                         130:13, 144:5, 146:1,       PATRICK [3] - 1:2,                                    110:17, 110:22,
139:18                                                                          picture [9] - 40:3,
                         146:7, 146:13,             1:16, 168:7                                            111:4, 111:10
 opinion [3] - 114:1,                                                          72:8, 75:4, 99:2,
                         148:20, 149:14,             Patrick [3] - 2:6,                                     process [3] - 63:7,
134:14, 158:17                                                                 99:20, 102:12,
                         150:11, 151:1,             5:20, 6:13                                             82:22, 118:5
 opportunity [2] -                                                             103:10, 103:13,
                         154:12, 155:5,              pay [3] - 8:16, 26:9,                                  processed [5] - 64:9,
108:9, 108:15                                                                  103:17
                         155:11, 155:16,            96:22                                                  69:21, 89:8, 116:15,
 opposed [3] - 68:17,                                                           pictures [1] - 99:14
                         155:17                      paychecks [1] -                                       116:18
106:18, 167:12                                                                  place [2] - 75:17,
                          packs [26] - 76:20,       161:6                                                   processing [1] -
 opposing [1] - 6:16                                                           138:22
                         77:3, 79:14, 80:5,          people [11] - 5:11,                                   160:17
 order [1] - 31:18                                                              placed [1] - 91:16
                         82:23, 83:12, 88:12,       12:21, 42:2, 50:16,                                     product [11] - 73:23,
 original [1] - 9:5                                 80:10, 81:17, 83:5,         places [2] - 64:12,
                         90:8, 90:16, 92:5,                                                                76:19, 79:14, 83:11,
 outside [16] - 84:5,                               95:8, 105:12, 129:12,      64:13
                         129:4, 130:9, 130:13,                                                             96:11, 142:8, 146:13,
84:9, 109:14, 120:21,                               146:10                      Plaintiff [2] - 1:7, 3:4
                         144:4, 144:23, 145:5,                                                             146:22, 147:6,
121:3, 121:9, 121:14,                                people's [1] - 156:9       Plaintiff's [3] - 2:6,
                         145:22, 146:5,                                                                    149:19, 150:2
125:1, 125:13, 130:6,                                                          5:19, 6:12
                         146:14, 147:20,             perform [2] - 116:9,                                   products [3] - 76:20,
144:17, 145:1, 145:7,                                                           plate [4] - 163:14,
                         148:7, 148:20,             161:7                                                  90:11, 157:7
145:21, 146:6, 148:5                                                           163:17, 163:19,
                         148:21, 154:12,             performance [2] -                                      profile [1] - 14:22
 overheard [1] - 93:22                                                         166:15
                         155:5, 155:11              153:14, 153:18                                          Profile [16] - 15:9,
 own [2] - 65:17,                                                               PLLC [2] - 1:17, 3:2
                          page [1] - 7:6             performances [1] -                                    15:22, 16:19, 17:4,
134:22                                                                          plus [1] - 21:9
                          paid [10] - 28:8, 30:3,   8:16                                                   17:8, 19:12, 20:6,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 180 of 183
                                                      Patrick Howells
                                                                                                                                   12
20:13, 20:23, 21:5,       18:9, 18:12, 75:22,        34:13, 34:18, 34:23,       reside [6] - 9:19,       74:10, 74:12, 74:18,
22:18, 24:16, 29:17,      89:22, 90:1, 140:8,        35:22, 36:16, 36:20,      10:9, 10:15, 10:19,       75:2, 75:5, 76:13,
30:1, 30:12, 30:21        158:8, 167:8, 167:9,       37:2, 37:5, 37:8,         10:22, 12:4               76:14, 78:18, 79:9,
 program [3] - 14:4,      167:17                     95:12, 95:14, 110:17,      resided [1] - 10:2       81:4, 83:5, 83:15,
14:11, 14:14               ready [3] - 130:9,        110:23, 111:5,             residence [1] - 10:6     86:23, 87:5, 87:12,
 proper [2] - 65:5,       130:14, 144:23             111:10, 114:22,            residing [1] - 10:8      87:15, 87:18, 87:21,
65:6                       really [3] - 12:19,       115:6, 130:23,             resign [1] - 17:16       88:1, 88:11, 89:1,
 property [3] - 39:15,    152:14, 154:16             131:22, 137:17,            respective [1] - 3:15    89:7, 90:8, 90:15,
40:1                       reason [3] - 4:15,        137:23, 140:17,            response [1] - 35:19     90:19, 91:1, 91:13,
 PTO [1] - 24:12          62:18, 143:13              153:13, 153:18             responses [1] - 5:5      92:6, 110:1, 118:2,
 Public [3] - 1:20,        reasons [1] - 4:20         Regina [9] - 54:17,       rest [1] - 82:2          130:7, 130:8, 130:13,
168:5, 168:22              receive [4] - 28:14,      59:21, 60:10, 60:13,       retail [1] - 120:17      130:19, 144:5,
 public [1] - 106:3       28:15, 31:14, 31:18        60:16, 104:15,             retaliation [3] -        144:17, 145:3, 145:5,
 pump [6] - 93:16,         received [9] - 6:5,       133:10, 133:17            110:23, 140:19, 141:5     146:16, 147:9,
93:17, 93:20, 93:23,      6:21, 7:1, 7:19, 8:5,       registers [1] - 160:14    retrieve [2] - 75:18,    147:15, 147:17,
94:2, 94:4                9:14, 28:23, 34:11,         regular [7] - 18:3,      150:2                     148:2, 148:12,
 purchase [1] - 162:6     124:13                     31:15, 65:8, 70:4,         rid [1] - 17:15          149:10, 149:11,
 purchased [2] - 94:5,     receiving [2] - 31:8,     71:20, 72:5, 151:5                                  149:13, 149:14,
                                                                                ride [1] - 94:22
94:7                      31:11                       relate [1] - 19:12                                 149:17, 149:18,
                                                                                right-hand [3] -
 purchasing [1] -          recess [2] - 98:17,        related [2] - 27:15,                               149:22, 150:8,
                                                                               103:10, 146:22,
152:18                    161:18                     27:16                                               150:22, 151:1, 154:3,
                                                                               148:17
 purposes [3] - 28:17,     recognize [29] -           relation [1] - 143:5                               154:4, 154:13,
                                                                                Road [4] - 3:23, 9:22,
96:23                     38:18, 39:6, 40:4,          relative [17] - 4:18,                              154:14, 154:18,
                                                                               10:8, 13:5
 pursuant [2] - 1:16,     40:7, 61:4, 97:13,         6:16, 8:20, 28:16,                                  154:22, 154:23,
                                                                                roast [1] - 82:20
7:12                      99:10, 99:12, 99:19,       29:3, 89:13, 114:16,                                155:3, 155:4
                                                                                roasts [1] - 90:13
 put [3] - 65:19, 70:3,   100:12, 100:17,            115:11, 132:22,                                      rooms [5] - 38:16,
                                                                                ROBERT [1] - 1:12
144:4                     100:23, 101:3,             133:4, 137:11, 138:8,                               150:16, 150:19,
                                                                                Robert [36] - 8:11,
 Putnam [3] - 96:8,       101:10, 101:16,            141:3, 144:10,                                      150:22
                                                                               8:23, 27:18, 31:23,
141:11, 141:14            102:4, 102:9, 102:12,      160:16, 160:23,                                      Roseanne [3] - 87:7,
                                                                               32:9, 32:15, 32:21,
 putting [1] - 96:11      102:19, 103:5,             168:16                                              87:9, 125:20
                                                                               33:3, 33:7, 33:11,
                          103:17, 104:3,              remark [2] - 9:4, 9:8                               rotation [1] - 156:15
                                                                               36:15, 37:10, 44:12,
                          104:14, 104:17,             Remarked [1] - 2:13                                 Round [12] - 47:16,
           Q                                                                   44:15, 44:18, 44:21,
                                                                                                         48:1, 48:4, 48:7,
                          104:23, 105:5, 105:7,       remarked [1] - 9:15      50:12, 50:15, 50:19,
 questioning [1] -        159:21, 160:3               remarking [1] - 9:9                                48:11, 48:14, 87:20,
                                                                               53:11, 93:12, 94:1,
4:19                       recollection [6] -         remarks [2] - 136:22,                              121:10, 126:10,
                                                                               94:7, 98:13, 100:8,
 questions [4] - 3:19,    33:6, 42:3, 74:21,         139:8                                               133:9, 142:20, 150:11
                                                                               105:11, 109:7,
19:12, 26:21, 167:6       86:4, 113:7, 156:12         remember [10] -                                     Round's [2] - 127:10,
                                                                               109:13, 128:4, 137:7,
 quote [1] - 158:14        record [7] - 6:10, 9:3,   16:16, 35:21, 55:12,                                127:14
                                                                               139:5, 142:10, 158:2,
                          9:9, 11:7, 98:16,          74:16, 79:1, 79:4,                                   rules [1] - 4:13
                                                                               158:11, 159:19, 161:1
           R              156:13, 157:9              107:10, 113:9,             ROBERTS [1] - 1:13
                                                                                                          Rules [2] - 1:16, 7:13
 racial [2] - 136:22,      recorded [1] - 98:1       120:16, 143:17                                       Rush [35] - 54:17,
                                                                                Roberts [30] - 3:9,
139:8                      records [5] - 29:9,        Rental [1] - 105:17                                54:19, 58:23, 59:4,
                                                                               8:11, 8:23, 27:20,
 racially [2] - 139:9,    29:12, 29:18, 29:21         repeat [7] - 75:20,                                59:9, 59:16, 59:19,
                                                                               36:23, 43:3, 43:10,
140:11                     reduced [1] - 168:10      89:21, 130:11, 140:5,                               59:21, 60:3, 60:10,
                                                                               43:13, 43:16, 50:5,
 Raelean [21] - 54:19,     refer [6] - 22:6,         140:6, 158:5, 158:6                                 60:13, 60:16, 95:12,
                                                                               87:14, 93:9, 101:19,
                          113:14, 113:22,             rephrase [1] - 39:21                               95:15, 95:17, 95:19,
58:23, 59:3, 59:9,                                                             102:7, 109:3, 109:11,
                          114:13, 116:3, 121:19       replaced [1] - 25:12                               98:20, 100:2, 100:3,
59:16, 59:18, 60:3,                                                            109:17, 109:20,
                           Referee [1] - 3:16         report [1] - 9:10                                  103:6, 103:8, 103:18,
95:12, 95:15, 95:17,                                                           110:4, 110:6, 118:16,
                           referred [3] - 106:23,     reporter [8] - 4:14,                               103:22, 104:5,
95:19, 98:20, 100:3,                                                           118:19, 119:17,
                          158:13, 159:1              5:1, 5:4, 18:12, 75:22,                             104:10, 104:14,
103:6, 104:14,                                                                 120:5, 126:3, 141:3,
                           referring [1] - 93:19     90:1, 140:8, 158:8                                  104:19, 104:20,
104:15, 133:9,                                                                 142:14, 150:11,
                           refill [1] - 76:19         reporting [1] - 96:22                              133:9, 133:10,
133:13, 142:21,                                                                158:3, 159:21
                           reflecting [1] - 8:4       represent [1] - 4:7                                133:13, 133:17,
157:11                                                                          Roberts' [2] - 92:17,
                           refresh [2] - 86:3,                                                           142:21, 157:11
 rain [1] - 23:11                                     represented [1] - 7:7    92:22
 rake [2] - 17:3          113:6                       requested [7] -           Roe [1] - 126:1
 Rand [2] - 1:18, 3:3      refreshes [1] -           18:11, 75:21, 89:23,       roofing [3] - 108:23,               S
 Ransomville [1] -        156:11                     105:12, 111:16,           109:3, 110:4               S-T-R-U-S-A [1] -
25:22                      regard [2] - 37:10,       140:7, 158:7               room [71] - 37:22,       12:3
 rate [1] - 26:9          71:17                       research [1] - 12:17     38:7, 38:12, 69:5,         S10 [4] - 162:11,
 read [12] - 7:3, 7:19,    regarding [25] - 8:22,     reserved [1] - 3:19      69:10, 70:19, 71:18,      162:12, 163:4, 163:5




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 181 of 183
                                                       Patrick Howells
                                                                                                                                      13
 Saturday [2] -            56:10, 56:14, 56:18,       2:10, 5:23, 6:2, 6:15      skinned [5] - 116:22,      starting [2] - 17:22,
128:21, 128:23             56:21, 57:1, 57:4,          SERVICE [1] - 1:10       117:2, 117:4, 150:15,      18:13
 Saturdays [2] -           57:8, 57:12, 57:16,         services [1] - 161:7     150:17                      state [1] - 114:16
128:12, 128:17             57:19, 58:6, 58:20,         set [2] - 17:3, 87:5      small [1] - 162:13         STATE [1] - 168:1
 sausage [5] -             59:3, 59:9, 59:16,          setting [2] - 86:23,      smoke [1] - 108:21         State [1] - 168:6
117:21, 118:5, 154:8,      59:18, 60:3, 60:10,        156:20                     smokes [1] - 125:9         statement [1] -
155:23, 156:5              60:12, 60:16, 60:23,        seven [5] - 20:14,        smoking [7] - 125:1,      114:21
 saw [9] - 42:3, 52:23,    61:7, 61:10, 61:14,        78:11, 78:17, 79:6,       125:4, 125:6, 125:12,       states [2] - 7:5, 7:10
54:15, 72:5, 75:4,         61:17, 62:2, 62:7,         162:7                     125:15, 125:20, 127:7       STATES [1] - 1:3
94:9, 95:5, 151:15,        62:14, 62:16, 66:20,        seven-thirty [2] -        socialize [2] - 33:16,     stating [1] - 114:14
153:6                      68:7, 68:10, 68:17,        78:17, 79:6               33:19                       steak [1] - 90:13
 scared [1] - 109:4        69:12, 69:15, 69:23,        several [2] - 4:8,        sold [3] - 90:4,           steaks [1] - 82:17
 schedule [4] - 8:15,      70:3, 70:12, 70:15,        66:10                     91:21, 92:1                 still [5] - 12:6, 25:6,
68:6, 106:11, 108:8        70:23, 71:20, 72:1,         sexually [1] - 138:17     someone [9] - 21:12,      25:7, 26:7, 107:16
 scheduled [1] -           75:1, 80:8, 81:5, 83:3,     sheet [1] - 167:11       22:5, 33:21, 33:23,         stipulated [1] - 3:14
66:19                      87:11, 87:14, 87:17,        Sher [6] - 15:12,        34:1, 86:13, 96:21,         stipulations [1] -
 school [7] - 13:12,       87:20, 92:11, 98:19,       15:23, 16:6, 16:11,       120:12, 125:23             3:12
14:6, 14:8, 15:5,          102:23, 117:21,            16:13, 16:16               someplace [1] - 64:5       stone [1] - 17:3
15:18, 136:21, 139:7       118:1, 119:14, 128:4,       Sher-Del [6] - 15:12,     somewhere [5] -            stop [5] - 19:2,
 Schultz [2] - 157:21,     129:15, 129:22,            15:23, 16:6, 16:11,       31:20, 83:9, 123:7,        66:20, 68:7, 123:3,
157:23                     131:12, 150:9,             16:13, 16:16              142:17, 149:18             129:12
 Science [3] - 12:15,      151:11, 151:18,             shop [1] - 16:22          soon [2] - 32:21,          stopped [6] - 15:18,
12:16, 13:4                151:20, 152:1, 152:3,       short [2] - 98:17,       147:10                     15:20, 33:9, 42:1,
 score [1] - 135:15        153:2, 160:16              161:18                     sorry [8] - 9:11, 18:9,   59:7, 60:2
 SEAFOOD [1] - 1:11         seeing [4] - 41:22,        Shorthand [1] -          28:22, 29:17, 67:21,        store [13] - 39:9,
 Sean [14] - 47:16,        52:19, 73:21, 147:12       168:9                     95:13, 105:16, 161:12      39:12, 41:11, 41:13,
48:1, 48:4, 48:7,           SEIBERT [2] - 1:12,        show [17] - 6:9,          Spartacus [1] -           41:16, 41:17, 41:18,
48:11, 48:14, 87:20,       1:12                       38:17, 39:5, 40:3,        141:17                     41:19, 53:4, 76:18,
121:10, 126:10,             Seibert [51] - 8:11,      98:23, 99:18, 100:16,      specific [5] - 32:3,      95:7, 109:15, 120:17
127:10, 127:14,            8:12, 8:23, 27:16,         100:23, 101:9,            40:15, 107:4, 117:3,        stored [2] - 146:16,
133:9, 142:20, 150:11      27:18, 31:23, 32:10,       101:15, 102:3,            122:10                     148:13
 season [19] - 17:17,      32:15, 32:21, 33:3,        102:18, 103:4,             specifically [5] -         storm [1] - 18:18
17:20, 18:4, 19:1,         33:8, 33:12, 36:15,        103:16, 104:2,            35:13, 66:3, 66:15,         straight [4] - 146:14,
19:7, 19:16, 19:22,        37:4, 37:10, 44:12,        104:16, 124:23            83:10, 141:2               146:21, 148:1, 150:7
22:1, 22:4, 30:9,          44:15, 44:18, 44:21,        showed [2] - 39:15,       spell [3] - 12:2, 20:8,    Street [1] - 10:11
30:10, 30:16, 68:4,        49:1, 49:4, 49:7,          89:18                     25:19                       street [1] - 105:13
83:20, 98:8, 98:10,        49:10, 49:14, 49:17,
                                                       shows [1] - 61:8          spend [1] - 123:7          strike [44] - 9:5,
106:4, 151:6               50:2, 50:12, 50:15,
                                                       sick [1] - 24:8           spoken [1] - 34:17        17:15, 18:23, 21:22,
 seasonal [2] - 22:3,      50:19, 53:12, 93:12,
                                                       side [13] - 103:10,       Sports [1] - 98:11        21:23, 22:23, 23:10,
31:7                       94:1, 94:7, 100:8,
                                                      144:23, 145:21,            sports [2] - 136:13,      26:9, 27:15, 28:15,
 secretary [1] - 29:23     105:2, 105:12, 109:8,
                                                      145:23, 146:3, 146:5,     159:2                      29:18, 30:8, 30:9,
                           109:14, 122:8, 128:4,
 see [125] - 7:12, 8:10,                              146:6, 146:22,             spot [2] - 164:5,         30:15, 33:5, 37:14,
                           137:7, 139:5, 142:10,
33:9, 38:22, 39:3,                                    147:18, 147:19,           166:9                      39:13, 40:2, 47:23,
                           142:12, 157:9, 158:2,
42:2, 42:11, 42:18,                                   148:7, 148:13, 148:17      Square [2] - 1:18, 3:3    53:7, 53:15, 55:5,
                           158:11, 159:19,
42:22, 43:3, 43:9,                                     sign [4] - 38:22,         SS [1] - 168:2            55:17, 56:2, 64:1,
                           159:21, 161:1
43:12, 43:16, 43:20,                                  39:3, 167:8, 167:17        stamps [3] - 114:18,      66:2, 67:9, 75:10,
44:1, 44:4, 44:8,           Seiberts [3] - 109:1,
                                                       signed [7] - 2:7, 2:9,   115:8, 126:19              77:12, 84:8, 89:8,
44:12, 44:15, 44:18,       118:9, 118:12
                                                      2:11, 5:21, 6:1, 6:3,      stand [2] - 4:17,         91:8, 95:21, 95:22,
44:21, 45:5, 45:8,          sells [5] - 82:4, 82:8,
                                                      6:14                      147:5                      97:11, 98:8, 113:11,
45:11, 45:14, 45:23,       82:11, 82:16, 82:19
                                                       signing [1] - 3:16        stand-up [1] - 147:5      114:14, 122:20,
46:3, 46:6, 46:9,           send [1] - 167:11
                                                       similar [2] - 115:7,      standing [1] - 117:8      126:3, 133:22, 139:4,
46:13, 46:16, 46:18,        sending [1] - 6:16
                                                      136:19                     start [2] - 25:23,        157:5
47:2, 47:6, 47:8,           Seneca [1] - 9:10
                                                       sirloin [2] - 82:17,     126:15                      Strusa [2] - 12:1,
47:12, 47:16, 47:21,        Senior [2] - 157:21,
                                                      90:13                      started [18] - 14:20,     12:13
48:1, 48:4, 48:7,          157:23
                                                       site [1] - 17:14         15:8, 15:21, 17:22,         stuff [1] - 158:14
48:11, 49:4, 49:7,          separate [1] - 160:14
                                                       sitting [2] - 119:22,    20:13, 32:18, 32:22,        submitted [1] -
49:10, 49:14, 54:2,         September [1] -
                                                      120:4                     34:6, 39:11, 39:18,        111:19
54:8, 54:17, 54:19,        51:23
                                                       six [1] - 162:7          40:13, 55:7, 58:9,          Subpoena [7] - 2:5,
54:21, 54:23, 55:2,         served [1] - 6:18
                                                       skin [3] - 117:1,        58:16, 58:18, 59:6,        5:18, 6:10, 6:18, 7:5,
55:4, 56:3, 56:7,           Service [5] - 2:8,
                                                      150:23                    60:1, 126:16               7:19, 34:11




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 182 of 183
                                                       Patrick Howells
                                                                                                                                       14
 subpoenaed [3] -          25:9, 25:16, 26:1,         110:20, 111:2, 111:7,        top [2] - 7:16, 8:10                 U
34:22, 35:6, 35:16         26:2, 27:6, 29:17,         112:22, 113:4, 114:5,        tops [3] - 88:6, 88:8,
 successful [2] -          29:21, 30:11, 31:1         116:18, 117:8,              88:11                       U.S [4] - 2:9, 2:10,
14:14, 63:2                 Ted's [2] - 80:23,        119:20, 120:2,               towel [2] - 139:17,       5:23, 6:2
 sufficiently [1] -        81:2                       122:14, 123:14,             140:3                       unaware [1] - 119:22
65:16                       telephone [3] - 9:23,     123:19, 124:10,              Town [1] - 141:17          under [4] - 19:10,
 Suite [1] - 3:6           123:21, 161:14             124:16, 126:21,              trained [2] - 65:16,      79:3, 96:15, 168:11
 summer [1] - 165:8         ten [73] - 32:8, 40:18,   127:18, 128:7,              117:14                      Unemployment [9] -
 sump [2] - 93:16,         42:8, 42:15, 42:19,        128:20, 130:11,              trains [1] - 117:16       19:18, 19:19, 19:21,
93:17                      43:1, 43:7, 43:11,         132:18, 133:1, 133:7,                                  26:22, 31:9, 31:12,
                                                                                   transcript [3] - 3:17,
                           43:14, 43:18, 43:22,       134:14, 135:9,                                         31:14, 31:19, 96:23
 Sunday [3] - 105:22,                                                             168:18, 168:19
                           44:3, 44:6, 44:10,         135:17, 135:22,                                         union [3] - 16:22,
106:9, 106:15                                                                      TRAPP [2] - 1:17, 3:2
                           44:13, 44:16, 44:19,       136:8, 137:1, 137:5,                                   16:23
 Sundays [2] - 106:4,                                                              traveled [3] - 118:9,
                           44:23, 45:6, 45:9,         137:14, 137:20,                                         UNITED [1] - 1:3
128:15                                                                            118:12, 118:16
                           45:12, 45:16, 47:4,        138:4, 138:11,                                          unquote [1] - 158:14
 supervise [1] - 29:10                                                             treated [1] - 131:23
 supervision [1] -         47:7, 47:10, 47:14,        138:19, 139:1,                                          unusual [2] - 136:22,
                                                                                   trial [2] - 3:19, 4:15
                           48:19, 48:22, 49:5,        139:14, 139:20,                                        139:9
21:14                                                                              Trial [1] - 1:15
                           49:8, 49:12, 49:16,        140:5, 140:9, 140:14,                                   up [20] - 10:23,
 supervisor [5] -                                                                  truck [15] - 129:22,
                           51:3, 56:5, 56:8,          142:23, 143:8, 144:8,                                  15:14, 41:21, 42:20,
27:1, 27:4, 27:7,                                                                 148:5, 148:8, 161:21,
159:22, 160:4              56:12, 56:16, 56:19,       144:13, 145:3, 146:3,                                  83:10, 86:23, 87:5,
                                                                                  162:3, 162:13,
                           56:22, 57:2, 57:6,         146:10, 147:9,                                         88:12, 91:13, 92:11,
 supervisors [1] -                                                                162:20, 163:1, 163:4,
                           57:10, 57:14, 57:17,       147:22, 148:10,                                        98:11, 115:13,
159:14                                                                            163:9, 164:16,
                           57:21, 58:22, 59:14,       148:16, 148:23,                                        117:10, 118:3,
 supposed [1] - 83:12                                                             164:18, 165:3, 165:5,
                           59:17, 59:20, 60:8,        150:13, 150:19,                                        124:23, 147:5, 151:2,
 swearing [1] - 79:2                                                              165:6
                           60:11, 60:14, 60:18,       151:9, 152:11,                                         151:11, 156:20
 switch [2] - 93:23,                                                               trucks [1] - 145:12
                           77:15, 77:18, 77:21,       152:21, 153:16,                                         update [1] - 12:23
94:2                                                                               true [5] - 25:14, 97:1,
                           78:2, 80:15, 86:11,        153:20, 155:7,                                          uses [1] - 165:6
 sworn [7] - 2:9, 2:10,                                                           123:2, 123:9, 168:18
                           86:14, 89:6, 89:9,         155:21, 157:3, 158:9,                                   utilize [1] - 119:14
4:1, 4:21, 5:23, 6:3,                                                              truth [3] - 168:15,
                           89:11, 94:11, 94:13,       158:17, 159:11,                                         utilized [6] - 70:5,
168:14                                                                            168:16
                           94:14, 95:3, 106:21,       160:1, 161:10,                                         75:8, 75:10, 75:17,
                                                                                   trying [5] - 33:20,
                           123:3, 123:7, 143:19,      167:14, 167:16                                         77:3, 83:10
           T               143:21, 161:17              therapy [4] - 14:3,
                                                                                  64:15, 66:13, 81:18,
                                                                                  149:8
 T-E-C-H [1] - 20:9         ten-minute [1] -          14:10, 14:13, 16:6
                                                                                   turn [1] - 150:7                     V
 table [7] - 61:17,        161:17                      thinking [1] - 65:11
                                                                                   Turtle [4] - 45:2,         vacation [4] - 24:6,
61:18, 96:16, 143:16,       terminate [1] - 17:16      thirty [7] - 19:10,
                                                                                  54:12, 152:13              118:13, 118:18
146:1, 146:7, 150:10        termination [1] -         78:17, 79:6, 164:19,
                                                                                   Turtle's [1] - 152:21      van [7] - 129:23,
 tables [9] - 61:14,       17:18                      164:21, 164:23, 165:6
                                                                                   twelve [13] - 10:16,      130:6, 145:15,
75:6, 75:7, 75:9,           testified [2] - 4:2,       thirty-two [1] - 19:10
                                                                                  78:5, 80:1, 80:18,         145:16, 145:18,
75:10, 75:13, 149:23,      89:17                       Thomas [7] - 27:22,
                                                                                  81:9, 88:18, 88:19,        146:15, 157:7
150:1                       testify [1] - 168:14      43:20, 44:1, 44:5,
                                                                                  107:2                       vans [2] - 145:12,
 tacked [1] - 6:22          Testify [3] - 2:5,        44:8, 50:8, 167:1
                                                                                   twenty [3] - 20:1,        145:14
 tall [1] - 87:23          5:18, 6:11                  three [19] - 21:3,
                                                                                  66:22, 67:7                 varied [6] - 22:14,
 taught [4] - 63:5,         testifying [1] - 34:6     23:11, 23:22, 52:9,
                                                                                   twenty-four [1] -         23:2, 23:8, 67:19,
65:6, 66:6, 116:23          testimony [9] - 4:22,     52:10, 52:11, 55:11,
                                                                                  20:1                       67:22, 130:3
 tax [3] - 7:23, 28:17,    34:14, 48:16, 88:16,       55:13, 67:8, 67:12,
                                                                                   twice [1] - 143:23         varies [1] - 22:7
96:23                      94:18, 168:7, 168:10,      71:4, 71:6, 89:17,
                                                                                   two [23] - 5:10, 9:6,      vehicle [13] - 68:7,
 taxes [3] - 29:4, 29:6,   168:11, 168:19             94:21, 94:22, 163:13,
                                                                                  19:10, 23:4, 23:11,        68:10, 162:1, 162:2,
97:15                       THE [106] - 7:17,         164:20, 165:1, 165:14
                                                                                  55:11, 67:12, 71:9,        162:10, 164:8, 164:9,
 Taylor [2] - 57:22,       18:13, 33:1, 33:14,         throughout [1] - 4:22
                                                                                  71:12, 72:9, 72:14,        164:12, 165:8, 165:9,
123:16                     48:18, 61:10, 62:5,         tile [4] - 109:5, 109:7,
                                                                                  72:20, 75:7, 75:10,        165:11, 165:21, 166:2
 teach [5] - 66:3,         65:13, 67:19, 68:6,        109:10, 109:20
                                                                                  79:1, 88:10, 89:17,         venison [11] - 73:8,
66:10, 66:17, 67:6,        68:12, 69:7, 71:15,         time-wise [1] - 78:4
                                                                                  102:9, 103:9, 136:17,      73:9, 74:4, 89:1,
117:1                      72:11, 73:13, 73:18,        title [2] - 12:19, 38:5
                                                                                  140:2, 160:14, 166:22      89:13, 89:20, 91:5,
 teaching [3] - 62:20,     75:13, 75:23, 76:9,         TO [1] - 2:1
                                                                                   type [12] - 5:1, 5:8,     91:9, 117:21, 118:5,
63:2, 67:13                76:23, 78:14, 79:11,        today [7] - 4:10, 7:8,
                                                                                  5:10, 8:4, 8:5, 51:4,      151:16
 tears [1] - 124:7         80:8, 83:22, 88:8,         17:6, 34:6, 37:15,
                                                                                  79:13, 89:14, 93:19,        verbatim [1] - 168:8
 Tech [19] - 21:18,        88:14, 90:2, 91:3,         119:22, 120:4
                                                                                  95:6, 161:20, 164:11        verify [1] - 31:15
21:21, 21:22, 22:13,       91:11, 92:20, 94:20,        together [1] - 33:16
                                                                                   typed [1] - 167:10         versus [1] - 21:12
23:1, 23:6, 23:16,         96:13, 97:3, 97:9,          took [4] - 23:23,
                                                                                   types [1] - 4:14           view [1] - 69:13
23:21, 24:18, 25:7,        106:6, 107:21,             66:17, 93:18, 165:20
                                                                                                              violation [2] - 97:16,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-3 Filed 10/03/19 Page 183 of 183
                                                     Patrick Howells
                                                                                                        15
98:3                        100:14, 100:21,         123:19, 124:10,           52:4, 52:6, 55:6, 56:2,
 visible [1] - 62:9         101:6, 101:7, 101:13,   124:16, 126:21,           56:6, 56:9, 56:17,
 vision [1] - 125:3         102:1, 102:13,          127:18, 128:7,            56:20, 56:23, 57:3,
 visit [9] - 69:1, 81:12,   102:14, 103:2,          128:20, 130:11,           57:7, 57:11, 57:15,
81:13, 81:16, 81:17,        103:14, 104:8, 128:2    132:18, 133:1, 133:7,     59:8, 59:15, 60:3,
81:19, 130:5                 week [3] - 18:20,      134:14, 135:9,            60:9, 60:12, 62:21,
 visiting [1] - 41:7        23:8, 30:3              135:17, 135:22,           62:23, 66:8, 67:3,
 volunteer [2] -             weeks [3] - 20:1,      136:8, 137:1, 137:5,      67:4, 71:5, 77:13,
118:21                      23:4, 34:21             137:14, 137:20,           77:16, 77:19, 77:22,
 vs [1] - 1:8                West [1] - 13:13       138:4, 138:11,            78:11, 89:18, 91:7,
                             WESTERN [1] - 1:4      138:19, 139:1,            93:5, 107:18, 122:7,
                                                    139:14, 139:20,           143:23, 157:13,
           W                 Western [2] - 12:6,
                            13:10                   140:5, 140:9, 140:14,     157:15, 157:17,
 W-2 [6] - 9:10, 28:21,                             142:23, 143:8, 144:8,     157:18, 161:20,
                             white [22] - 133:11,
28:22, 29:3, 97:14,                                 144:13, 145:3, 146:3,     162:18, 163:6, 163:8
                            133:21, 133:22,
98:2                                                146:10, 147:9,             years [38] - 10:3,
                            134:1, 134:3, 134:8,
 W-2's [1] - 7:22                                   147:22, 148:10,           10:16, 11:15, 11:16,
                            134:9, 134:11,
 wages [2] - 8:4,                                   148:16, 148:23,           11:18, 15:1, 18:1,
                            134:19, 134:20,
28:17                                               150:13, 150:19,           19:15, 20:2, 20:14,
                            135:4, 135:5, 135:7,
 wait [5] - 5:12, 5:13,                             151:9, 152:11,            21:3, 23:22, 24:21,
                            135:11, 135:12,
34:10, 150:21, 150:22       139:22, 145:16,         152:21, 153:16,           32:8, 52:10, 66:10,
 waiting [4] - 95:8,        145:18, 146:15,         153:20, 155:7,            80:15, 89:6, 91:7,
145:18, 145:22,             164:11, 165:11          155:21, 157:3, 158:9,     94:12, 94:14, 98:9,
150:17                       whole [3] - 13:1,      158:17, 159:11,           106:23, 120:18,
 waived [2] - 3:16,         71:11, 168:15           160:1, 161:10,            143:18, 162:7,
3:17                         wife [8] - 100:10,     167:14, 167:16            163:12, 163:13,
 waives [1] - 167:18        101:18, 101:21,          witness [2] - 4:16,      163:15, 164:17,
 wake [1] - 98:11           102:6, 102:7, 103:6,    4:19                      164:19, 164:22,
 walk [16] - 74:9,          104:6, 105:1             woman [3] - 104:10,      165:6, 165:14, 166:1,
74:11, 80:9, 130:5,          William [8] - 45:1,    104:20, 105:4             166:4, 166:10, 166:11
145:6, 145:20, 146:6,       45:5, 45:8, 45:11,       women [1] - 103:9         YORK [2] - 1:4,
146:13, 146:15,             45:14, 54:12, 152:9,     word [2] - 114:11,       168:1
146:21, 147:10,             152:13                  115:22                     York [9] - 1:18, 3:4,
147:18, 148:6,               Williamsville [1] -     words [3] - 113:9,       3:7, 3:23, 9:20, 12:6,
148:16, 149:9, 155:1        13:6                    115:7, 136:19             13:10, 20:11, 168:6
 walked [4] - 154:18,        window [3] - 62:2,      worker [1] - 107:14       yourself [3] - 21:15,
154:20, 154:21,             62:14                    workstation [1] -        53:11, 117:10
154:22                       windows [1] -          123:6
 walking [4] - 130:8,       130:19                   wrap [1] - 116:7                    Z
148:5, 148:12, 154:15        winter [4] - 18:19,     wrapped [2] - 71:21,
 wall [2] - 76:1, 146:3                                                        zero [1] - 165:1
                            22:8, 165:9, 165:16     90:14
 wash [3] - 81:4,            wise [1] - 78:4         wrapper [2] - 61:22
154:3, 154:4                 WITNESS [106] -         wrapping [4] - 61:14,
 watch [1] - 98:11          7:17, 18:13, 33:1,      61:17, 61:18, 71:23
 watched [1] - 117:12       33:14, 48:18, 61:10,     write [1] - 167:11
 watching [2] - 117:8,      62:5, 65:13, 67:19,      writing [1] - 168:11
117:14                      68:6, 68:12, 69:7,
 water [1] - 93:18          71:15, 72:11, 73:13,               Y
 ways [1] - 4:23            73:18, 75:13, 75:23,
 weather [7] - 18:5,                                 year [80] - 13:16,
                            76:9, 76:23, 78:14,
18:16, 19:8, 22:7,                                  14:1, 15:6, 16:5, 19:1,
                            79:11, 80:8, 83:22,
23:2, 23:14, 136:13                                 20:13, 22:14, 28:14,
                            88:8, 88:14, 90:2,
 wedding [34] - 50:16,                              32:4, 41:20, 41:23,
                            91:3, 91:11, 92:20,
50:17, 50:18, 84:1,                                 42:4, 42:10, 42:17,
                            94:20, 96:13, 97:3,
84:6, 84:10, 84:14,                                 42:20, 43:2, 43:12,
                            97:9, 106:6, 107:21,
84:16, 84:19, 84:22,                                43:19, 43:23, 44:4,
                            110:20, 111:2, 111:7,
85:1, 85:8, 85:9,                                   44:11, 44:14, 44:17,
                            112:22, 113:4, 114:5,
85:15, 85:20, 86:5,                                 45:4, 45:7, 45:10,
                            116:18, 117:8,
86:8, 86:12, 98:21,                                 45:22, 47:1, 47:5,
                            119:20, 120:2,
99:8, 99:13, 99:16,                                 47:15, 48:2, 48:5,
                            122:14, 123:14,
                                                    48:8, 49:3, 49:6, 49:9,




                                        Sue Ann Simonin Court Reporting
